Exhibit 10.09

 

PENTEGRA DEFINED CONTRIBUTION PLAN

FOR FINANCIAL INSTITUTIONS

 

17th Revision, Amended and Restated, Effective January 1, 2013

 

108 Corporate Park Drive

White Plains, N.Y. 10604

 

--------------------------------------------------------------------------------


 

A tax-exempt, trusteed savings plan

established July 1, 1970

in order that eligible employees

of financial institutions and other organizations serving them

may save and invest on a regular, long term basis.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PURPOSE

 

iii

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

PARTICIPATION AND MEMBERSHIP

9

 

 

 

Section 1.

Employer Participation

9

 

 

 

Section 2.

Employee Membership

9

 

 

 

ARTICLE III

CONTRIBUTIONS

13

 

 

 

Section 1.

Contributions by Members

13

 

 

 

Section 2.

Regular Contributions by Employer

13

 

 

 

Section 3.

Supplemental Contributions by Employer

15

 

 

 

Section 4.

401(k) Features

16

 

 

 

Section 5.

Remittance of Contributions

26

 

 

 

Section 6.

Transfer of Funds and Rollover Contributions

26

 

 

 

Section 7.

Limitations on Member Contributions and Matching Employer Contributions

31

 

 

 

Section 8.

Profit Sharing Feature

34

 

 

 

Section 9.

Catch-up Contributions

38

 

 

 

Section 10.

Automatic Enrollment

39

 

 

 

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

44

 

 

 

Section 1.

General

44

 

 

 

Section 2.

Qualified Default Investment Alternative

45

 

 

 

ARTICLE V

MEMBERS’ ACCOUNTS, UNITS AND VALUATION

47

 

 

 

ARTICLE VI

VESTING OF UNITS

48

 

 

 

Section 1.

Vesting

48

 

 

 

Section 2.

Forfeitures

51

 

 

 

ARTICLE VII

WITHDRAWAL PAYMENTS

53

 

 

 

Section 1.

General

53

 

 

 

Section 2.

Account Withdrawal While Employed

53

 

 

 

Section 3.

Account Withdrawal Upon Termination of Employment or Employer Participation

54

 

 

 

Section 4.

Account Withdrawal Upon Member’s Disability

59

 

 

 

Section 5.

Member’s Death

60

 

 

 

Section 6.

Minimum Distribution Requirements

61

 

 

 

Section 7.

In-Plan Roth Rollovers

68

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII

LOAN PROGRAM

70

 

 

 

Section 1.

General

70

 

 

 

Section 2.

Loan Application

70

 

 

 

Section 3.

Permitted Loan Amount

71

 

 

 

Section 4.

Source of Funds for Loan

71

 

 

 

Section 5.

Conditions of Loan

71

 

 

 

Section 6.

Crediting of Repayment

72

 

 

 

Section 7.

Cessation of Payments on Loan

72

 

 

 

Section 8.

Loans to Former Members and Beneficiaries

73

 

 

 

Section 9.

Loans Permitted by Qualified Storm Damage Individuals

73

 

 

 

ARTICLE IX

ADMINISTRATION OF PLAN

74

 

 

 

Section 1.

Board of Directors

74

 

 

 

Section 2.

Trust Agreement

75

 

 

 

ARTICLE X

MISCELLANEOUS PROVISIONS

77

 

 

 

Section 1.

General Limitations

77

 

 

 

Section 2.

Top Heavy Provisions

83

 

 

 

Section 3.

Information and Communications

86

 

 

 

Section 4.

Small Account Balances

86

 

 

 

Section 5.

Amounts Payable to Incompetents, Minors or Estates

86

 

 

 

Section 6.

Non-alienation of Amounts Payable

87

 

 

 

Section 7.

Unclaimed Amounts Payable

87

 

 

 

Section 8.

Leaves of Absence

87

 

 

 

Section 9.

Return of Contributions to Employer

88

 

 

 

Section 10.

Controlling Law

89

 

 

 

ARTICLE XI

TERMINATION OF EMPLOYER PARTICIPATION

90

 

 

 

Section 1.

Termination by Employer

90

 

 

 

Section 2.

Termination by Board

90

 

 

 

Section 3.

Termination Distribution

90

 

 

 

ARTICLE XII

AMENDMENT OR TERMINATION OF THE PLAN AND TRUST

91

 

 

 

TRUSTS ESTABLISHED UNDER THE PLAN

92

 

ii

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of the Pentegra Defined Contribution Plan for Financial Institutions
(the “Plan” or “Pentegra DC Plan”) is to provide Members of participating
Employers with a convenient way to save on a regular and long term basis and, in
addition to, or in lieu of such benefit, a benefit under a Profit Sharing
Feature, all as elected by the Employer, and as set forth herein and in the
Trust Agreement adopted as a part of this Plan. This Plan, as hereby amended and
restated, and the Trust established hereunder, are intended to qualify as a plan
and trust that meet the requirements of Sections 401(a), 401(k), and 501(a),
respectively, of the Internal Revenue Code of 1986, as now in effect or
hereafter amended, or any other applicable provisions of law including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended. The
Plan is applicable to Members who earn one Hour of Employment on or after the
Plan’s Effective Date unless specifically provided otherwise herein or otherwise
required by applicable law. If a Member has not earned an Hour of Employment on
or after the Plan’s Effective Date, the Member’s benefits shall be based on the
Plan’s predecessor plan document. The Effective Date of this Plan, as herein
amended and restated, is generally as of January 1, 2013, unless otherwise
provided herein or under applicable law.

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS

 

The following words and phrases as used in this Plan shall have the following
meanings:

 

1.                              “Account” means the Plan account established and
maintained in respect of each Member pursuant to Article V, including the
Member’s 401(k) Account, Roth 401(k) Account, Regular Account, Rollover Account
(including Profit Sharing Rollover Amounts), Safe Harbor CODA Account, and
Profit Sharing Account.

 

2.                              “Actual Deferral Percentage Test Safe Harbor”
means the method described in Section 4(J) of Article III for satisfying the
actual deferral percentage test of Section 401(k) (3) of the Code.

 

3.                              “Actual Deferral Percentage Test Safe Harbor
Contributions” means Employer matching contributions and non-elective
contributions described in Section 4(J) of Article III.

 

4.                              “Basic Amounts” means, with respect to a Member,
the contributions made on behalf of the Member by the Employer pursuant to
Article III, Section 2(B) and earnings thereon.

 

5.                              “Beneficiary” means the person or persons
designated to receive any amount payable under the Plan upon the death of a
Member. Such designation may be made or changed only by the Member on a form
provided by, and filed with, the Board prior to his death. If the Member is not
survived by a Spouse and if no Beneficiary is designated, or if the designated
Beneficiary predeceases the Member, then any such amount payable shall be paid
to such Member’s estate upon his death.

 

6.                              “Board” means the Board of Directors provided
for in Article IX, Section 1.

 

7.                              “Break in Service” means a Plan Year during
which an individual has not completed more than 500 Hours of Employment, as
determined by the Board in accordance with the IRS Regulations. Solely for
purposes of determining whether a Break in Service has occurred, an individual
shall be credited with the Hours of Employment that such individual would have
completed but for a maternity or paternity absence, as determined by the Board
in accordance with this Article I, Paragraph (7), the Code and the applicable
regulations issued by the DOL and the IRS; provided, however, that the total
Hours of Employment so credited shall not exceed 501 and the individual timely
provides the Board with such information as it may require. Hours of Employment
credited for a maternity or paternity absence shall be credited entirely (i) in
the Plan Year in which the absence began if such hours of Employment are
necessary to prevent a Break in Service in such year, or (ii) in the following
Plan Year. For purposes of this Article I, Paragraph (7), maternity or paternity
absence shall mean an absence from work by reason of the individual’s pregnancy,
the birth of the individual’s child or the placement of a child with the
individual in connection with the adoption of the child by such individual, or
for purposes of caring for a child for the period immediately following such
birth or placement.

 

8.                              “Code” means the Internal Revenue Code of 1986,
as now in effect or as hereafter amended. All citations to sections of the Code
are to such sections as they may from time to time be amended or renumbered.

 

1

--------------------------------------------------------------------------------


 

9.                              “Commencement Date” means the date on which an
Employer begins to participate in the Plan.

 

10.                       “Contribution Determination Period” means the Plan
Year, fiscal year, or calendar or fiscal quarter, as elected by an Employer,
upon which eligibility for and the maximum permissible amount of any
contribution to the Profit Sharing Feature, as defined in Article III,
Section 8, is determined. Notwithstanding the foregoing, for purposes of
Article VI, Section 2(B), Contribution Determination Period means the Plan Year.

 

11.                       “Disability” means a Member’s disability as defined in
Article VII, Section 4.

 

12.                       “DOL” means the United States Department of Labor.

 

13.                       “Employee” means any person in the Employment of, and
who receives a salary from, an Employer, and any leased employee within the
meaning of Section 414(n)(2) of the Code, unless the Employer elects to exclude
leased employees from participation of the Plan under Article II, Section 2(H).
Notwithstanding the foregoing, if such leased employees constitute less than
twenty percent (20%) of the Employer’s Non-highly compensated workforce within
the meaning of Section 414(n)(5)(C)(ii) of the Code, such leased employees are
not Employees if they are covered by a plan meeting the requirements of
Section 414(n)(5)(B) of the Code. A director of the Employer is not eligible to
participate in the Plan unless he is also an Employee.

 

14.                       “Employer” means any entity that has adopted the Plan
in accordance with Article II, Section 1.

 

15.                       “Employment” means all periods of service with an
Employer commencing with the Employee’s first day of employment or reemployment
and ending on the date a break in service begins. The first day of employment or
reemployment is the first day the Employee performs an hour of service. An
Employee will also receive credit for any period of severance of less than 12
consecutive months. Fractional periods of a year will be expressed in terms of
days.

 

Hour of service shall mean each hour for which an Employee is paid or entitled
to payment for the performance of duties for an Employer.

 

For purposes of this Section 15, break in service is a period of severance of at
least 12 consecutive months.

 

Period of severance is a continuous period of time during which the Employee is
not employed by an Employer. Such period begins on the date the Employee
retires, quits or is discharged or, if earlier, the 12 month anniversary of the
date on which the Employee was otherwise first absent from service.

 

If an Employer is a member of an affiliated service group (under
Section 414(m) of the Code), a controlled group of corporations (under
Section 414(b) of the Code), a group of trades or businesses (under
Section 414(c) of the Code), or any other entity required to be aggregated with
the Employer pursuant to section 414(o) of the Code, service will be credited
for any employment for any period of time for any other member of such group.
Service will also be credited for any individual required under section
414(n) or section

 

2

--------------------------------------------------------------------------------


 

414(o) to be considered an employee of any Employer aggregated under section
414(b), (c), or (m).

 

In the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a break in service. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the Employee, (2) by
reason of the birth of a child of the Employee, (3) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
such Employee, or (4) for purposes of caring for such child for a period
beginning immediately following such birth or placement.

 

Solely for purposes of determining vesting, “Employment” shall include service
performed by an individual for an Employer or members of an affiliated service
group (under Code Section 414(m)), a controlled group of corporations (under
Code Section 414(b)), or a group of trades or businesses under common control
(under Code Section 414(c)), of which the Employer is a member, during the
period such individual is not a member of a class of Employees otherwise
eligible to participate in the Plan.

 

16.                       “Enrollment Date” means the date on which an Employee
becomes a Member as provided under Article II, Section 2.

 

17.                       “ERISA” means the Employee Retirement Income Security
Act of 1974, as now in effect or as hereafter amended.

 

18.                       “401(k) Account” means the Plan account established
and maintained in respect of a Member pursuant to Article III, Section 4 and
Article V, and shall include all amounts (and earnings thereon) credited thereto
on behalf of the Member pursuant to the provisions of Article III. Unless
specified otherwise, the term “401(k) Account” shall also include a Member’s
Roth 401(k) Account.

 

19.                       “401(k) Elective Deferral” means a Member’s pre-tax
elective Salary deferrals pursuant to Article III, Section 4 and a Member’s Roth
Elective Deferrals pursuant to Article III, Section 4(D).

 

20.                       “Highly Compensated Employee” or “Highly Compensated
Member” means an Employee or a Member (i) who is a 5 percent owner at any time
during the look-back year or determination year, or (ii) (a) who is employed
during the determination year and who during the look-back year received
compensation from the Employer in excess of $115,000 (in 2013) (as adjusted
pursuant to the Code and Regulations for changes in the cost of living), and
(b) if elected by the Employer was in the top-paid group of Employees for such
look-back year.

 

For this purpose, the determination year shall be the Plan Year. The look-back
year shall be the 12-month period immediately preceding the determination year.

 

The top-paid group shall consist of the top 20 percent of the Employees when
ranked on the basis of compensation paid by the Employer.

 

3

--------------------------------------------------------------------------------


 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the IRS Regulations thereunder.

 

21.                       “Hour of Employment” means

 

(A)                                Each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for an Employer. These hours
will be credited to the Employee for the computation period in which the duties
are performed; and

 

(B)                               Each hour for which an Employee is paid, or
entitled to payment, by an Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence. No more than
501 Hours of Employment will be credited under this Subsection (B) for any
single continuous period (whether or not such period occurs in a single
computation period). Hours under this Subsection (B) will be calculated and
credited pursuant to Section 2530.200b-2 of the DOL Regulations that is
incorporated herein by this reference; and

 

(C)                               Each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by an Employer. The same
Hours of Employment will not be credited both under Subsection (A) or (B), as
the case may be, and under this Subsection (C). These hours will be credited to
the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made.

 

Hours of Employment will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414(c)), of which the Employer is a
member, and any other entity required to be aggregated with such Employer
pursuant to Code Section 414(o).

 

Hours of Employment will also be credited for any individual considered an
Employee for purposes of the Plan under Code Section 414(n) or Section 414(o).

 

Solely for purposes of determining eligibility to participate, “Hour of
Employment” shall include service performed by an individual for an Employer or
members of an affiliated service group (under Code Section 414(m)), a controlled
group of corporations (under Code Section 414(b)), or a group of trades or
businesses under common control (under Code Section 414(c)), of which the
Employer is a member, during the period such individual is not a member of a
class of Employees otherwise eligible to participate in the Plan.

 

22.                     “IRS” means the United States Internal Revenue Service.

 

23.                       “Leave of Absence” means an absence authorized by an
Employee’s Employer on a uniform basis, in accordance with Article X, Section 8.

 

4

--------------------------------------------------------------------------------


 

24.                       “Matching Amounts” means, with respect to a Member,
the contributions made on behalf of the Member by the Employer pursuant to
Article III, Section 2(A) and earnings thereon.

 

25.                       “Member” means an Employee enrolled in the membership
of the Plan under Article II, Section 2. Notwithstanding the foregoing, Member
shall include a former Member, except for purposes of Article III (other than
Section 6 thereof) and Article VII, Section 3 of the Plan.

 

26.                       “Month” means any calendar month.

 

27.                       “Non-highly Compensated Employee” means an Employee
who is not a Highly Compensated Employee.

 

28.                       “Normal Retirement Age” means the Member’s sixty-fifth
(65th) birthday.

 

29.                       “Plan” or “Pentegra DC Plan” means the Pentegra
Defined Contribution Plan for Financial Institutions established herein and as
from time to time amended.

 

30.                       “Plan Year” means a 12 month period ending
December 31.

 

31.                       “Profit Sharing Account” means the Plan account
established in respect of each Member pursuant to Article III,
Section 8(B)(2) and Article V that shall be maintained separate from any other
Account established in respect of such Member under the Plan. Except as
otherwise indicated under the Plan, a Member’s Profit Sharing Account shall not
include his Profit Sharing Rollover Amounts.

 

32.                       “Profit Sharing Rollover Amounts” means, with respect
to an Employee or Member whose Employer participates in the Plan solely under
Article III, Section 8 (Profit Sharing Feature), any amounts (and earnings
thereon) transferred or contributed on behalf of such Employee or Member
pursuant to Article III, Section 6(C).

 

33.                       “Qualified Default Investment Alternative” or “QDIA”
means an investment alternative under Article IV, Section 2 that satisfies the
requirements of Section 404(c)(5) of ERISA and U.S. Department of Labor
Regulations Section 2550.404c-5(e), and any guidance issued thereunder, and that
has been approved by the Board.

 

34.                       “Regular Account” means the Plan account established
and maintained in respect of a Member pursuant to Article III, Section 2(C) and
Article V, and shall include all amounts (and earnings thereon) credited thereto
on behalf of the Member pursuant to the provisions of Article III.

 

35.                       “Regulations” means the applicable regulations issued
under the Code, ERISA or other applicable law, by the IRS, the DOL or any other
governmental authority and any proposed or temporary regulations or
rules promulgated by such authorities pending the issuance of such regulations.

 

36.                       “Rollover Account” means the Plan account established
in respect of each Member pursuant to Article III, Section 6(C) and Article V
that shall be maintained separate from any other Account established in respect
of such Member under the Plan. For purposes

 

5

--------------------------------------------------------------------------------


 

of Article III, Section 4(H), Article VII, Sections 1 and 2, and Article VIII, a
Member’s Rollover Account shall not include his Profit Sharing Rollover Amounts
unless otherwise indicated therein.

 

37.                       “Roth Elective Deferral” means an elective deferral
that is: (a) designated irrevocably by the Member at the time of the cash or
deferred election as a Roth contribution that is being made in lieu of all or a
portion of the pre-tax elective deferrals the Member is otherwise eligible to
make under the Plan; and (b) treated by the Employer as includible in the
Member’s income at the time the Member would have received that amount in cash
if the Member had not made a cash or deferred election.

 

38.                       “Roth 401(k) Account” means the Plan account
established and maintained in respect of a Member pursuant to Article III,
Section 4(D) and Article V, and shall include all amounts (and earnings thereon)
credited thereto on behalf of the Member pursuant to the provisions of
Article III, Section 4(D) and including Roth Elective Deferrals made pursuant to
an Employer’s automatic enrollment program under Article III, Section 10, where
such automatic 401(k) Elective Deferrals are Roth Elective Deferrals.

 

39.                       “Safe Harbor CODA Account” means the Plan account
established in respect of each Member pursuant to Article III, Section 4(J) and
Article V that shall be maintained separate from any other Account established
in respect of such Member under the Plan.

 

40.                       “Salary” means regular basic monthly (or other
periodic) salary or wages, exclusive of special payments such as overtime,
bonuses, fees, deferred compensation (other than amounts deferred pursuant to a
Member’s election under Article III, Section 4), severance payments, and
contributions by the Employer under this or any other plan (other than before
tax contributions made on behalf of a Member under a Code Section 125 cafeteria
plan or contributions made under Code Section 132(f), unless the Employer
specifically elects to exclude such contributions). Commissions shall be
included at the Employer’s option within such limits, if any, as may be set by
the Employer and applied uniformly to all its commission Employees. In addition,
Salary may also include, at the Employer’s option, special payments such as
(i) overtime or (ii) overtime plus bonuses. If an Employer elects to generally
include bonuses in the definition of Salary, the Employer may nevertheless elect
to exclude a particular type of bonus (e.g, long term incentive compensation
payments), provided such exclusion is applied uniformly to all its Employees.

 

If an Employer elects to include the special payments enumerated in (i) or
(ii) above in the definition of Salary or, if the Employer elects to include
commissions in the definition of Salary, such Salary shall be determined based
on the amounts received by the Member during the relevant determination period.
Otherwise, unless an Employer specifically requests to include Salary changes
received by a Member during the relevant determination period and is granted
permission by the Board, a Member’s monthly Salary rate is one twelfth of his
annual Salary rate as of each January 1. If commissions are included in Salary,
unless an Employer specifically requests to include commissions received by a
Member during the relevant determination period and is granted permission by the
Board, they shall be calculated on a uniform basis based on the commissions
received by the Member during the 12 month period prior to the determination
period. As an alternative to the foregoing definition, at the Employer’s option,
Salary may be

 

6

--------------------------------------------------------------------------------


 

defined to include total taxable compensation reported on the Member’s IRS
Form W-2, plus deferrals, if any, pursuant to Section 401(k) of the Code,
Section 125 of the Code, and Section 132(f) of the Code (unless the Employer
specifically elects to exclude such Section 125 and Section 132(f) deferrals),
but excluding the payment of compensation deferred from previous years. If an
Employer elects to use the definition of Salary described in the immediately
preceding sentence, it may also elect to exclude from Salary, to the extent
otherwise included in such W-2 compensation: (i) bonuses and/or
(ii) reimbursements and other expense allowances, fringe benefits, payments or
reimbursements for moving expenses and taxable welfare benefits.

 

In no event, may a Member’s Salary for any Plan Year exceed for purposes of the
Plan $200,000 or, effective January 1, 1994, $150,000 (adjusted for cost of
living to the extent permitted by the Code and the IRS Regulations).

 

For Plan Years beginning after December 31, 1996, the family member aggregation
rules of Code Section 414(q)(6) (as in effect prior to the Small Business Job
Protection Act of 1996) are eliminated.

 

The annual Salary of each Member taken into account in determining allocations,
shall not exceed $255,000 (in 2013) as adjusted for cost-of-living increases in
accordance with section 401(a)(17)(B) of the Code.

 

Effective for Plan Years beginning after December 31, 2008, Salary includes any
differential wage payment actually received by an Employee, notwithstanding any
election to the contrary that may have been made pursuant to an amendment to
comply with the final Code Section 415 Regulations. “Differential wage payment”
for these purposes is any payment that is made by the Employer to an Employee
with respect to any period during which the Employee is performing service in
the uniformed services while on active duty for a period of more than 30 days
and represents all or a portion of the wages an Employee would have received
from the Employer if the Employee were performing services for the Employer.
This paragraph shall only apply if all Employees are entitled to receive
differential wage payments on a reasonably equivalent basis, and, if eligible to
participate in the Employer’s Plan, may make contributions based on the payments
on reasonably equivalent terms.

 

41.                       “Spouse” or “Surviving Spouse” means the individual to
whom a Member or former Member was married on the date such Member withdraws his
Account, or if such Member has not withdrawn his Account, the individual to whom
the Member or former Member was married on the date of his death.

 

42.                       “Supplemental Amounts” means, with respect to a
Member, the contributions made on behalf of the Member by the Employer pursuant
to Article III, Section 3 and earnings thereon.

 

43.                       “Trustee” means the Trustee or Trustees provided for
in Article IX, Section 2.

 

44.                       “Trust Fund” means the Trust Fund or Funds established
by the Trust Agreement or Agreements provided for in Article IX, Section 2.

 

7

--------------------------------------------------------------------------------


 

45.                       “Unit” means the unit of measure described in
Article V of a Member’s proportionate interest in the Plan’s Investment Funds.

 

46.                       “Valuation Date” means any business day of any month
for the Trustee, except that in the event the underlying portfolios of any
Investment Fund cannot be valued on such date, the Valuation Date for such
Investment Fund shall be the next subsequent date on which the underlying
portfolio(s) can be valued. Valuations shall be made as of the close of business
on such valuation date(s).

 

47.                       “Year of Employment” means a 12-month period of
Employment.

 

48.                       “Year of Service” means any Plan Year during which an
individual completed at least 1,000 Hours of Employment, or satisfied any
alternative requirement, as determined by the Board in accordance with any
applicable regulations issued by the DOL and the IRS.

 

49.                       The masculine pronoun wherever used shall include the
feminine pronoun.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II PARTICIPATION AND MEMBERSHIP

 

Section 1.                  Employer Participation

 

Any financial institution, or other organization serving it, may apply to the
Board for participation in the Plan if: (A) as of its Commencement Date and in
accordance with Section 410(b) of the Code and the IRS Regulations (i) the
percentage of Non-highly Compensated Employees who will benefit under the Plan
is at least 70% of the percentage of Highly Compensated Employees who will
benefit under the Plan (excluding such employees as are permitted to be excluded
under IRS Regulations), or (ii) the average benefit percentage test (as defined
in Section 410(b)(2) of the Code and the IRS Regulations) will be satisfied with
respect to the Employer. The applicant shall submit the formal application and
all required information, and the Board, in its discretion, shall decide upon
admittance and determine the Commencement Date. The Board may, in its discretion
and at such times as it may determine, require an affirmative showing by an
Employer of its continued compliance with the requirements of Section 410(b) of
the Code and IRS Regulations. Initial and continued participation shall be
subject to the determination of the IRS that the Plan and the Trust Fund are tax
qualified and tax exempt under Sections 401(a) and 501(a) of the Code,
respectively. In addition, any Employee who participated in the Plan but who has
been transferred to a governmental or quasigovernmental agency serving the
financial industry shall, notwithstanding anything to the contrary in this
Section, be permitted to continue to participate in the Plan; provided that, in
such case, such Employee’s employing agency has adopted the Plan.

 

An Employer may, at its option, subject to the provisions of the Plan, adopt
different Plan features and provisions (basis of participation) for different
definable groups of employees, including for employees acquired pursuant to a
merger or acquisition. The Employer will be required to demonstrate that this
Section 1 and all other applicable Code and IRS Regulations continue to be
satisfied following the adoption of different bases of participation for
separate and definable groups of employees.

 

Section 2.                  Employee Membership

 

(A)                       Employer contributions on behalf of any Member shall
be conditioned upon the Member making contributions under Article III,
Section 1, except in the case of the basic contribution feature described in
Article III, Section 2; the supplemental contribution feature (Formula (2))
described in Article III, Section 3; the 401(k) Feature described in
Article III, Section 4(B); the Safe Harbor CODA non-elective contribution
feature described in Article III, Section 4(J); or the Profit Sharing Feature
described in Article III, Section 8.

 

(B)                       Every Employee (other than Employees who, at the
election of the Employer, are excluded from participation under this Section 2)
shall be eligible for membership in the Plan on the later of:

 

(1)                                 His Employer’s Commencement Date, or

 

(2)                                 The first day of the month, or, at the
election of the Employer, the first day of the calendar quarter, coincident with
or next following his satisfaction of one or more of the eligibility
requirements described hereunder, as designated by his Employer: (i) the
Employee’s first day of Employment; (ii) the completion of any

 

9

--------------------------------------------------------------------------------


 

number of months of Employment not to exceed 12 consecutive months or (iii) the
completion of one Year of Service or two Years of Service, and/or (iv) if the
Employer so elects, it may adopt a minimum age requirement from age 18 to age
21. An Employer, at its election and in a uniform and nondiscriminatory manner,
may waive the eligibility requirement(s) for participation specified under this
paragraph (B) for (1) all Employees, or (2) all those Employees employed on or
up to 12 months after the Employer’s Commencement Date under the Plan.
Furthermore, if an Employer so elects, employment with one or more specified
prior employers shall uniformly be treated as Employment and Hours of Employment
with the Employer for purposes of this Section 2(B).

 

The eligibility requirement(s) designated by the Employer shall apply uniformly
to all Plan Features elected by the Employer. Notwithstanding the foregoing, the
Employer may elect to establish as an eligibility requirement (as a minimum
service requirement, minimum age requirement, or both) for Employer matching
contributions, Employer basic contributions, Employer supplemental
contributions, Employer Safe Harbor CODA contributions, and/or Employer Profit
Sharing contributions (i) the completion of any number of months not to exceed
12 consecutive months, or (ii) the completion of one 12-consecutive-month
period, and/or (iii) if the Employer so elects, it may adopt a minimum age
requirement from age 18 to age 21. If, pursuant to Section 410(b)(4)(B), the
Employer applies Code Section 410(b) separately to the portion of the Plan
(within the meaning of Code Section 414(l)) that benefits only Employees who
satisfy the eligibility requirements of this Section 2 that are lower than age
twenty-one (21) and completion of a Year of Service, the Plan is treated as two
separate plans for purposes of Code Section 401(k). Accordingly, if the Employer
elects to make a Safe Harbor CODA contribution, then such contribution shall not
be made on behalf of Employees who have not attained age twenty-one (21) and
completed a Year of Service. However, in such a case, Section 401(k) Elective
Deferrals and the matching contribution made pursuant to Article III,
Section 2(A) on behalf of those Employees must satisfy Article III, Sections
4(E), (F) and (G) and Article III, Section 7.

 

Subject to the requirements of the Code, where an Employee who participated as a
Member under the Plan terminates employment with an Employer and thereafter is
reemployed by the same (or a different) Employer, such Employee, subject to any
applicable break in service rules, shall participate immediately upon returning
to employment with respect to the Profit Sharing Feature and the Basic and
Supplemental Employer Contribution and shall participate on the next applicable
payroll date with respect to Member Contributions, Matching Employer
Contributions, Safe Harbor Employer Contributions and the 401(k) Feature, as and
to the extent any such contribution feature is then maintained by such
Employee’s Employer and the Member has satisfied the eligibility requirements
for receiving such Employer contributions. In the case of an Employer that
adopts a 401(k) Feature under Article III, Section 4, the eligibility
requirement(s) under such Feature, and any other Plan Feature adopted by the
Employer in addition to the 401(k) Feature, shall not exceed the period
described in clause (i) above, and, at the election of the Employer, attainment
of an age as elected by the Employer from age 18 to age 21 as described in
clause (iii) above. In the event a

 

10

--------------------------------------------------------------------------------


 

Member is no longer part of an eligible class of Employees and thus becomes
ineligible to participate in the Plan, such Employee, subject to any applicable
break in service rules, shall participate immediately upon returning to an
eligible class of Employees with respect to the Profit Sharing Feature and the
Basic and Supplemental Employer Contribution and shall participate on the next
applicable payroll date with respect to Member Contributions, Matching Employer
Contributions, Safe Harbor CODA contributions, and the 401(k) Feature, as and to
the extent any such contribution feature is then maintained by such Employee’s
Employer and the Member has satisfied the eligibility requirements for receiving
such Employer contributions.

 

(C)                      Where an Employer designates a one Year of Service or
two Years of Service eligibility requirement, an Employee must complete at least
1,000 Hours of Employment during each 12-consecutive-month eligibility
computation period (measured from his date of Employment and then from each
January 1, thereafter). Where an Employer designates an eligibility waiting
period of less than 12 months, an Employee must, for purposes of eligibility,
complete a required number of hours (measured from his date of Employment and
each anniversary thereafter) that is arrived at by multiplying the number of
months of the eligibility waiting period requirement by 831/3; provided,
however, if the Employee completes at least 1,000 Hours of Employment during the
12-consecutive-month eligibility computation period (measured from his date of
Employment and then from each January 1 thereafter) the Employee shall be deemed
to satisfy the eligibility waiting period designated by the Employer.

 

(D)                       (1)                                   The Employer
shall notify each Employee of his membership in the Plan and shall furnish him
with an enrollment application in order that he may elect to make or receive
contributions on his behalf under Article III at the earliest possible date
consonant with this Article.

 

(2)                                 All Employees whose Employment commences
after the expiration date of the Employer’s waiver of the eligibility
requirement(s) shall be enrolled in the Plan in accordance with the eligibility
requirement(s) designated in Paragraph (B) above.

 

(3)                                 If it is determined that an Employee who is
eligible to be enrolled has, for any reason, not been so notified, such Employee
shall be furnished an application by his Employer and be retroactively enrolled,
in accordance with the Plan and applicable law, as of the date he first became
eligible, upon receipt by the Board of the application properly executed. In
accordance with the Plan and applicable law, the Employer may be required to
make certain contributions, and the Employee may, at his election, make any
contributions he could have made, had the Employee been enrolled on such earlier
date. The Account of an Employee who is retroactively enrolled shall, upon such
enrollment, consist solely of the number of Units that, as of the Valuation Date
coincident with or next following such enrollment, may be credited to him
pursuant to Article V based upon the amount of contributions received by the
Board.

 

(E)                        An Employee shall become a Member on his Enrollment
Date that shall be the date on which he becomes eligible. However, no person
shall under any circumstances become a Member unless and until his enrollment
application is filed with, and accepted by, the

 

11

--------------------------------------------------------------------------------


 

Plan. If an Employee fails to complete the enrollment form furnished to him, the
Employer shall do so on his behalf.

 

(F)                         At the option of the Employer, an Employee who is
employed on or prior to his Employer’s Commencement Date may make a one time
election to waive participation in the Plan on the Employer’s Commencement Date.

 

(G)                       Membership under all provisions of the Plan shall
terminate upon the earlier of (a) a Member’s termination of Employment and
payment to him of his entire vested interest, or (b) his death.

 

(H)                      The following Employees, at the Employer’s election,
may be excluded from participation in the Plan:

 

(i)                 Employees who are included in a unit of Employees covered by
a collective bargaining agreement between the Employee representatives and one
or more Employers if there is evidence that retirement benefits were the subject
of good faith bargaining between such Employee representatives and such
Employer(s). For this purpose, the term “Employee representative” does not
include any organization where more than one-half of the membership is comprised
of owners, officers and executives of the Employer;

 

(ii)              Employees who are non-resident aliens and who receive no
earned income from the Employer that constitutes income from sources within the
United States;

 

(iii)           Employees who are employed on an hourly basis. Notwithstanding,
if the Employee is employed on an hourly basis following the adoption date of
the Plan by the Employer, but prior to the adoption of an hourly exclusion by
his Employer, such employee shall will continue to receive benefits on the same
basis as a regular salaried Member, despite classification as an hourly employee
unless the employee is otherwise excluded from participation in the Plan at the
election of the Employer under this Section 2(H). In the event an individual who
was not part of an eligible class of Employees becomes part of an eligible
class, such individual will be eligible to participate in the Plan in accordance
with the provisions of this Article II;

 

(iv)          Employees who are not regular full-time or part-time Employees
(Flex Staff Employees);

 

(v)             Leased Employees within the meaning of Section 414(n)(2) of the
Code;

 

(vi)          Employees hired under a written agreement that precludes
membership and provides for a specific period of employment not in excess of one
year; and

 

(vii)       Individuals who became Employees pursuant to an acquisition or an
agreement of merger or other similar transaction, as so specified by the
Employer on a transaction-by-transaction basis.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III CONTRIBUTIONS

 

Section 1.                  Contributions by Members

 

A Member of an Employer may elect to make contributions under the Plan (in 1%
increments) up to a maximum percentage specified by the Employer not to exceed
100% of his Salary. Each Employer shall elect whether: (A) its Members’
contributions must be based on a percentage of Salary (in 1% increments);
(B) its Members’ contributions must be based on a flat dollar amount of Salary;
or (C) to permit its Members to make contributions based on either a percentage
or flat dollar amount of Salary. A Member may change his contribution rate or
suspend his contributions at any time, but reduced or suspended contributions
may not subsequently be made up.

 

Section 2.                  Regular Contributions by Employer

 

(A)                       Matching Employer Contributions

 

Under this Section, an Employer shall contribute to the Plan on behalf of each
of its Members (subject to any possible suspension under Article VII) an amount
equal to a percentage (as specified by the Employer) of the Member’s
contributions (determined, if elected by the Employer, on the basis of the Plan
Year) not in excess of a maximum of 50% (as specified by the Employer) of his
Salary. Such contributions, unless otherwise elected by the Employer, shall be
made on a payroll period basis. Notwithstanding, the Employer may elect to
determine Employer matching contributions based upon the entire Plan Year. A
Member’s Salary and any limitation on matching contributions shall be applied
based upon the applicable payroll period, unless the Employer elects to
determine matching contributions based upon the Plan Year. In such instance, a
Member’s Salary and the applicable limits for the entire Plan Year shall be used
to determine Employer matching contributions.

 

The percentage chosen by the Employer shall be in accordance with the schedule
of contribution formulas listed below. Such contribution formula must be
uniformly applicable to all its Members on a payroll period basis (or on the
basis of such other period as elected by the Employer), except where the
Employer has elected to provide a separate basis of participation for different
definable groups of employees under the Plan.

 

Formula 0

-

 

 

0% of the Member’s contributions.

 

 

 

 

 

Formula 25

-

 

 

25% of the Member’s contributions.

 

 

 

 

 

Formula 50

-

 

 

50% of the Member’s contributions.

 

 

 

 

 

Formula 75

-

 

 

75% of the Member’s contributions.

 

 

 

 

 

Formula 100

-

 

 

100% of the Member’s contributions.

 

 

 

 

 

Formula Step (1)

-

(i)

 

50% of the Member’s contributions through the third year of Employment.

 

13

--------------------------------------------------------------------------------


 

 

 

(ii)

 

75% of the Member’s contributions during the fourth and fifth years of
Employment.

 

 

 

 

 

 

 

(iii)

 

100% of the Member’s contributions upon completion of 5 or more years of
Employment.

 

 

 

 

 

Formula Step (2)

-

(i)

 

100% of the Member’s contributions through the third year of Employment.

 

 

 

 

 

 

 

(ii)

 

150% of the Member’s contributions during the fourth and fifth years of
Employment.

 

 

 

 

 

 

 

(iii)

 

200% of the Member’s contributions upon completion of 5 or more years of
Employment.

 

Formula Step (3)

-

A percentage of the Member’s contributions chosen by the Employer through the
Member’s third year of Employment with an increased percentage of the Member’s
contributions as elected by the Employer to apply during the fourth and fifth
years of Employment and a further increased percentage of the Member’s
contributions to apply upon completion of 5 or more years of Employment.

 

 

 

Formula 150

-

150% of the Member’s contributions.

 

 

 

Formula 200

-

200% of the Member’s contributions.

 

Formula Step (4)

-

(i)

 

100% of the Member’s contributions through the first year of Employment.

 

 

 

 

 

 

 

(ii)

 

150% of the Member’s contributions during the second year of Employment.

 

 

 

 

 

 

 

(iii)

 

200% of the Member’s contributions upon completion of 2 or more years of
Employment.

 

Notwithstanding the matching formulas provided above, an Employer may at its
option, specify the percentage of the Member’s contributions that will be
matched by the Employer.

 

(B)                       Basic Employer Contributions

 

An Employer may, at its option, make a basic contribution equal to a uniform
percentage (as specified by the Employer) of each of its Members’ Salaries for
each month or payroll period, as applicable, provided that in no event shall
such percentage exceed 25%. The percentage so specified may be elected or
changed by the Employer by filing a properly completed form with the Pentegra DC
Plan Office. No more than one such change may be made by an Employer during any
year. An employer may restrict the allocation of such basic contribution to
those Members who were employed with the Employer on the last working day of the
month or payroll period for which the basic contribution is made.

 

14

--------------------------------------------------------------------------------


 

At the election of the Employer, any basic contribution shall be credited to its
Members’ 401(k) Accounts or Regular Accounts on a uniform basis.

 

(C)                       Regular Accounts

 

A Regular Account shall be established and maintained for each Member on whose
behalf contributions are made to the Plan pursuant to Section 1 or 2 of this
Article.

 

Section 3.                  Supplemental Contributions by Employer

 

An Employer may, at its option, make a supplemental contribution under Formula
(1) or (2) below:

 

Formula (1) - A uniform percentage (as specified by the Employer) of each
Member’s contributions not in excess of a maximum percentage (if the Employer
elects to impose such a maximum) of the Member’s Salary that was received by the
Plan during the Plan Year. Such supplemental contribution may be made on or
before the last day of February following the Plan Year to which the
contribution relates, and the Employer must elect to limit the supplemental
contribution to either of the following: (i) only those Members who were in its
employ on the last working day of such Plan Year, or (ii) only those Members
who, in addition to being employed on the last working day of the Plan Year,
completed 1,000 Hours of Employment with the Employer during the Plan Year. In
addition to (i) or (ii) above, an Employer may also elect to treat Members who
experienced a termination from Employment after attaining Normal Retirement Age
or due to his death or disability during the applicable Plan Year, as if they
were employed on the last working day of such Plan Year and met any applicable
Hours of Employment requirement under this Formula (1) for such Plan Year.
Members on a Type 1 non-military Leave of Absence (as defined under Article I,
Paragraph (23) and Article X, Section 8(B)(1)), or a Type 4 military Leave of
Absence (as defined under Article I, Paragraph (23) and Article X,
Section 8(B)(4)), shall be deemed employed on the last working day of such
preceding Plan Year and have met any applicable Hours of Employment requirement
under this Section.

 

Formula (2) - A uniform dollar amount per Member or a uniform percentage limited
to a specific dollar amount, if elected by the Employer, of each Member’s Salary
(i) for the Plan Year or fiscal year, regardless of whether the Member was
eligible to participate in the Plan during the entire Plan Year (or fiscal
year), or (ii) if an Employer so elects with respect to all of its Members, for
the portion of the Plan Year (or fiscal year) during which the Member was
eligible to participate in the Plan. Such supplemental contribution may be made
within the time prescribed by law, including extensions of time, for filing of
the Employer’s federal income tax return with respect to the Plan Year to which
the contribution relates, and the Employer must elect to limit the supplemental
contribution to either of the following: (x) only those Members who were in its
employ on the last working day of the applicable Plan Year (or, at the
Employer’s option, the Employer’s fiscal year), or (y) only those Members who,
in addition to being employed on the last working day of the Plan Year (or
fiscal year), completed 1,000 Hours of Employment with the Employer during the
Plan Year (or fiscal year). In addition to (x) or (y) above, an Employer may
also elect to treat Members who experienced a termination from Employment after
attaining Normal Retirement Age or due to his death or disability during the
applicable Plan Year (or fiscal year), as if they were employed on the last
working day of such Plan Year (or fiscal year) and met any applicable Hours of
Employment requirement under this Formula (2).

 

15

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, Employer contributions under
Article III, Sections 2(A) and 2(B), Formulas (1) and (2) of this Article III,
Section 3 and Article III, Section 8 shall not exceed, in the aggregate, 25% of
the Member’s Salary for such Plan Year. The Employer may, at its option, elect
to make a contribution under this paragraph to only those Members whose Salary
for such Plan Year is no greater than an amount to be specified by the Employer
to the extent that such Salary limit is less than the dollar amount under
Section 414(q) of the Code for such year.

 

For purposes of this Section 3, Members on a Type 1 non-military Leave of
Absence (as defined under Article I, Paragraph 23 and Article X,
Section 8(B)(1)), or a Type 4 military Leave of Absence (as defined under
Article I, Paragraph 23 and Article X, Section 8(B)(4)) for a Plan Year, shall
be deemed employed on the last working day of such Plan Year (or fiscal year)
and to have met any applicable Hours of Employment requirements under this
Section.

 

At the election of the Employer, any supplemental contribution shall be credited
either to its Members’ 401(k) Accounts (but not to the Member’s Roth
401(k) Account) or Regular Accounts on a uniform and nondiscriminatory basis.

 

Section 4.                  401(k) Features

 

(A)                               An Employer may, at its option, adopt either
the 401(k) Feature under Paragraph (B) of this Section or one of the
401(k) Features described in Paragraph (C) of this Section. In addition, an
Employer may elect, in conjunction with electing a Paragraph (B) or Paragraph
(C) 401(k) Feature, a Roth Elective Deferral feature under Paragraph (D). Under
any 401(k) Feature, there shall be established for each of its Members a
“401(k) Account.” A Member’s 401(k) Account shall be invested pursuant to his
overall directions under Article IV but maintained separately from his Regular
Account (consisting of the value of contributions made under Sections 1 and 2 of
this Article). Based on the Employer’s election in accordance with Article III,
Section 1, a Member contributing under this 401(k) feature shall be permitted to
make deferrals based upon a uniform percentage (in whole percentages), or flat
dollar amount of his Salary, as his Employer shall elect, so that the Member
reaches the Code Section 402(g) limit by the end of the Plan Year. Should such
Member not reach the 402(g) limit by the last contribution reporting period, the
Member will be permitted to make a final 401(k) Elective Deferral that will
enable a Member to precisely reach the limit under 402(g) of the Code. Such
final contribution may be made based on a percentage of the Member’s
compensation that is not a whole percentage. Notwithstanding anything in this
Article III, Section 4 to the contrary, and in accordance with IRS Regulation
Section 1.401(k)-1(a)(3)(iii), Member contributions may not be made prior to the
Member’s performance of services with respect to which the Member contributions
are made or, if earlier, when the compensation on which the Member contribution
is based would be currently available.

 

(B)                               Option 1 - Under the 401(k) Feature provided
in this Paragraph (B), each Member may elect to defer 1% up to a maximum
percentage specified by the Employer not to exceed 100% (in 1% increments) of
his Salary or, subject to Article III, Section 3, a flat dollar amount of his
Salary, or, if permitted by the Employer, either a percentage of his Salary

 

16

--------------------------------------------------------------------------------


 

or flat dollar amount, as the Member shall elect, and direct his Employer to
contribute such amount to his 401(k) Account. Such deferral to the
401(k) Account shall reduce the Member’s contribution under Section 1 of this
Article.

 

The Employer shall contribute to each Member’s 401(k) Account an amount equal to
2% of his Salary not in excess of $3,750, subject to Article X, Section 1 of the
Plan, unless the Member has deferred amounts of his Salary pursuant to the
preceding paragraph, in which case the Employer’s 2% contribution will be
allocated to the Member’s Regular Account. The amount that the Employer would
otherwise be required to contribute with respect to each Member under Section 2
of this Article shall be reduced, but not below zero, by the amount that it
contributes with respect to the Member under this Paragraph (B). Notwithstanding
anything in this Paragraph to the contrary, should a Member’s deferrals to the
401(k) Account reach the maximum specified under the provisions of Paragraph
(I) below in any Plan Year, the Employer’s 2% contribution will be allocated to
the Member’s Regular Account for the remainder of such Plan Year.

 

The Employer, at its option, may adopt either of the two additional
401(k) Features described below:

 

(C)                               Option 2 - Under this Feature, each Member may
elect to make deferrals to his 401(k) Account and/or contributions to his
Regular Account in an amount of 1% of, or subject to Article III, Section 1, a
flat amount of, Salary, or, if permitted by the Employer, either a percentage of
his Salary or flat dollar amount, up to a maximum percentage specified by the
Employer not to exceed 100% (in 1% increments) of his Salary, except that
amounts deferred to the 401(k) Account shall reduce the Member’s contribution
under Section 1 of this Article. Amounts contributed under this Option 2 may be
allocated between the 401(k) Account and/or the Regular Account based on
multiples of 1%. Notwithstanding anything herein to the contrary, a Member
making a Roth 401(k) Elective Deferral may only make such deferral to his
401(k) Account.

 

If so adopted, Employer contributions under the Plan, which shall be made on
behalf of each Member in an amount equal to a percentage of the Member’s
401(k) Elective Deferrals to his 401(k) Account and contributions to his Regular
Account as specified by the Employer under Section 2 of Article III of his
Salary, shall first be allocated to a Member’s 401(k) Account until total Member
deferrals and Employer contributions allocated to the Member’s 401(k) Account
equal a percentage specified by the Employer. Thereafter, the Employer
contributions, with respect to both Member 401(k) Elective Deferrals and Regular
contributions, shall be contributed to the Member’s Regular Account in an amount
pursuant to the percentage elected in the preceding sentence.

 

Notwithstanding the Employer election made under this Option 2, if the Member
has deferred amounts of his Salary equal to the maximum specified under the
provisions of Paragraph (I) below, the Employer shall contribute the remaining
Employer contributions to the Member’s Regular Account.

 

Option 3 - Under this Feature each Member may make deferrals to his
401(k) Account, but not contributions to his Regular Account. The Employer shall
contribute under the Plan on behalf of each Member an amount equal to a
percentage, specified by the Employer under Section 2 of Article III, of the
Member’s 401(k) Elective Deferrals to his

 

17

--------------------------------------------------------------------------------


 

401(k) Account. The Employer’s contributions under this Feature shall be made to
the Member’s Regular Account.

 

(D)                               Roth Elective Deferrals.

 

(1)                                 General Application.

 

(a)                                 This subsection will apply to new
contributions beginning June 1, 2006.

 

(b)                                 As of June 1, 2006, if an Employer so
elects, the Plan will accept Roth Elective Deferrals made on behalf of Members.
A Member’s Roth Elective Deferrals will be allocated to a separate account
maintained for such deferrals as described in Paragraph (D)(2).

 

(c)                                  Unless specifically stated otherwise or as
provided under applicable law, Roth Elective Deferrals will be treated as
elective deferrals for all purposes under the Plan.

 

(2)                                 Separate Accounting.

 

(a)                                 Contributions and withdrawals of Roth
Elective Deferrals will be credited and debited, respectively, to the Roth
401(k) Account maintained for each Member.

 

(b)                                 The Plan will maintain a record of the
amount of Roth Elective Deferrals in each Member’s Roth 401(k) Account.

 

(c)                                  Gains, losses and other credits or charges
must be separately allocated on a reasonable and consistent basis to each
Member’s Roth 401(k) Account and the Member’s other Accounts under the Plan.

 

(d)                                 No contributions other than Roth Elective
Deferrals and properly attributable earnings will be credited to Member’s Roth
401(k) Account; provided, however, that distributions made to Plan Members or
Beneficiaries on and after the date that the Employer has elected to permit
In-Plan Roth Rollovers (which date cannot be earlier than September 28, 2010),
may be rolled over from a Member’s non-Roth Account in the Plan to the Member’s
Roth 401(k) Account in the Plan in accordance with Article VII, Section 7.

 

(E)                                The actual deferral percentages for Highly
Compensated Employees shall, in accordance with the Code and IRS Regulations,
satisfy either (1) or (2) as follows:

 

(1)                                 Prior Year Testing:

 

Notwithstanding any other provision of this Section 4, the actual deferral
percentage for a Plan Year for Highly Compensated Employees for such Plan Year
and the prior year’s actual deferral percentage for Members who were Non-highly
Compensated Employees for the prior Plan Year must satisfy one of the following
tests: (a) the actual deferral percentage for a Plan Year of those

 

18

--------------------------------------------------------------------------------


 

Employees who are Highly Compensated Employees for the Plan Year shall not
exceed the prior year’s actual deferral percentage of those Members who are
Non-highly Compensated Employees for the prior Plan Year multiplied by 1.25; or
(b) the actual deferral percentage for a Plan Year for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s actual
deferral percentage for Members who were Non-highly Compensated Employees for
the prior Plan Year multiplied by 2.0, provided that the actual deferral
percentage for Members who are Highly Compensated Employees does not exceed the
actual deferral percentage for Members who were Non-highly Compensated Employees
in the prior Plan year by more than 2 percentage points.

 

For the first Plan Year that the Plan permits any Member to make elective
deferrals and this is not a successor plan, for purposes of the foregoing tests,
the prior year’s Non-highly Compensated Employees’ actual deferral percentage
shall be 3 percent unless the Employer has elected to use the current Plan
Year’s actual deferral percentage for these Members. The Employer may elect to
change from the Prior Year Testing method to the Current Year Testing method in
accordance with the Code and IRS Regulations.

 

(2)                                 Current Year Testing:

 

If elected by the Employer, the actual deferral percentage tests in (a) and
(b) above, will be applied by comparing the current Plan Year’s actual deferral
percentage for Members who are Highly Compensated Employees for such Plan Year
with the current Plan Year’s actual deferral percentage for Members who are
Non-highly Compensated Employees for such year. Once made, this election can
only be changed and the Prior Year Testing method applied if the Plan meets the
requirements for changing to Prior Year Testing set forth in applicable IRS
regulations.

 

For purposes of this Section 4, the “actual deferral percentage” for a Plan Year
means, for a specified group of Members for a Plan Year, the average of the
ratios (calculated separately for each Member in such group) of (a) the amount
of deferrals and/or contributions made to the Member’s 401(k) Account for the
Plan Year, to (b) the amount of the Member’s compensation (as defined in
Section 414(s) of the Code) that, at the Employer’s election, shall include the
compensation required to be reported under Section 6041 or 6051 of the Code
(i.e., “W-2 compensation”) for the Plan Year or, alternatively, where
specifically elected by the Employer, for only that part of the Plan Year during
which the Member was eligible to participate in the Plan. An Employee’s actual
deferral percentage shall be zero if no 401(k) Elective Deferral or contribution
is made by him or on his behalf for such applicable Plan Year. If the Plan and
one or more other plans that include cash or deferred arrangements are
considered as one plan for purposes of Sections 401(a)(4) and 410(b) of the
Code, the cash or deferred arrangements included in such plans shall be treated
as one arrangement for purposes of this Section 4.

 

In accordance with IRS Regulations, the actual deferral percentage of a Member
who is a Highly Compensated Employee and who is eligible to participate in two

 

19

--------------------------------------------------------------------------------


 

or more cash or deferred arrangements maintained by his Employer shall be
determined by treating all such cash or deferred arrangements as a single
arrangement.

 

(3)                                 Notwithstanding anything herein to the
contrary, and in accordance with IRS Regulation Section 1.401(k)-2(a)(6)(iv) and
1.401(m)-2(a)(6)(v), no qualified nonelective contributions shall be taken into
account in determining the actual deferral percentage for a Plan Year for a
Non-highly Compensated Employee under the Plan to the extent such contributions
exceed for such Non-highly Compensated Employee the greater of (a) 5% of the
Non-highly Compensated Employee’s compensation (as defined in Code
Section 414(s)) and (b) the product of (i) two times the “Plan’s representative
contribution rate” (within the meaning, as applicable, of IRS Regulation
Section 1.401(k)-2(a)(6)(iv) and Section 1.401(m)-2(a)(6)(v) and (ii) the
Non-highly Compensated Employee’s compensation (as defined in Code
Section 414(s)).

 

(F)                                 The Pentegra DC Plan Office shall determine
as of the end of the Plan Year whether one of the actual deferral percentage
tests specified in Paragraph (E) above is satisfied for such Plan Year. This
determination shall be made after first determining the treatment of excess
deferrals within the meaning of Section 402(g) of the Code under Paragraph
(I) below.

 

(1)                                 In the event that neither of such actual
deferral percentage tests is satisfied, the Pentegra DC Plan Office shall, to
the extent permissible under the Code and the IRS Regulations, refund the excess
contributions for the Plan Year in the following order of priority: by
(i) refunding such amounts deferred by the Member and allocated to his
401(k) Account, or Roth 401(k) Account in accordance with Paragraph F(2) below
that were not matched by his Employer (and any earnings and losses allocable
thereto), and (ii) refunding amounts deferred for such Plan Year by the Member
and allocated to his 401(k) Account, or Roth 401(k) Account in accordance with
Paragraph (F)(2) below, (and any earnings and losses allocable thereto) and, in
accordance with the Code and applicable IRS Regulations, forfeiting the amounts
contributed for such Plan Year by the Employer with respect to the Member’s
401(k) Elective Deferrals that are returned pursuant to this Paragraph (and any
earnings and losses allocable thereto).

 

(2)                                 In the case of a distribution of excess
contributions, the Plan will distribute pre-tax elective deferrals first.

 

(3)                                 The distribution of such excess
contributions shall be made to Highly Compensated Members to the extent
practicable before the 15th day of the third month immediately following the
Plan Year for which such excess contributions were made, but in no event later
than the end of the Plan Year following such Plan Year or, in the case of the
termination of the Plan in accordance with Article XII or termination of
Employer participation in the Plan in accordance with Article XI, no later than
the end of the twelve-month period immediately following the date of such
termination. For purposes of this Section 4, “excess contributions” means, with
respect to any Plan Year, the excess of the aggregate

 

20

--------------------------------------------------------------------------------


 

amount of 401(k) Elective Deferrals and/or contributions (and any earnings and
losses allocable thereto) made to the 401(k) Accounts of Highly Compensated
Members for such Plan Year, over the maximum amount of such deferrals and/or
contributions that could be made to the 401(k) Accounts of such Members without
violating the requirements of Paragraph (E) above, determined by reducing
401(k) deferrals and/or contributions made by or on behalf of Highly Compensated
Members in order of the actual deferral percentages beginning with the Highly
Compensated Employee with the largest 401(k) Elective Deferral amount for the
Plan Year until such amount is reduced to be equal to the Highly Compensated
Employee with the next largest 401(k) Elective Deferral amount. The procedure
described in the preceding sentence shall be repeated until all excess
contributions have been eliminated and, as applicable, refunded. Notwithstanding
anything herein to the contrary, and in accordance with IRS Regulation
Section 1.401(k)-2(b)(2)(iv), the income allocable to the excess contributions
to be refunded shall be equal to the allocable gain or loss for the Plan Year in
question and, as applicable, for the “gap period” following the close of the
Plan Year and ending on the date that is seven days preceding the distribution
date. The Plan shall determine the allocable income in accordance with IRS
Regulation Section 1.401(k)-2(b)(2)(iv)(C) or (D) or, in accordance with IRS
Regulation Section 1.401(k)-2(b)(2)(iv)(B), any reasonable method for computing
the income allocable to the excess contribution.

 

(4)                                 For Plan Years beginning after December 31,
2007 and notwithstanding anything in this Section 4(F) to the contrary, the
income (and losses) allocable to excess contributions is equal to the allocable
gain or loss through the end of the Plan Year to which such excess contributions
relate (i.e., “gap period” income shall no longer apply to such excess
contributions). Excess contributions for a Plan Year (together with any income
or losses allocable thereto through the end of the Plan Year for which the
contribution was made) shall be distributed (or, if forfeitable, is forfeited)
within the first two and one-half (2 ½) months of the following Plan Year. Any
amount distributed as provided herein shall be treated as earned and received by
the Member in the taxable year in which such distribution was made. In the case
of excess contributions under the Plan adopted by an Employer that includes an
eligible automatic contribution arrangement within the meaning of Code
Section 414(w), six (6) months is substituted for two and one-half (2½) months
provided in the preceding sentence of this paragraph; provided that, in
accordance with applicable law, the additional time described herein shall apply
to a distribution of excess contributions for a Plan Year beginning on or after
January 1, 2010 only where all the eligible Non-Highly Compensated Employees and
eligible Highly Compensated Employees are covered Employees under the eligible
automatic contribution arrangement for the entire Plan Year (or for the portion
of the Plan Year that the eligible Non-Highly Compensated Employees and eligible
Highly Compensated Employees are eligible Employees). If an eligible automatic
contribution arrangement covers fewer than all the eligible Employees under the
Plan adopted by the Employer, the six (6) month period for making corrective
distributions of excess contributions shall not apply.

 

(G)                               Notwithstanding the provisions of Paragraphs
(E) and (F) above, the amount of excess contributions to be distributed pursuant
to Paragraph (F) above, with respect to a Member

 

21

--------------------------------------------------------------------------------


 

for a Plan Year, shall be reduced by any excess deferrals distributed to such
Member for such Plan Year pursuant to Paragraph (I) below.

 

(H)                              A withdrawal from the vested portion of a
Member’s 401(k) Account may be made only upon (a) attainment of age 59½,
(b) hardship (as determined by the Board in accordance with this Paragraph (H)),
(c) termination of Employment, (d) death, (e) disability or (f) termination of
an Employer’s participation in the Plan provided the Employer certifies in
writing in such form as is satisfactory to counsel that no “alternative defined
contribution plan” within the meaning of Code Section 401(k)(10) and IRS
Regulations Section 1.401(k)-1(d)(4) will be established or maintained by the
Employer at the time of termination of participation in the Plan or will be
maintained through the period ending twelve months after distribution of all
assets from the Plan attributable to the Employer’s participation in the Plan
and amounts distributed upon such event shall be in the form of a “lump sum
distribution” within the meaning of Section 402(e)(4)(D) of the Code (without
regard to Code Sections 402(e)(4)(D)(i)(i)-(iv)). A withdrawal is on account of
hardship only if the distribution is both made on account of an immediate and
heavy financial need of the Member and is necessary to satisfy such financial
need, and further provided that no earnings in the Member’s 401(k) Account
credited on or after January 1, 1989 and/or Employer contributions made to the
Member’s 401(k) Account on or after January 1, 1989 may be distributed in
satisfying such need. For the purposes of this Paragraph (H), the term
“immediate and heavy financial need” shall be limited to the need of funds for
(i) the payment of medical expenses described in Section 213(d) of the Code
previously incurred by the Member, the Member’s Spouse, or any of the Member’s
dependents (as defined in Section 152 of the Code) or necessary for those
persons to obtain such care, (ii) the payment of tuition and room and board for
the next twelve months of post secondary education of the Member, the Member’s
Spouse, the Member’s children, or any of the Member’s dependents (as defined in
Section 152 of the Code and, for taxable years beginning on or after January 1,
2005, without regard to Section 152(b)(1),(b)(2) and (d)(1)(B)), (iii) the
purchase (excluding mortgage payments) of a principal residence for the Member,
(iv) the prevention of eviction of the Member from his principal residence or
the prevention of foreclosure on the mortgage of the Member’s principal
residence; (v) payments for burial or funeral expenses for the Member’s deceased
parent, Spouse, children or dependents (as defined in Section 152 of the Code,
without regard to Code Section 152(d)(1)(B)); or (vi) expenses for the repair of
damage to the Member’s principal residence that would qualify for the casualty
deduction under Code Section 165 (determined without regard to whether the loss
exceeds 10% of adjusted gross income). For purposes of this Paragraph (H), a
distribution generally may be treated as “necessary to satisfy a financial need”
if the Employer reasonably relies upon the Member’s written representation that
the need cannot be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by reasonable liquidation of the Member’s assets,
to the extent such liquidation would not itself cause an immediate and heavy
financial need, (iii) by cessation of Member 401(k) Elective Deferrals pursuant
to Article III, Section 4 of the Plan or Member Regular contributions pursuant
to Article III, Section 1 of the Plan or (iv) by other distributions or
nontaxable (at the time of the loan) loans from plans maintained by the Employer
or by any other employer, or by borrowing from commercial sources on reasonable
commercial terms. The amount of any withdrawal pursuant to this Paragraph
(H) shall not exceed the amount required to meet the demonstrated financial
hardship, including any amounts necessary to pay any federal

 

22

--------------------------------------------------------------------------------


 

income taxes and penalties reasonably anticipated to result from the
distribution, as certified to the Plan by the Member.

 

No amounts may be withdrawn on account of hardship pursuant to this Paragraph
prior to a Member’s withdrawal of the remaining vested balance of his Regular
Account and Rollover Account, notwithstanding the withdrawal restrictions
contained in Article VII, Section 2 or below.

 

Only one in-service withdrawal under this Paragraph may be made in any Plan
Year, and any amounts paid under this Article may not be returned to the Plan.
The amount of a withdrawal under this Paragraph (H) must be not less than the
lesser of (i) $1,000, (ii) the full value of the vested portion of the
401(k) Account (reduced by the amount of post-December 31, 1988 earnings and
Employer 401(k) contributions for those Members who have not attained age 59½),
if such value is less than $1,000, or (iii) the amount approved as a hardship
withdrawal by the Board. An Employer may permit hardship or other in-service
withdrawals to Members (including former Members with a Vested Account Balance
in the Plan) that meet the definition of a “Qualified Disaster Recovery
Assistance Distribution.” A Qualified Disaster Recovery Assistance Distribution
is a distribution made from the Plan on or after the Applicable Disaster Date ,
as defined below, and before January 1, 2010 to a Qualified Storm Damage
Individual, as defined below. Such distribution cannot exceed $100,000 per
individual. Any distribution made during the applicable time period may qualify
as a Qualified Disaster Recovery Assistance Distribution even if it is not made
as a result of the disaster, and different types of distributions (i.e.,
periodic payments, plan loan offsets, hardship withdrawals, in-service
withdrawals or Required Minimum Distributions) may be considered Qualified
Disaster Recovery Assistance Distributions

 

The Applicable Disaster Date means the date on which severe storms, tornadoes
and flooding occurred in the designated counties in the Midwestern areas as
declared by the President of the United States of America on or after May 20,
2008 and before August 1, 2008 that entitled individuals to public assistance
from the Federal government under the Emergency Economic Stabilization Act of
2008 (EESA) and its provision entitled the Heartland Disaster Tax Relief Act of
2008 with respect to damages caused by such disasters.

 

A Qualified Storm Damage Individual is a Member whose principal residence on the
Applicable Disaster Date was located in the Midwestern Disaster Area and who
incurred an economic loss as the result of severe storms, flooding or tornadoes.
A Member’s principal residence is defined as the main home where such Member
lives most of the time. A temporary absence due to special circumstances such as
illness, education, business, military services, evacuation or vacation, will
not change the definition of a Member’s principal residence. A complete list of
affected counties in the Midwestern Disaster Area can be found in IRS
Publication 4492-B.

 

Such distribution may be repaid within three (3) years to an IRA, a Qualified
Plan, a governmental Code Section 457(b) plan or a Code Section 403(b) Plan in
which the individual is a Member provided such plan accepts a rollover
contribution. Repayment does not have to be made to the same plan from which the
distribution was made. Members who took a hardship distribution from the Plan to
purchase or construct a

 

23

--------------------------------------------------------------------------------


 

principal residence in the Midwestern Disaster Area that was made within six
(6) months before the day after the Applicable Disaster Date and where the
principal residence was not purchased or constructed due to the disaster may
re-contribute such distribution to the Plan provided such amounts are
re-contributed before March 4, 2009.

 

(I)                                   Notwithstanding any other provision of the
Plan, no Member may defer to his 401(k) Account during any Plan Year an amount
in excess of $17,500 (in 2013) or such other amount as may be provided in
Section 402(g)(1) of the Code, and as adjusted for cost-of-living increases in
accordance with Section 402(g)(4) of the Code. In the event that the
401(k) Elective Deferrals for a Member exceeds the limitation in the previous
sentence, the amount of such excess, increased by any income and decreased by
any losses attributable thereto, shall be refunded to such Member no later than
the April 15 of the Plan Year following the Plan Year for which the elective
deferrals were made. For Plan Years beginning after December 31, 2007, any such
income and losses attributable thereto shall be determined through the end of
the taxable year to which such excess elective deferrals relate (thus, with
respect to corrective refunds of excess elective deferrals, the Plan shall
disregard gap period income that is allocated to Member’s Accounts prior to
distribution).

 

For purposes of Article III, Section 4 of the Plan, no Member shall be permitted
to have elective deferrals made under this Plan, or any other qualified plan
maintained by the Employer during the taxable year, in excess of the dollar
limitation contained in section 402(g) of the Code in effect for such taxable
year, except to the extent permitted under Section 9 of this Article and section
414(v) of the Code, if applicable.

 

(J)                                   Safe Harbor CODA

 

If the Employer has elected the Safe Harbor CODA option, the provisions of this
Section shall apply for the Plan Year and any provisions relating to the actual
deferral percentage test described in Section 401(k)(3) of the Code or the
actual contribution percentage test described in Section 401(m)(2) of the Code
do not apply. Notwithstanding anything in the Plan to the contrary, if the
Employer has elected the Safe Harbor CODA option, then such option shall comply
and be administered in accordance with the applicable provisions of the safe
harbor requirements under the IRS Regulation Sections 1.401(k)-3 and 1.401(m)-3.
To the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of the section govern.

 

(i)                     Actual Deferral Percentage Test Safe Harbor

 

(1)                                 Unless the Employer elects to make enhanced
matching contributions (within the meaning of Section 401(k)(12)(B) of the Code
and IRS Regulations Section 1.401(k)-3(c)(3)), the Employer will elect to
contribute monthly or on another basis for the Plan Year: (a) a safe harbor
matching contribution to the Plan on behalf of each eligible Employee equal to
(I) 100 percent of the amount of the Employee’s 401(k) Elective Deferrals that
do not exceed 3 percent of the Employee’s Salary for the Plan Year, plus (II) 50
percent of the amount of the Employee’s 401(k) Elective Deferrals that exceed 3
percent of the Employee’s Salary but that do not exceed 5 percent of the
Employee’s Salary (“Basic Matching Contributions”); or (b) a safe harbor
non-elective contribution to the

 

24

--------------------------------------------------------------------------------


 

Plan on behalf of each eligible Employee equal to at least 3 percent of the
Employee’s Salary for the Plan Year.

 

(2)                                 The Member’s benefit derived from the Actual
Deferral Percentage Test Safe Harbor Contributions is nonforfeitable and may not
be distributed earlier than separation from service, death, disability, an event
described in Section 401(k)(10) of the Code, or the attainment of age 59½. In
addition, such contributions must satisfy the Actual Deferral Percentage Test
Safe Harbor without regard to permitted disparity under Section 401(l) of the
Code.

 

(3)                                 At least 30 days, but not more that 90 days,
before the beginning of the Plan Year, the Employer will provide each Eligible
Employee a comprehensive notice of the Employee’s rights and obligations under
the Plan, written in a manner calculated to be understood by the average
Eligible Employee. If an Employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the Employee becomes
eligible but not later than the date the Employee becomes eligible.

 

(4)                                 In addition to any other election periods
provided under the Plan, each Eligible Employee may make or modify a deferral
election during the 30-day period immediately following receipt of the notice
described above.

 

(K)                              ADP and ACP Tests in An Eligible Automatic
Contribution Arrangement.

 

An eligible automatic contribution arrangement will be subject to the actual
deferral percentage and actual contribution percentage tests requirements of
this Article III unless it meets the requirements of a qualified automatic
contribution arrangement. 401(k) Elective Deferrals that are refunded to a
Member pursuant to Code Section 414(w) will not be taken into account when
performing the actual deferral percentage or actual contribution percentage
tests. With respect to Plan Years beginning on or after January 1, 2010, if
there is a failure of the actual deferral percentage and/or actual contribution
percentage test for a Plan Year under an eligible automatic contribution
arrangement, corrective refunds of the excess contributions or excess aggregate
contributions (including earnings or losses allocable thereto through the end of
the Plan Year for which the contribution was made) shall be made within six
(6) months after the end of the Plan Year (and accordingly, avoid the excise tax
under Code Section 4979), provided all eligible Non-Highly Compensated Employees
and eligible Highly Compensated Employees are covered Employees under the
eligible automatic contribution arrangement for the entire Plan Year (or the
portion of the Plan Year that the Employees are eligible Employees). If an
eligible automatic contribution arrangement covers fewer than all the eligible
Employees under the Plan adopted by the Employer, the excess contributions and
excess aggregate contributions shall be distributed within 2 ½ months following
the end of the Plan Year to which they relate. Any amount distributed as
provided herein shall be treated as earned and received by the Member in the
taxable year in which such distributions were made.

 

25

--------------------------------------------------------------------------------


 

Section 5.                  Remittance of Contributions

 

The contributions of both Members and their Employer (including an
administrative fee, as determined by the Board, to be paid by the Employer to
defray expenses attributable to its participation in the Plan) shall be recorded
by the Employer and remitted to the Board so that (i) in the case of Employer
Contributions the Board shall be in receipt thereof by the 15th day of the month
next following the month in respect of which such contributions are payable and
(ii) in the case of Member after-tax contributions and 401(k) Elective
Deferrals, the Trustee or custodian shall be in receipt thereof as soon as
reasonably practicable, but in no event later than the 15th business day of the
month following the month in which the Member contributions are received by the
Employer or the 15th business day of the month following the month in which such
amount would otherwise have been payable to the Member in cash. Such amounts
shall be credited to the Member’s Account pursuant to Article V.

 

Section 6.                  Transfer of Funds and Rollover Contributions

 

(A)                               Upon such terms and conditions as the Board
and the IRS shall approve, and provided that all benefits (including all
optional forms of benefit) under the prior retirement plan are protected in
accordance with Section 411(d)(6) of the Code, or any successor thereto, and the
IRS Regulations thereunder, a transfer of funds may be made to the Plan from a
prior retirement plan of an employer that was qualified under Section 401(a) of
the Code so long as such funds (a) have been allocated to the individual members
of such prior plan, (b) shall be allocated to the Accounts of the Members of the
Plan to whom they were allocated under such prior plan, and (c) shall be applied
so that each Member affected thereby would receive a benefit immediately after
the transfer, if the Plan then terminated, at least equal to the benefit he
would have received upon a termination of such prior plan immediately before
such transfer. In addition to protecting those prior retirement plan benefits as
required in the preceding sentence, the Pentegra DC Plan Office may, in its
discretion, preserve any other prior retirement plan options that it determines
to be economically and administratively feasible and that are not required to be
protected under Section 411(d)(6) of the Code. Each Employee with respect to
whom such a transfer is made shall, upon such transfer, be eligible for
membership in the Plan.

 

(B)                               If the funds so transferred are transferred
from a retirement plan subject to Code Section 401(a)(11), then such funds shall
be maintained in a separate account (including, as applicable, a separate
account for any such transfers that represent after-tax contributions and
related earnings) and any subsequent distribution of those funds, and earnings
thereon, shall be subject to the following provisions:

 

(1)                                 The benefit to which a married Member is
entitled shall, except as otherwise provided in this Paragraph (B), be payable
by purchase from an insurance company of a single premium contract providing for
a Qualified Joint and Survivor Annuity. The term, “Qualified Joint and Survivor
Annuity,” means a benefit providing an annuity commencing immediately for the
life of the Member, ending with the payment due on the last day of the month
coincident with or preceding the date of his death, and, if the Member dies
leaving a Surviving Spouse, a survivor annuity for the life of such Surviving
Spouse equal to one half of the annuity payable for the life of the Member under
his Qualified Joint and Survivor Annuity, commencing on the last day of the
month following the date of

 

26

--------------------------------------------------------------------------------


 

the Member’s death and ending with the payment due on the first day of the month
coincident with or preceding the date of such Surviving Spouse’s death.

 

(2)                                 In lieu of the form of benefit described
immediately above, any benefit payable pursuant to this Paragraph (B) may be
paid in one cash payment thereof, subject to the provisions of Subparagraph
(5) below.

 

(3)                                 If a Member dies prior to the date payment
of his benefit commences (i) without leaving a Surviving Spouse, or (ii) leaving
a Surviving Spouse and having made a valid election to waive the Preretirement
Survivor Annuity in accordance with Subparagraph (5) below, then the remaining
value of the Member’s account subject to this Paragraph (B) shall become payable
to his Beneficiary in a lump sum subject to Article III, Section 8(E)(2) and
Article VII, Section 3(B).

 

(4)                                 A Preretirement Survivor Annuity shall be
paid to the Surviving Spouse of a Member or former Member who dies before the
commencement of payment of any benefit from an account subject to this Paragraph
(B). The term “Preretirement Survivor Annuity” means a benefit providing for
payment of 50% of the Member’s account balance as of the Valuation Date
coincident with or preceding the date of his death, by the purchase of a single
premium contract issued by an insurance company providing a survivor annuity to
his Surviving Spouse, for the life of such Surviving Spouse. Payment of a
Preretirement Survivor Annuity shall commence in the month following the month
in which the Member dies or as soon as practicable thereafter; provided,
however, that to the extent required by law, if the value of the amount used to
purchase a Preretirement Survivor Annuity exceeds $500, then payment of the
Preretirement Survivor Annuity shall not commence prior to the date the Member
reached (or would have reached, had he lived) Normal Retirement Age without the
written consent of the Member’s Surviving Spouse. Absence of any required
consent will result in a deferral of payment of the Preretirement Survivor
Annuity to the month following the month in which occurs the earlier of (i) the
date the required consent is received by the Board or (ii) the date the Member
would have reached Normal Retirement Age had he lived.

 

(5)                                 (i) In the case of the Qualified Joint and
Survivor Annuity, the Fund shall no less than 30 days and no more than 90 days
prior to the annuity starting date provide each Member a written explanation of:
(i) the terms and conditions of the Qualified Joint and Survivor Annuity;
(ii) the Member’s right to make and the effect of an election to waive the
Qualified Joint and Survivor Annuity form of benefit; (iii) the rights of a
Member’s Spouse; and (iv) the right to make, and the effect of, a revocation of
a previous election to waive the Qualified Joint and Survivor Annuity. In the
case of the Preretirement Survivor Annuity, the Fund shall provide each Member
within the applicable period for such Member a written explanation of the
Preretirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements applicable
to the Qualified Joint and Survivor Annuity.

 

The applicable period for a Member is whichever of the following periods ends
last: (i) the period beginning with the first day of the Plan Year in which the

 

27

--------------------------------------------------------------------------------


 

Member attains age 32 and ending with the close of the Plan Year preceding the
Plan Year in which the Member attains age 35; (ii) a reasonable period ending
after the individual becomes a Member; or (iii) a reasonable period ending after
this subparagraph (i) first applies to the Member. Notwithstanding the
foregoing, notice must be provided within a reasonable period ending after
separation from service in the case of a Member who separated from service
before attaining age 35.

 

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in (ii) and (iii) is the end of the
two-year period beginning one year prior to the date the applicable event
occurs, and ending one year after that date. In the case of a Member who
separates from service before the Plan Year in which age 35 is attained, notice
shall be provided within the two-year period beginning one year prior to
separation and ending one year after separation. If such a Member thereafter
returns to employment with an Employer, the applicable period for such Member
shall be redetermined.

 

(ii) A Member may, with the written consent of his Spouse (unless the Board
makes a written determination in accordance with the Code and the Regulations
that no such consent is required), elect in writing (i) to receive his benefit
in a single lump sum payment within the 90-day period ending on his annuity
starting date (which is the first day of the first period for which an amount is
paid as an annuity or any other form); and (ii) to waive the Preretirement
Survivor Annuity within the period beginning on the first day of the Plan Year
in which the Member attains age 35 and ending on the date of his death. Any
election made pursuant to this Subparagraph (5) may be revoked by a Member,
without spousal consent at any time within which such election could have been
made. Such an election or revocation must be made in accordance with procedures
developed by the Board and shall be notarized.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse. A consent that permits designations by the Member without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. No consent obtained under this provision shall be
valid unless the Member has received the notice described in subparagraph
(i) above.

 

Notwithstanding anything to the contrary, effective for Plan Years beginning
after December 31, 1996, the 90-day period in which a Member may, with the
written consent of his Spouse, elect in writing to receive his benefit in a
single lump sum shall not end before the 30th day after the date on which
explanations of the Qualified Joint and Survivor Annuity and Preretirement
Survivor Annuity are provided. A Member may elect (with any applicable spousal
consent) to waive any requirement that the written explanation be provided at
least 30 days before the annuity starting date (or to waive the 30-day
requirement under the preceding

 

28

--------------------------------------------------------------------------------


 

sentence) if the distribution commences more than seven days after such
explanation is provided.

 

(6)                                 Notwithstanding the preceding provisions of
this Paragraph (B), any benefit of $500, subject to the limits of Article X,
Section 4, or less shall be paid in a lump cash sum in full settlement of the
Plan’s liability therefor; provided, however, that in the case of a married
Member, no such lump sum payment shall be made after benefits have commenced
without the consent of the Member and his Spouse or, if the Member has died, the
Member’s Surviving Spouse. Furthermore, if the value of the benefit payable to a
Member or his Surviving Spouse is greater than $500 and the Member has or had
not reached his Normal Retirement Age, then to the extent required by law,
unless the Member (and, if the Member is married and his benefit is to be paid
in a form other than a Qualified Joint and Survivor Annuity, his Spouse, or, if
the Member was married, his Surviving Spouse) consents in writing to an
immediate distribution of such benefit, his benefit shall continue to be held in
the Trust until a date following the earlier of (i) the date of the Board’s
receipt of all required consents or (ii) the date the Member reaches his
earliest possible Normal Retirement Age under the Plan (or would have reached
such date had he lived), and thereafter shall be paid in accordance with this
Paragraph (B).

 

(7)                                 Effective for Plan Years beginning after
December 31, 2006, any reference to a ninety (90) day period in this Section 6
shall be replaced with a one-hundred-eighty (180) day period for purposes of
this Section 6.

 

(8)                                 If the Member elects to waive the Qualified
Joint and Survivor Annuity or Qualified Pre-Retirement Survivor Annuity form of
benefit, he may elect, in accordance with the applicable waiver, notice and
consent requirements of this Section 6, a Qualified Optional Survivor Annuity
during the applicable election period, and to revoke such election at any time
during the applicable election period. Any waiver of the Qualified Optional
Survivor Annuity must satisfy the waiver, notice and consent requirements of
this Section 6.

 

A Qualified Optional Survivor Annuity shall mean, with respect to a married
Member, an immediate annuity for the life of the Member with a survivor annuity
for the life of his Spouse that is 75% of the amount paid for the joint lives of
the Member and his Spouse. A Qualified Joint and Survivor Annuity and Qualified
Optional Survivor Annuity shall be the actuarial equivalent of a single life
annuity for the life of the Member.

 

(C)                               Upon such terms and conditions as the Board
shall approve, all Members (regardless of whether their Accounts are active)
shall be permitted to make rollover contributions to the Plan of amounts held on
their behalf in:

 

(1)                                 a qualified plan described in section
401(a) or 403(a) of the Code, (including after-tax contributions for direct
rollovers);

 

(2)                                 an annuity contract described in section
403(b) of the Code, (excluding after-tax contributions);

 

29

--------------------------------------------------------------------------------


 

(3)                                 an eligible plan under section 457(b) of the
Code that is maintained by a state, political subdivision of a state, or an
agency or instrumentality of a state or political subdivision of a state; and

 

(4)                                 an individual retirement account or annuity
described in section 408(a) or 408(b) of the Code that is eligible to be rolled
over and would otherwise be includible in gross income.

 

An Employer may, at its option, permit its Employees to make rollover
contributions prior to the date as of which the Employees become eligible for
membership in the Plan. All such amounts that are accepted by the Pentegra DC
Plan Office shall be certified in form and substance satisfactory to the
Pentegra DC Plan Office by the Member as consisting of all or a portion of an
“eligible rollover distribution” or a “rollover contribution” within the meaning
of Section 402(c)(4) or Section 408(d)(3), respectively, of the Code. A Member
shall have a nonforfeitable vested interest in all such amounts credited to his
Rollover Account.

 

(5)                                 Notwithstanding anything in this paragraph
(C) to the contrary, the Plan will accept a rollover contribution to a Roth
401(k) Account if it is a direct rollover from another Roth elective deferral
account under an applicable retirement plan described in Section 402A(e)(1) of
the Code, and only to the extent the rollover is permitted under the rules of
Section 402(c) of the Code and the IRS Regulations issued thereunder. The Plan
will accept a rollover contribution to a Roth 401(k) Account that is not a
direct rollover only to the extent the rollover is permitted under applicable
law.

 

(6)                                 If an Employer has elected to permit Roth
Elective Deferrals to the Plan and In-Plan Roth Rollovers, then distributions
made to Plan Members or Beneficiaries on and after the date that the Employer
has elected to permit In-Plan Roth Rollovers (which date cannot be earlier than
September 28, 2010), may be rolled over from a Member’s non-Roth Account in the
Plan to the Member’s Roth 401(k) Account in the Plan in accordance with
Article VII, Section 7.

 

If an Employer has elected to permit Roth Elective Deferrals to the Plan and
In-Plan Roth Rollovers of amounts that are not otherwise distributable under the
Plan, then Plan Members or Beneficiaries on and after the date that the Employer
has elected to permit such In-Plan Roth Rollovers (which date cannot be earlier
than January 1, 2013) may roll over from a Member’s non-Roth Account in the Plan
to the Member’s Roth 401(k) Account in the Plan in accordance with Code
Section 402A(c)(4)(E) (and applicable governmental guidance) and Article VII,
Section 7(9).

 

(7)                                 Upon such terms and conditions as the Board
and the IRS shall approve, a Member shall be permitted to transfer amounts
deferred and/or contributed on behalf of such Member to a nonqualified Plan
maintained by his Employer to the Plan. Such transfer to the Plan from the
Employer’s nonqualified deferred compensation Plan shall be made by the 15th day
of the third month immediately following the Plan Year for which compensation
was deferred by the Member.

 

30

--------------------------------------------------------------------------------


 

The transferred amounts shall be treated as contributions under Article III for
such Plan Year and shall be categorized as 401(k) Elective Deferrals under
Article III, Section 4 or as Employer Matching Contributions under Article III,
Section 2, as applicable.

 

Section 7.                  Limitations on Member Contributions and Matching
Employer Contributions

 

(A)                               Notwithstanding any other provision of this
Section 7, the actual contribution percentage for a Plan Year for Highly
Compensated Employees shall, in accordance with the Code and IRS Regulations,
satisfy either (i) or (ii) as follows:

 

(1)                                 Prior Year Testing:

 

(a)                                 the actual contribution percentage for a
Plan Year for Members who are Highly Compensated Employees for the Plan Year
shall not exceed the prior Plan Year’s actual contribution percentage for
Members who were Non-highly Compensated Employees for the prior Plan Year
multiplied by 1.25; or (b) the actual contribution percentage for Members who
are Highly Compensated Employees for the Plan Year shall not exceed the prior
year’s actual contribution percentage for Members who were Non-highly
Compensated Employees for the prior Plan Year multiplied by 2, provided that the
actual contribution percentage for Members who are Highly Compensated Employees
does not exceed the “actual contribution percentage” for Members who were
Non-highly Compensated Employees in the prior Plan Year by more than 2
percentage points.

 

For the first Plan Year this Plan permits any Member to make contributions under
Article III, Section 1 (after-tax), provides for Employer matching contributions
or both, and this is not a successor plan, for purposes of the foregoing tests,
the prior Plan Year’s Non-highly Compensated Employees’ actual contribution
percentage shall be 3 percent unless the Employer has elected to use the current
Plan Year’s actual contribution percentage for these Members.

 

(ii)                  Current Year Testing:

 

If elected by the Employer, the actual contribution percentage tests in (a) and
(b), above, will be applied by comparing the current Plan Year’s actual
contribution percentage for Members who are Highly Compensated Employees for
such Plan Year with the current Plan Year’s actual contribution percentage for
Members who are Non-highly Compensated Employees for such year. Once made, this
election can only be changed and the Prior Year Testing method applied if the
Plan meets the requirements for changing to Prior Year Testing set forth in
applicable IRS regulations.

 

For purposes of this Section 7, the “actual contribution percentage” for a Plan
Year means, for a specified group of Employees, the average of the ratios
(calculated separately for each Employee in such group) of (a) the sum of
(i) Employer matching contributions credited to his Regular Account as described
in Section 2 and Section 3, Formula (1) of this Article for the Plan Year, (ii)

 

31

--------------------------------------------------------------------------------


 

Member contributions credited to his Regular Account for the Plan Year, and
(iii) in accordance with and to the extent permitted by the IRS Regulations,
401(k) Elective Deferrals credited to his 401(k) Account, to (b) the amount of
the Member’s compensation (as defined in Section 414(s) of the Code) that, at
the Employer’s election, shall include the compensation required to be reported
under Section 6041 or 6051 of the Code (i.e., “W-2 compensation”) for the Plan
Year or, alternatively, where specifically elected by the Employer, for only
that part of the Plan Year during which the Member was eligible to participate
in the Plan. The 401(k) Elective Deferrals referred to in (iii) above in this
Paragraph (A) may be taken into account in determining the actual contribution
percentage for a Plan Year if the actual deferral percentage test is satisfied
prior to and following the exclusion of the 401(k) Elective Deferrals that are
used to satisfy the actual contribution percentage test. An Employee’s actual
contribution percentage shall be zero if no such contributions are made by him
or on his behalf for such Plan Year. The actual contribution percentage taken
into account under this Paragraph (A) for any Highly Compensated Employee who is
eligible to make Member contributions or receive Employer matching contributions
under two or more plans described in Section 401(a) of the Code or arrangements
described in Section 401(k) of the Code that are maintained by the Employer
shall be determined as if all such contributions were made under a single plan.

 

(iii)               Notwithstanding anything in this Section 7 to the contrary,
and in accordance with IRS Regulation 1.401(m)-2(a)(5), no Employer matching
contributions shall be taken into account in determining the actual contribution
percentage for a Plan Year for a Non-highly Compensated Employee under the Plan
to the extent such contributions exceed for such Non-highly Compensated Employee
the greatest of (A) 5% of the Non-highly Compensated Employee’s compensation (as
defined in Code Section 414(s)); (B) the Non-highly Compensated Employee’s
401(k) Elective Deferrals for the Plan Year; and (C) the product of (1) two
times the Plan’s “representative matching rate” (within the meaning of IRS
Regulation Section 1.401(m)-2(a)(5)(ii)) and (2) the Non-highly Compensated
Employee’s 401(k) Elective Deferrals. The foregoing limitation on Employer
matching contributions shall also apply to matching contributions with respect
to a Non-highly Compensated Employee’s after-tax contributions or the total of a
Non-highly Compensated Employee’s 401(k) Elective Deferrals and after-tax
contributions.

 

(B)                               The Pentegra DC Plan Office shall determine as
of the end of the Plan Year whether one of the actual contribution percentage
tests specified in Paragraph (A) above is satisfied for such Plan Year. This
determination shall be made after first determining the treatment of excess
deferrals within the meaning of Section 402(g) of the Code under Article III,
Section 4(I) and then determining the treatment of excess contributions under
Article III, Section 4(F). In the event that neither of the actual contribution
percentage tests is satisfied, the Pentegra DC Plan Office shall (i) refund the
excess aggregate contributions to the extent attributable to Member after-tax
contributions and vesting matching contributions for which the underlying Member
after-tax contributions or 401(k) Elective Deferrals are not subject to
correction under the actual deferral percentage or actual contribution
percentage tests for such year (and any income related thereto) and (ii) forfeit
the excess aggregate contributions to the extent attributable to

 

32

--------------------------------------------------------------------------------


 

non-vested Employer matching contributions and vested Employer matching
contributions for which the underlying Member after-tax contributions or
401(k) Elective Deferrals are subject to correction under the actual deferral
percentage or actual contribution percentage tests for such year (and any income
related thereto) in the manner described in Paragraph (C) below. For purposes of
this Section 7, “excess aggregate contributions” means, with respect to any Plan
Year and with respect to any Member, the excess of the aggregate amount of
contributions (and any earnings and losses allocable thereto) made as
(a) Employer matching contributions to their Regular Accounts, (b) Member
contributions to their Regular Accounts and (c) 401(k) Elective Deferrals by
Members to their 401(k) Accounts (to the extent permitted by the IRS Regulations
and if the Pentegra DC Plan Office elects to take into account such elective
deferrals when calculating the actual contribution percentage) of Highly
Compensated Members for such Plan Year, over the maximum amount of such
contributions that could be made as Employer matching contributions to Regular
Accounts, Member contributions to Regular Accounts and 401(k) Elective Deferrals
by Members to 401(k) Accounts of such Members without violating the requirements
of Paragraph (A) above.

 

(C)                               To the extent excess aggregate contributions
must be refunded or forfeited for a Plan Year, such excess amounts will be
refunded (or, as applicable, forfeited) first to the Highly Compensated
Employees with the largest Contribution Percentage Amounts (as defined below)
taken into account in calculating the actual contribution percentage test for
the year the excess arose and continuing in descending order until all the
excess aggregate contributions are refunded (or, as applicable, forfeited). For
purposes for the preceding sentence, the “largest amount” is determined after
distribution of any excess aggregate contributions. For purposes of this
paragraph, “Contribution Percentage Amounts” means the sum of Member after-tax
contributions, Employer matching contributions, and Employer supplemental
contributions under Formula (1) made under the Plan on behalf of the Member for
the Plan Year. However, such Contribution Percentage Amounts shall not include
Employer matching contributions that are forfeited either to correct excess
aggregate contributions or because the contributions to which they relate are
excess deferrals, excess contributions or excess aggregate contributions. The
refund or forfeitures of such excess aggregate contributions shall be made with
respect to such Highly Compensated Members to the extent practicable before the
15th day of the third month immediately following the Plan Year for which such
excess aggregate contributions were made, but in no event later than the end of
the Plan Year following such Plan Year or, in the case of the termination of the
Plan in accordance with Article XII or termination of Employer participation in
the Plan in accordance with Article XI, no later than the end of the
twelve-month period immediately following the date of such termination.

 

(D)                               Notwithstanding anything in this Article III,
Section 7 to the contrary, and in accordance with IRS Regulation
Section 1.401(m)-2(b)(2)(iv), the income allocable to the excess aggregate
contributions shall be equal to the allocable gain or loss for the Plan Year in
question and, as applicable, for the “gap period” following the close of the
Plan Year and ending on the date that is seven days preceding the distribution
date. The Plan shall determine the allocable income in accordance with IRS
Regulation Section 1.401(m)-2(b)(2)(iv)(C) or (D) or, in accordance with IRS
Regulation Section 1.401(m)-2(b)(2)(iv)(B), any reasonable method for computing
the income allocable to the excess aggregate contributions.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for Plan Years beginning after December 31, 2007,
the income (and losses) allocable to excess aggregate contributions is equal to
the allocable gain or loss through the end of the Plan Year to which such excess
aggregate contributions relate (i.e., “gap period” income shall no longer apply
to such excess aggregate contributions). Any amount distributed as provided
herein shall be treated as earned and received by the Member in the taxable year
in which such distribution was made. In the case of excess aggregate
contributions under a Plan adopted by an Employer that includes an eligible
automatic contribution arrangement within the meaning of Code Section 414(w),
six (6) months is substituted for two and one-half (2½) months provided in
Section 7(C). In accordance with applicable law, the six 6-month period
described herein applies to a distribution of excess aggregate contributions for
a Plan Year beginning on or after January 1, 2010 only where all the eligible
Non-Highly Compensated Employees and eligible Highly Compensated Employees are
covered Employees under the eligible automatic contribution arrangement for the
entire Plan Year (or for the portion of the Plan Year that the eligible
Non-Highly Compensated Employees and eligible Highly Compensated Employees are
eligible Employees). If an eligible automatic contribution arrangement covers
fewer than all the eligible Employees under the Plan adopted by the Employer,
the six (6) month period for making corrective distributions of excess aggregate
contributions shall not apply.

 

(E)                                Should an Employer’s matching formula fail to
satisfy the applicable nondiscrimination requirements under the Code, the
Employer shall be permitted to make additional matching contributions to the
Regular account of Non-highly Compensated Employees (to be determined at the
Employer’s discretion) and shall be contributed by the Employer by March 15th
following the Plan Year in which matching contributions is discriminatory. Such
matching contributions shall be added to the matching contributions for the
immediately preceding Plan Year and shall be subject to this Section 7.

 

Section 8.                  Profit Sharing Feature

 

(A)                               An Employer may, at its option, adopt a Profit
Sharing Feature as described herein, subject to any other provisions of the
Plan, where applicable. This Feature may be adopted either in lieu of, or in
addition to, any other Plan Feature contained in this Article III, including the
contributions described in Sections 1 through 4 of this Article. The Profit
Sharing Feature is designed to provide the Employer a means by which to provide
discretionary contributions on behalf of Employees eligible under the Plan.

 

Where investments provided for the contributions permitted under Article III,
Sections 1 through 4 were subject to the Members’ investment directions among
the Investment Funds, and the Profit Sharing Feature elected by the Employer
requires that all account balances be invested in the Stable Value Fund or the
Government Money Market Fund (subject to rules adopted by the Board), the
accounts provided under Article III, Sections 1 through 4 will continue to be
subject to the Members’ directions, pursuant to the provisions of Article IV.

 

(B) (1)                                             Subject to the provisions of
Article X, Section 1, an Employer may, but shall not be required to, contribute
on behalf of each of its Members, on an annual (or at the election of the
Employer, quarterly) basis for any Plan Year or fiscal year of

 

34

--------------------------------------------------------------------------------


 

the Employer (as the Employer shall elect), a discretionary amount not to exceed
the maximum amount allowable as a deduction to the Employer under the provisions
of Section 404 of the Code. Such Profit Sharing contribution must be received by
the Pentegra DC Plan Office within the time prescribed by law, including
extensions of time, for filing of the Employer’s federal income tax return
following the close of the Contribution Determination Period, and the Employer
must elect to limit such Profit Sharing contribution to: (i) only those Members
who were in its employ on the last working day of such Contribution
Determination Period, or (ii) only those Members who, in addition to being in
its employ on the last working day of such Contribution Determination Period,
completed 1,000 Hours of Employment (or 250 Hours of Employment, if a quarterly
Contribution Determination Period applies) with the Employer during the
Contribution Determination Period. For purposes of making the allocations
described in this Subparagraph (B)(1), in addition to (i) or (ii) above, an
Employer may also elect to treat any Employee who experienced a termination from
Employment after attaining Normal Retirement Age or due to his death or
disability during the applicable Contribution Determination Period as if he were
an Employee who was in Employment on the last day of the Contribution
Determination Period and completed any applicable Hours of Employment
requirements under this Subparagraph (B)(1). For purposes of making the
allocations described in this Subparagraph (B)(1), a Member who is on a Type 1
non-military Leave of Absence (as defined in Article I, Paragraph (23) and
Article X, Section 8(B)(1)) or a Type 4 military Leave of Absence (as defined in
Article I, Paragraph (23) and Article X, Section 8(B)(4)), shall,
notwithstanding the provisions of this Paragraph, be treated as if he were a
Member who was an Employee in Employment on the last day of such Contribution
Determination Period and completed any applicable Hours of Employment
requirement under this Subparagraph (B)(1).

 

(2)                                 A Profit Sharing Account shall be
established and maintained on behalf of each Member whose Employer has adopted
the Profit Sharing Feature showing each Member’s interests in the Investment
Funds or other investment vehicles attributable solely to such Profit Sharing
contributions. The interest in each Investment Fund shall be represented by
Units. These Units will be valued in accordance with Article V. Such account
shall be known as the “Profit Sharing Account,” as defined under Article I,
Paragraph (31) and shall be an account segregated from all other accounts
maintained under the Plan with respect to such Member.

 

(C)                               (1)                                
Contributions shall be allocated to each Member’s Profit Sharing Account for the
Contribution Determination Period at the election of the Employer, in accordance
with one of the options selected below: (i) in the same ratio as each Member’s
Salary during such Contribution Determination Period bears to the total of such
Salary of all Members, (ii) in the same ratio as each Member’s Salary for the
portion of the Contribution Determination Period during which the Member
satisfied the Employer’s eligibility requirement(s) bears to the total of such
Salary of all Members or (iii) an Employer may integrate the Profit Sharing
Feature with Social Security in accordance with the following provision.

 

35

--------------------------------------------------------------------------------


 

(a)                                 If the annual (or quarterly, if applicable)
contribution for any Contribution Determination Period (which period shall
include, for the purposes of the following maximum Social Security integration
levels provided under Subparagraphs (C)(1) and (2) for those Employers who have
elected quarterly allocations of contributions, the four quarters of a Plan Year
or fiscal year) is allocated based on a uniform percentage, the Employer must
elect to allocate such contribution to either (x) only each Member who is
employed by the Employer on the last day of such Contribution Determination
Period, or (y) only to each Member who is employed by the Employer on the last
day of such Contribution Determination Period and completed 1,000 Hours of
Employment (or 250 Hours of Employment, if a quarterly Contribution
Determination Period applies) with the Employer during the Contribution
Determination Period in a uniform percentage (i) of each Member’s Salary during
the Contribution Determination Period (the “Base Contribution Percentage”), plus
a uniform percentage of each Member’s Salary for the Contribution Determination
Period in excess of the Social Security Taxable Wage Base for such Contribution
Determination Period (the “Excess Contribution Percentage”), or (ii) of each
Member’s Salary for the portion of the Contribution Determination Period during
which the Member satisfied the Employer’s eligibility requirement(s), if any, up
to the Base Contribution Percentage for such Contribution Determination Period,
plus a uniform percentage of each Member’s Salary for the portion of the
Contribution Determination Period during which the Member satisfied the
Employer’s eligibility requirement(s), equal to the Excess Contribution
Percentage. For purposes of making the allocations described in this
Subparagraph (C)(1), an Employer, in addition to electing either (x) or
(y) above, may elect to treat any Employee who experienced a termination from
Employment after attainment of Normal Retirement Age or due to his death or
disability during the applicable Contribution Determination Period as if he were
an Employee who was in Employment on the last day of the Contribution
Determination Period and completed any applicable Hours of Employment
requirements under this Subparagraph (C)(1).

 

(b)                                 If the annual (or quarterly, if applicable)
contribution for any Contribution Determination Period (which period shall
include, for the purposes of the following maximum Social Security integration
levels provided under Subparagraphs (C)(1) and (2) for those Employers who have
elected quarterly allocations of contributions, the four quarters of a Plan Year
or fiscal year) is allocated based on a specified dollar amount, such
contribution shall be allocated, if so elected by the Employer, only to each
Member who is employed by the Employer on the last day of such Contribution
Determination Period and, if so elected by an Employer, completed 1,000 Hours of
Employment (or 250 Hours of Employment, if a quarterly Contribution
Determination Period applies) with the Employer during the Contribution
Determination Period as follows:

 

(i)                                  If the Plan is top heavy with respect to
the Employer, (A) contributions will be allocated to each Member’s Account in
the

 

36

--------------------------------------------------------------------------------


 

ratio that each Member’s Salary bears to the total of all Members’ Salary, but
not in excess of 3% of such Member’s Salary; (B) any remaining contributions
after the application of (A) will be allocated to each Member’s Account in the
ratio of each Member’s Salary for the Plan Year in excess of the Integration
Level (as defined in the applicable Employer resolution) bears to the sum of all
Members’ Salary in excess of the Integration Level, but not in excess of 3% of
such Member’s excess Salary; (C) any remaining contributions after the
application of clauses (A) and (B) will be allocated to each Member’s Account in
the ratio that the sum of each Member’s total Salary and Salary in excess of the
Integration Level bears to the sum of all Members’ total Salary and Salary in
excess of the Integration Level, but not in excess of the profit sharing Maximum
Disparity Rate (as defined below); and (D) any remaining contributions after the
application of clauses (A), (B) and (C) will be allocated to each Member’s
Account in the ratio that each Member’s Salary bears to the total of all
Members’ Salary. If the Plan is not top-heavy with respect to the Employer, or
if the minimum top heavy contribution or benefit is provided under another plan,
clauses (A) and (B) may be disregarded.

 

(ii)                             The profit sharing Maximum Disparity Rate is
equal to the lesser of (A) or (B), reduced by the percentage of Salary allocated
under Paragraph (C)(1)(b)(i)(A) above,: (A) 5.7%; or (B) the applicable
percentage determined as follows: (1) if the Integration Level is more than
twenty percent (20%), but less than eighty percent (80%), of the Social Security
Taxable Wage Base, the applicable percentage is 4.3%; (2) if the Integration
Level is eighty percent (80%) or more of the Social Security Taxable Wage Base,
the applicable percentage is 5.4%.

 

(2)                                 The Excess Contribution Percentage described
in Subparagraph (1) above may not exceed the lesser of (i) the Base Contribution
Percentage, or (ii) the greater of (1) 5.7% or (2) the percentage equal to the
portion of the Code Section 3111(a) tax imposed on employers under the Federal
Insurance Contributions Act (as in effect as of the beginning of the Plan Year)
that is attributable to old-age insurance. For purposes of this Subparagraph
(2), “compensation” as defined in Section 414(s) of the Code shall be
substituted for “Salary” in determining the Excess Contribution Percentage and
the Base Contribution Percentage.

 

(3)                                 The Employer may not adopt the Social
Security integration options provided above if any other integrated defined
contribution or defined benefit plan is maintained by the Employer during any
Contribution Determination Period.

 

(4)                                 No contributions by Members shall be made
under the Profit Sharing Feature provided under this Section 8 of Article III.

 

(D)                               (1)                                
Contributions under the Profit Sharing Feature shall be invested in accordance
with the provisions and procedures of Article IV, except as otherwise provided
in

 

37

--------------------------------------------------------------------------------


 

this Paragraph (D). At the Employer’s election, contributions on behalf of
Members may be invested (i) entirely in the Stable Value Fund or the Government
Money Market Fund, subject to Board-adopted rules, (ii) pursuant to the Member’s
directions among the Investment Funds and other investment vehicles or
(iii) entirely in a QDIA. If the Employer does not so elect, or until an
effective direction is made by Members, all contributions made pursuant to this
Article III, Section 8, shall be invested in a QDIA.

 

(2)                                 A Member’s investment directions, if any,
with respect to contributions made under the Profit Sharing Feature, shall be
submitted in writing and shall be separate from the directions submitted with
respect to all other contributions under the Plan.

 

(3)                                 Where an Employer previously elected to
invest contributions pursuant to Article IV and subsequently elects to have all
future contributions invested entirely in accordance with Subparagraph
(D)(1) above, Units previously accumulated in the Investment Funds or other
investment vehicles prior to such election will continue to be subject to the
Members’ investment directions in accordance with Article IV. All future
Employer contribution allocations made following the Employer’s election shall
be allocated in accordance with Subparagraph (D)(1).

 

(E)                                (1)                                 Except as
otherwise provided under Article VII, Section 2, no amounts may be withdrawn
from a Member’s Profit Sharing Account while still employed by the Employer,
other than (i) amounts required to be distributed pursuant to the terms of a
Qualified Domestic Relations Order, as defined in Article X, Section 6 of the
Plan; or (ii) amounts withdrawn on account of mistake of fact, within one year
after the payment of the contribution, as reviewed and approved by the Pentegra
DC Plan Office.

 

(2)                                 Subject to the provisions of Article VII of
the Plan, upon receipt by the Plan of a notice of termination of Employment, a
Member may request to withdraw any or all vested amounts in his Profit Sharing
Account, including any amounts held in a Rollover Account for such Member,
following the filing of a notice of withdrawal with the Pentegra DC Plan Office.

 

Section 9.                  Catch-up Contributions

 

All employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-up contributions made pursuant to this Article III, Section 9 shall, at
the Employer’s election, be eligible for matching contributions in accordance
with Article III, Section 2.

 

38

--------------------------------------------------------------------------------


 

Section 10.           Automatic Enrollment

 

(A)                               An Employer may elect that 401(k) Elective
Deferrals shall automatically be made to the Plan on behalf of a Member in lieu
of Salary, unless a Member affirmatively elects: (1) that no such
401(k) Elective Deferrals shall be made to the Plan, or (2) in accordance with
Article III, Section 1, the percentage of Salary, or specified dollar amount
that shall be contributed to the Plan as a 401(k) Elective Deferrals.

 

(1)                                 An Employer so electing shall also elect the
percentage of the Member’s Salary that shall be contributed to the Plan.

 

(2)                                 Notwithstanding anything in Article III,
Section 10(A) to the contrary, an Employer may elect to limit the automatic
enrollment feature to Employees who commence Employment on or after the date the
automatic enrollment feature becomes effective with respect to the Employer, or
to those Employees who have not yet commenced participation in the Plan,
provided that such Employer election shall not apply if the Employer has elected
to meet the requirements of (C) or (D) of this Article III, Section 10.

 

(3)                                 The automatic contributions under this
Section 10 shall cease to apply with respect to a Member if the Member
affirmatively elects: (a) to have 401(k) Elective Deferrals made in a different
amount or percentage of Salary, as applicable; or (b) not to have
401(k) Elective Deferrals made on his behalf.

 

(4)                                 Automatic 401(k) Elective Deferrals will be
invested in a QDIA, until a Member affirmatively indicates how such amounts
shall be invested.

 

(B)                               An Employer who elects that 401(k) Elective
Deferrals be automatically made under Article III, Section 10(A) may elect that
such elective deferrals be made pursuant to either Paragraph (C) or (D) of this
Article III, Section 10.

 

(C)                               Eligible Automatic Contribution Arrangement.
In accordance with Section 414(w) of the Code and the IRS Regulations issued
thereunder, an “eligible automatic contribution arrangement” shall provide as
follows:

 

(1)                                 All Members who do not have an affirmative
election currently in effect with respect to making or not making
401(k) Elective Deferrals shall be eligible Members covered under the eligible
automatic contribution arrangement. Except if the Employer has elected an
increasing default percentage, the default level of a Member’s automatic
401(k) Elective Deferral shall be a uniform percentage of Salary elected by the
Employer; provided that, automatic 401(k) Elective Deferrals will be reduced or
stopped to meet the limitations under Code Sections 401(a)(17), 402(g) and 415.

 

(2)                                 If an Employer elects, with respect to all
of its Employees or a specified group of its Employees, to allow Members to
withdraw their automatic 401(k) Elective Deferrals under an eligible automatic
contribution arrangement subject to the terms of the Plan and applicable law, a
Member, on whose behalf automatic 401(k) Elective Deferrals have been made, may
elect to receive a distribution equal to the amount of the automatic
401(k) Elective Deferrals (determined as of

 

39

--------------------------------------------------------------------------------


 

the effective date of the withdrawal election (provided below) and as adjusted
for attributable earnings or losses to the date of the distribution), provided
such election is made within 90 days from the date on which the first automatic
401(k) Elective Deferral under the eligible automatic contribution arrangement
would otherwise have been included in gross income. Such distribution may be
reduced by any generally applicable fees, which can be no more than the fee
applicable to any other type of cash distribution allowed under the Plan. Any
such distribution shall be made in accordance with the Plan’s ordinary timing
procedures for processing and paying distributions. The effective date of the
election to withdraw shall not be later than the pay date for the second payroll
period beginning after the date the election to withdraw is made or, if earlier,
the first pay date occurring at least 30 days after the election to withdraw is
made. Unless an Employee affirmatively elects otherwise, any withdrawal request
will be treated as an affirmative election to cease further 401(k) Elective
Deferrals made on the Employee’s behalf as of the effective date of the election
to withdraw described in the prior sentence. No consent of a Spouse is required
for withdrawals under this Paragraph. Automatic 401(k) Elective Deferrals
distributed pursuant to this Paragraph are not counted towards the dollar
limitation on 401(k) Elective Deferrals contained in Code Section 402(g) nor for
purposes of the actual deferral percentage test. Matching Contributions that
might otherwise be allocated to a Member’s account based on automatic
401(k) Elective Deferrals under this Subsection (C) will not be allocated to the
extent that the Employee withdraws such automatic 401(k) Elective Deferrals
pursuant to this Paragraph, and any Matching Contributions already made based on
automatic 401(k) Elective Deferrals under this Subsection (C) that are later
withdrawn pursuant to this Paragraph shall be forfeited. For purposes of
determining the date of the first automatic 401(k) Elective Deferral under the
eligible automatic contribution arrangement, and thus the date the 90-day
withdrawal election period begins, if an Employer so elects, an Employee who for
an entire Plan Year did not have automatic 401(k) Elective Deferrals made under
the eligible automatic contribution arrangement shall be treated as if the
Employee had not had such contributions made for any prior Plan Year as well.

 

(3)                                 The Employer shall provide each Member to
whom this Subsection (C) applies a notice that, in accordance with IRS
Regulation Section 1.414(w)-1(b)(3), includes the following information: the
amount of 401(k) Elective Deferrals that will be automatically made if a Member
does not make an affirmative election; the Member’s right to elect not to have
401(k) Elective Deferrals made on his or her behalf (or to elect to have
401(k) Elective Deferrals made in a different amount or percentage of Salary);
how automatic 401(k) Elective Deferrals under this Subsection (C) will be
invested in the absence of the Member’s investment instructions; and if a
withdrawal right is permitted by the Employer, the Member’s right to make a
withdrawal of automatic 401(k) Elective Deferrals and the procedures for making
such a withdrawal.

 

(D)                               Qualified Automatic Contribution Arrangement.
In accordance with Section 401(k)(13) of the Code and the IRS Regulations issued
thereunder, a “qualified automatic contribution arrangement” shall provide as
follows:

 

40

--------------------------------------------------------------------------------


 

(1)                                Amount of Automatic Deferral. The Employer
shall elect a default 401(k) Elective Deferral level that shall be a uniform
percentage of Salary. The percentage that first applies to a Member shall apply
until the end of the last day of the Plan Year following the Plan Year in which
the initial default 401(k) Elective Deferral was made under the qualified
automatic contribution arrangement. An Employer shall also elect default
401(k) Elective Deferral levels for the following Plan Years, provided that such
default 401(k) Elective Deferral levels satisfy the minimum default levels in
Subsection (D)(1)(a).

 

(a)                                 The minimum percentage an Employer may elect
shall be 3% of Salary. Such minimum percentage shall increase by 1% in each of
the next three (3) successive Plan Years to a minimum percentage of no less than
6%.

 

(b)                                 Notwithstanding anything herein to the
contrary, the default 401(k) Elective deferral level shall not exceed 10% of
Salary.

 

(c)                                  An Employee may affirmatively elect not to
have such 401(k) Elective Deferrals made on his or her behalf or to make the
401(k) Elective Deferrals at a different contribution level. Such election shall
remain in effect until revoked or amended by the Member. All Members who do not
have an affirmative election currently in effect with respect to making or not
making 401(k) Elective Deferrals shall be eligible Members covered under the
qualified automatic contribution arrangement. Employees otherwise eligible to
participate in the automatic contribution arrangement (or a predecessor
arrangement) immediately before the date on which they became eligible to
participate in the qualified automatic contribution arrangement and who have an
affirmative election then in effect to either make 401(k) Elective Deferrals at
a certain percentage or in a certain amount or not to make 401(k) Elective
Deferrals are not included as eligible Members for purposes of applying the
automatic deferral provision in this Section 10(D). An election not to make
401(k) Elective Deferrals (i.e., the Employee has affirmatively elected to defer
0% on a salary deferral agreement) is considered an affirmative election.
Current Employees who have not completed a salary deferral agreement at the time
the qualified automatic contribution arrangement is established are treated as
not having made an affirmative election.

 

(d)                                 If an Employee is rehired following a
termination of employment (or otherwise has not made automatic 401(k) Elective
Deferrals pursuant to the qualified automatic contribution arrangement) for a
period lasting longer than an entire Plan Year and the Employee does not then
have an affirmative contribution election currently in effect, the Employer may,
as elected by the Employer, enroll the Employee at the minimum contribution
percentage applicable to an Employee’s initial participation in the qualified
automatic contribution arrangement under the Plan, regardless of the percentage
applicable to the rehired Employee at the time of his prior termination. If a
terminated Employee is reemployed before a full Plan Year has elapsed, qualified
automatic contribution arrangement contributions shall resume at the minimum
contribution percentage

 

41

--------------------------------------------------------------------------------


 

applicable to the Employee based on the period of time that elapsed since the
date the Employee first had default contributions made under the qualified
automatic contribution arrangement.

 

(2)                                 An Employer who has elected to have
401(k) Elective Deferrals automatically made under this Subsection (D) shall be
required to make contributions, as described in this Paragraph (2), on behalf of
its Non-highly Compensated Employees and may, as elected by the Employer, make
such contributions on behalf of its Highly Compensated Employees. An Employer
shall elect whether such contributions shall be made in accordance with
Subparagraph (a) or (b) below.

 

(a)                                 An Employer may elect to make a nonelective
contribution equal to at least 3% of each eligible Employee’s Salary.

 

(b)                                 An Employer may elect to make a matching
contribution to eligible Employees equal to: (i) 100% of the 401(k) Elective
Deferrals that do not exceed 1% of the applicable Member’s Salary; and (ii) at
least 50% of the 401(k) Elective Deferrals exceeding 1%, but not exceeding 6%,
of the Member’s Salary.

 

(c)                                  Notwithstanding anything in Article VI to
the contrary, all Employer contributions under this Subsection (D)(2) shall be
fully vested after the Member completes two Years of Employment.

 

(d)                                 Employer contributions under this Subsection
(D)(2) may not be distributed earlier than upon severance from employment,
death, disability, an event described in Section 401(k)(10) of the Code, or the
attainment of age 59½.

 

(E)                                Notice Requirements. In accordance with
applicable IRS Regulations and other applicable guidance (including IRS
Regulations Sections 1.401(k)-3(k)(4) and 1.414(w)-1(b)(3)), within a reasonable
period prior to the beginning of each Plan Year, each Employee covered by a
qualified automatic contribution arrangement or an eligible automatic
contribution arrangement shall receive a notice explaining the Employee’s rights
and obligations under the arrangement, written in a manner that is
understandable by the average Employee to whom the arrangement applies. The
reasonable time requirement is satisfied if the Employer provides such notice at
least thirty (30) days and no more than ninety (90) days before the beginning of
the Plan Year. In the case of an Employee who becomes eligible after the 90th
day before the beginning of the Plan Year, the timing requirement is satisfied
if the notice is provided no more than ninety (90) days before the Employee
becomes eligible for the cash or deferred arrangement and no later than the date
that affords the Employee a reasonable period of time after receipt of the
notice to make an affirmative election to make or not make Elective Deferrals
and how contributions will be invested. If it is not practicable for the notice
to be provided on or before this date, the notice must be provided as soon as
practicable after that date and no later than the date the Employee is permitted
to elect to defer from all types of Salary that may be deferred under the Plan
earned beginning on that date and to elect to determine how such contributions
will be invested. The notice shall describe the amount of the

 

42

--------------------------------------------------------------------------------


 

401(k) Elective Deferrals that will be made on the Employee’s behalf in the
absence of an affirmative election and shall explain the Employee’s right under
the arrangement to elect not to have 401(k) Elective Deferrals made on the
Employee’s behalf or to elect to have contributions made in a different amount,
how contributions made under the arrangement will be invested in the absence of
any affirmative investment election by the Employee, and, if permitted by the
Employer under an eligible automatic contribution arrangement, the Employee’s
right to make a withdrawal distribution and the procedures for electing such
withdrawal. The Employee must be given a reasonable period of time after receipt
of such notice and before the first automatic 401(k) Elective Deferral is made
to make an affirmative election with respect to contributions and investments.
However, the timing rules for providing the notice described herein shall in no
event cause automatic 401(k) Elective Deferrals to become effective later than
the earlier of (1) the pay date for the second payroll period that begins after
the date the notice is provided; and (2) the first pay date that occurs at least
thirty (30) days after the notice is provided. If an Employer fails to provide a
timely notice, the Plan will not include a qualified automatic contribution
arrangement or an eligible automatic contribution arrangement for the relevant
Plan Year, and the ninety (90)-day withdrawal provision and the six (6) month
extension period for distributing excess contributions or excess aggregate
contributions otherwise applicable under an eligible automatic contribution
arrangement will not apply.

 

43

--------------------------------------------------------------------------------


 

ARTICLE IV INVESTMENT OF CONTRIBUTIONS

 

Section 1.                  General

 

All contributions to the Plan shall, upon receipt by the Board, be delivered to
the Trustee to be held in the Trust Fund and invested and distributed by the
Trustee in accordance with the provisions of the Plan and Trust Agreement. The
Trust Fund shall consist of certain investment funds (each an “Investment Fund”)
or other investment vehicles as described in the Trust Agreements and as
designated by the Board.

 

To the extent made available under the Plan, an Employer may elect to allow
Members to direct the investment of their Accounts, pursuant to, and in
accordance with, such rules and procedures as may be prescribed by the Employer
or the Board, to a self directed brokerage account. Should a self directed
brokerage account be made available under the Plan, the Board may elect to
provide, to all Members who have terminated employment with their Employer, the
option to direct the investment of their Account to a self directed brokerage
account. Where an Employer or the Board elects to provide a self directed
brokerage account under the Plan, the Trustee may invest amounts held by it in a
self directed brokerage account maintained by Charles Schwab & Co., Inc. (or any
other such entity that provides a self directed brokerage account) on behalf of
Plan Members who elect to utilize such investment vehicle.

 

A Trustee may in its discretion invest any amounts held by it in any Investment
Fund in any commingled or group trust fund described in Section 401(a) of the
Code and exempt under Section 501(a) of the Code or in any common trust fund
exempt under Section 584 of the Code, provided that such trust fund satisfies
the requirements of this Plan applicable to such investment fund and that the
Trustees serve as Trustee of such commingled, group or common trust fund. To the
extent that the Investment Funds are at any time invested in any commingled,
group or common trust fund, the declaration of trust or other instrument
pertaining to such fund and any amendments thereto are hereby adopted as part of
this Agreement and deemed to form a part of the Plan.

 

Except as provided in Article III, Section 8(D)(1), each Member shall direct in
writing that his contributions (including 401(k) Elective Deferrals and rollover
contributions, if any) and the contributions made by his Employer (including
Profit Sharing contributions) on his behalf shall be invested (a) entirely in
any single Investment Fund or other investment vehicle (subject to additional
restrictions imposed by the Board), or (b) in any combination of Investment
Funds or investment vehicles offered under the Plan, in multiples of 1% (subject
to additional restrictions imposed by the Board). Until an effective direction
is made by the Member, all such contributions shall be invested in a QDIA.

 

Any such investment direction shall be followed until changed. Subject to the
provisions of the following paragraphs of this Section, one time each business
day (or, as elected by the Employer, once per month, or once per quarter) a
Member may change his investment direction as to future contributions and also
as to the value of his accumulated amounts in the Investment Funds or other
investment vehicles. Such directed change will become effective upon the
Valuation Date coinciding with or next following the date that his notice was
received and processed by the Pentegra DC Plan Office subject to the same
conditions with respect to the amount to be transferred under this Section that
are specified in the Plan procedures for determining the amount of payments made
under Article VII, Section 1(A) of the Plan.

 

44

--------------------------------------------------------------------------------


 

Except as otherwise provided below, a Member may not direct a transfer of his
accumulated units in the Stable Value Fund to the Government Money Market Fund.
A Member may direct a transfer from any other Investment Fund to the Government
Money Market Fund provided that, except as otherwise provided below, amounts
previously transferred from the Stable Value Fund, to such Investment Fund
remain in such funds for a period of three months prior to being transferred to
the Government Money Market Fund.

 

Notwithstanding anything in this Article IV to the contrary, if a Member
participates in the automatic enrollment feature provided in Article III,
Section 10 (other than an automatic enrollment feature provided in
Section 10(C) of Article III that shall always be invested in a Qualified
Default Investment Alternative), and fails to make an effective investment
direction with respect to such deferral contributions, such amounts shall be
invested in a Qualified Default Investment Alternative.

 

Section 2.                  Qualified Default Investment Alternative

 

(A)                               The Accounts of a Member, who fails to provide
affirmative instructions with respect to the investment of such Accounts, shall
be invested in accordance with this Article IV, Section 2. For purposes of this
Article IV, Section 2, the term “Member” shall include a Beneficiary.

 

(B)                               The Employer shall furnish the following
materials to the Member:

 

(1)                                 An initial notice shall be provided to the
Member: (1) at least 30 days in advance of Membership eligibility, or least 30
days in advance of the date of any first investment in the QDIA on behalf of the
Member, or (2) on or before the date of becoming a Member under Article II,
Section 2, if the Member has an opportunity to make a withdrawal in accordance
with Article III, Section 10(C).

 

(2)                                An annual notice shall be provided to the
Member within a reasonable period of time of at least 30 days, but no earlier
than 90 days, in advance of each subsequent Plan Year, or such other period as
may be permitted by law.

 

(3)                                 The notice provided under Paragraphs
(B)(1) and (2) of this Article IV, Section 2 shall include : (a) a description
of the circumstances under which assets in the Member’s Account may be invested
on behalf of the Member in a QDIA; (b) an explanation of the Member’s right to
direct the investments of his Accounts; (c) a description of the QDIA, including
a description of the investment objectives, risk and return characteristics and
fees and expenses attendant to the investment alternative; (d) a description of
the right of the Members on whose behalf assets are invested in a QDIA to direct
the investment of those assets to any other investment alternative under the
Plan without financial penalty; and (e) an explanation of where Members can
obtain investment information concerning the other investment alternatives
available under the Plan. In addition, a notice required for a Member’s Account
in connection with Article III, Section 10 shall also contain an explanation of
the circumstances under which an elective deferral will be made for a Member,
the percentage of such contribution and the right to elect not to have such
contribution made on his or her behalf (or to elect to defer a different
percentage).

 

45

--------------------------------------------------------------------------------


 

(4)                                 Such information as relating to a Member’s
investment in a QDIA as is required under U.S. Department of Labor Regulation
Section 2550.404c-(5)(c)(4).

 

(C)                               A Member may transfer the investment of his
Account to another investment alternative available under the Plan with a
frequency consistent with that afforded to a Member who affirmatively elected to
invest his Accounts in the QDIA. Notwithstanding anything herein to the
contrary, a Member whose Accounts are invested in a QDIA pursuant to this
Article IV, Section 2 shall be able to transfer the investment of his Accounts
to another investment alternative no less frequently than once within any
three-month period.

 

(D)                               Any fees or restrictions imposed in connection
with a Member’s withdrawal of his investment from a QDIA shall satisfy the
requirements of U.S. Department of Labor Regulation Section 2550.404c-(5)(c)(5).

 

46

--------------------------------------------------------------------------------


 

ARTICLE V MEMBERS’ ACCOUNTS, UNITS AND VALUATION

 

An Account shall be established and maintained for each Member showing his
interests in the Investment Funds or other investment vehicles. The interest in
each Investment Fund shall be represented by Units.

 

As of each Valuation Date, the value of a Unit in each Investment Fund shall be
determined by dividing (a) the sum of the net assets at market value determined
by the Trustee by (b) the total number of outstanding Units.

 

The number of additional Units to be credited to a Member’s interest in each
Investment Fund, as of any Valuation Date, shall be determined by dividing
(a) that portion of the aggregate contributions by and on behalf of the Member
that was directed to be invested in such Investment Fund and received by the
Board by (b) the Unit value of such Investment Fund.

 

The value of a Member’s Account may be determined as of any Valuation Date by
multiplying the number of Units to his credit in each Investment Fund by the
value of the Investment Fund Unit on such date and aggregating the results. If,
and to the extent, a Member’s Account is invested pursuant to a self-directed
brokerage account, the investments held in that account shall be valued by the
brokerage firm maintaining such account in accordance with such procedures as
may be determined by such brokerage firm.

 

47

--------------------------------------------------------------------------------


 

ARTICLE VI VESTING OF UNITS

 

Section 1.                  Vesting

 

(A)                               All amounts credited to a Member’s Account
shall immediately and fully vest in him, except amounts with respect to which
the Employer has elected to adopt a vesting schedule as provided in this
Article.

 

(B)                               An Employer may adopt a different vesting
schedule for its Members’ (i) Profit Sharing Accounts, (ii) Matching Amounts
(including amounts contributed by the Employer under Article III, Section 3,
Formula 1) and (iii) Basic Amounts and Supplemental Amounts (under Article III,
Section 3, Formula 2).

 

(C)                               If an Employer elects to adopt an automatic
enrollment program, as provided in Article III, Section 10(D), Employer
contributions shall vest as specified in such Article III, Section 10(D).

 

(D)                               In accordance with Subsection (A) above, one
or more of the following schedules may be elected by the Employer:

 

Schedule 1: Applicable Employer contributions (and related earnings) shall
immediately and fully vest. If the eligibility requirement(s) selected by the
Employer under Article II, Section 2(B), require(s) that an Employee complete a
period of Employment that is longer than 12 consecutive months, this vesting
Schedule 1 shall be automatically applicable.

 

Schedule 2: Applicable Employer contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

 

 

Years of Employment/

 

Vested

 

Years of Service

 

Percentage

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Schedule 3: Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

Less than 5

 

0

%

5 or more

 

100

%

 

48

--------------------------------------------------------------------------------


 

Effective with respect to Employer contributions attributable to Employer basic,
supplemental and profit sharing contributions made with respect to Plan Years
beginning on or after January 1, 2007, the vesting schedule provided in this
Schedule 3 shall not apply with regard to such contributions. Such Employer
contributions shall instead vest in accordance with the vesting schedule in
Schedule 4 or such other permissible vesting schedule as elected by the
Employer. Unless otherwise elected by the Employer, all such Employer
contributions made with respect to Plan Years beginning prior to January 1, 2007
shall continue to vest in accordance with the vesting schedule in this Schedule
3.

 

Schedule 4: Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

 

 

Years of Employment/

 

Vested

 

Years of Service

 

Percentage

 

Less than 3

 

0

%

3 or more

 

100

%

 

Schedule 5: Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

 

 

Years of Employment/

 

Vested

 

Years of Service

 

Percentage

 

Less than 1

 

0

%

1 but less than 2

 

25

%

2 but less than 3

 

50

%

3 but less than 4

 

75

%

4 or more

 

100

%

 

Schedule 6: Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
by the Employer in accordance with applicable law.

 

Notwithstanding the vesting schedules above, a Member’s interest in his Account
shall become 100% vested in the event that (i) the Member dies while in service
with the Employer and the Plan has received notification of death, (ii) the
Member has been approved for Disability, pursuant to the provisions of
Article VII, Section 4, and the Plan has received notification of Disability, or
(iii) the Member has attained Normal Retirement Age while in service with the
Employer.

 

49

--------------------------------------------------------------------------------


 

If an Employer so elects, employment and/or service with one or more specified
prior employers shall uniformly be treated as Employment with the Employer for
purposes of this Section 1(D).

 

(E)                                Vesting Election

 

(1)                                 Except as otherwise provided in the next
following paragraph, in the event that the Employer adopts the Plan as a
successor plan to another defined contribution plan qualified under
Section 401(a) and 501(a) of the Code, or in the event that the Employer changes
or amends a vesting schedule adopted under this Article, any Member who was
covered under such predecessor plan or the pre-amendment vesting schedule under
the Plan, and who has completed at least 3 Years of Employment with such
Employer, may elect to have the nonforfeitable percentage of the portion of his
Account that is subject to such vesting schedule computed under such predecessor
plan’s vesting provisions, or computed without regard to such change or
amendment (a “Vesting Election”). Any Vesting Election shall be made by
notifying the Pentegra DC Plan Office in writing within the election period
hereinafter described. The election period shall begin on the date such
amendment is adopted or the date such change is effective, or the date the Plan
that serves as a successor plan is adopted or effective, as the case may be, and
shall end no earlier than the latest of the following dates: (i) the date that
is 60 days after the day such amendment is adopted; (ii) the date that is 60
days after the day such amendment or change becomes effective; (iii) the date
that is 60 days after the day the Member is given written notice of such
amendment or change by the Pentegra DC Plan Office; (iv) the date that is 60
days after the day the Plan is adopted by the Employer or becomes effective; or
(v) the date that is 60 days after the day the Member is given written notice
that the Plan has been designated as a successor plan. Any such election once
made shall be irrevocable.

 

(2)                                 To the extent permitted under the Code and
Regulations, an Employer described in the foregoing paragraph may elect to treat
all of its Members who are eligible to make a Vesting Election as having made
such Vesting Election if the Vesting Schedule resulting from such an election is
more favorable than the Vesting Schedule that would apply pursuant to the Plan
amendment. Furthermore, subject to the requirements of the applicable
Regulations, the Employer may elect to treat all its Members, who were employed
by the Employer on or before the effective date of the change or amendment, as
subject to the prior vesting schedule, provided such prior schedule is more
favorable.

 

(F)                                 An Employer may, at its option, fully vest
any Employer contributions (as elected by the Employer) and related earnings
allocated to Members’ Accounts whose employment terminated pursuant to a sale of
a line of business, subsidiary, or a division, except that the Employer’s
election shall be ineffective if it is determined that such election is
discriminatory.

 

(G)                               Effective January 1, 2002, a Member’s accrued
benefit derived from Employer matching contributions shall vest as provided by
the Employer, except that the vesting schedule elected by the Employer for
Employer matching contributions (and related earnings) credited to the Member’s
Account on or after January 1, 2002 must be nonforfeitable and

 

50

--------------------------------------------------------------------------------


 

fully vested in accordance with the minimum vesting schedules under
Section 411(a)(12) of the Code. If the Employer has elected a vesting schedule
for Employer matching contributions that does not satisfy Section 411(a)(12) of
the Code as of January 1, 2002, the Member’s vested interest in his Account
attributable to Employer matching contributions made on or after January 1,
2002, shall not be less than the percentage determined in accordance with the
following schedule:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Notwithstanding the schedule provided above, if, as of December 31, 2001, an
Employer has elected a five (5) year cliff vesting schedule, under Schedule 3
above, for Employer matching contributions, the vested interest of each Member
for Employer matching contributions (and related earnings) credited to the
Member’s Account on or after January 1, 2002, shall not be less than the
percentage determined in accordance with the following schedule:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

Less than 3

 

0

%

3 or more

 

100

%

 

(H)                              An Employer may elect to base vesting under
this Section 1 on completed Years of Service rather than completed Years of
Employment.

 

Section 2.                  Forfeitures

 

(A)                               If a Member who was partially vested in his
Account on the date of his termination of Employment returns to Employment, his
Years of Employment or Years of Service, as applicable, prior to the Break in
Service shall be included in determining future vesting and, if he returns
before incurring 5 consecutive one-year Breaks in Service, any amounts forfeited
from his Account shall be restored to his Account; provided, however, that if
such a Member has received a distribution pursuant to Article VII, Section 3 or
Article III, Section 8, his non-vested account Units shall not be restored
unless he repays to the Plan the full amount distributed to him before the
earlier of (i) 5 years after the first date on which the Member is subsequently
reemployed by the Employer, or (ii) the close of the first period of 5
consecutive one-year Breaks in Service commencing after the withdrawal. The
amounts restored to the Member’s Account will be valued on the Valuation Date
coincident with or next following the later of (i) the date the Employee is

 

51

--------------------------------------------------------------------------------


 

rehired, or (ii) the date a new enrollment application is received by the
Pentegra DC Plan Office and (iii) the date the Employee repays the full amount
previously distributed to him that resulted in the forfeiture. If a Member
terminates Employment without any vested interest in his Account, he shall
(i) immediately be deemed to have received a total distribution of his Account
and (ii) thereupon forfeit his entire Account; provided that if such Member
returns to Employment before the number of consecutive one-year Breaks in
Service equals or exceeds the greater of (i) 5, or (ii) the aggregate number of
the Member’s Years of Service prior to such Break in Service, his Account shall
be restored in the same manner as if such Member had been partially vested at
the time of his termination of Employment and had his non-vested Account
restored upon a return to employment, and his Years of Employment or Years of
Service, as applicable, prior to incurring the first Break in Service shall be
included in any subsequent determination of his vesting service. Notwithstanding
anything herein to the contrary, in determining whether a Member has a vested
interest in his Account derived from Employer contributions for purposes of Code
Sections 410(a)(5)(D) and 411(a)(6)(D), the Member’s 401(k) Elective Deferrals
shall be taken into account and treated as derived from Employer contributions.

 

(B)                               Forfeited amounts, as described in the
preceding Paragraph A, shall be made available to the Employer through a
transfer from the Member’s Account to the Employer Hold Account, upon: (1) if
the Member had a vested interest in his Account at his termination of
Employment, the earlier of (i) the date as of which the Member receives a
distribution of his entire vested interest in his Account or (ii) the date upon
which the Member incurs 5 consecutive one-year Breaks in Service or (2) the date
of the Member’s termination of Employment, if the Member then had no vested
interest in his Account. Once so transferred, such amounts shall be used at the
option of the Employer to (i) reduce administrative expenses (in accordance with
Article IX, Section 2) for that Contribution Determination Period, (ii) offset
any contribution to be made by such Employer for that Contribution Determination
Period, or (iii) be allocated to all eligible Members at the end of such
Contribution Determination Period in accordance with clause (ii) of the first
sentence in Article III, Section 8(C)(1). The Employer Hold Account, referenced
in this Paragraph (B), shall be maintained to receive, in addition to the
forfeitures described above, (i) contributions in excess of the limitations
contained in Section 415 of the Code, as described in Article X,
Section 1(C),(ii) amounts, if any, forfeited pursuant to Sections 4 and 7 of
Article III, and (iii) Employer contributions made in advance of the date
allocable to Members.

 

52

--------------------------------------------------------------------------------


 

ARTICLE VII WITHDRAWAL PAYMENTS

 

Section 1.                  General

 

(A)                               All payments in respect of a Member’s Account
shall be made in cash from the Trust Fund and in accordance with the provisions
of this Article or Articles XI or XII or Article III, Section 4. The amount of
payment will be determined in accordance with the value of the Member’s Account
on the Valuation Date coinciding with or next following the date proper notice
is filed with the Board, unless following such Valuation Date a decrease in the
value of the Member’s investment in any of the Investment Funds or other Account
investment occurs prior to the date the Member’s Account is paid in which case
that part of the payment that is based on such investments shall equal the value
of such increments determined as of the date of payment, which date shall occur
as soon as administratively practicable on or following the Valuation Date such
proper notice is filed with the Board. If Units are redeemed to make a payment
of benefits, the redemption date Unit value with respect to a Member’s
investment in any Investment Fund shall equal the value of a Unit in such
Investment Fund, as determined in accordance with the valuation method
applicable to Unit investments in such Fund on the date the Member’s investment
is redeemed.

 

Payments provided under this Section will be made in a lump sum as soon as
practicable after such Valuation Date or date of redemption, as may be
applicable, subject to any applicable restriction on redemption imposed on
amounts invested in any of the available Investment Funds.

 

(B)                               At the election of the Employer, the Employer
can suspend matching contributions to the Plan on behalf of a Member, during his
uninterrupted period of Service with such Employer, who makes a withdrawal from
his Regular Account for a period of 6 months after such withdrawal, except that
(i) if the withdrawal does not exceed the amount of the Member’s contributions
in his Regular Account plus earnings thereon, Employer contributions on his
behalf may resume 3 months after such withdrawal, and (ii) if the withdrawal
does not exceed the amount, if any, of the Member’s contributions in his Regular
Account made prior to January 1, 1987 without earnings, then Employer
contributions on his behalf shall not be affected by such withdrawal.

 

(C)                               Any partial withdrawal from a Member’s Regular
Account or Rollover Account shall be in an amount of at least $1,000 or shall be
for the full amount of either (a) the Member’s contributions made prior to
January 1, 1987 without earnings or (b) the Member’s contributions plus earnings
thereon. Any partial withdrawal shall be deemed to come first from the Member’s
contributions made prior to January 1, 1987 without earnings referred to in
(ii) above, second proportionately from the Member contributions made after
December 31, 1986 plus earnings thereon, and finally from the balance of his
Regular Account or Rollover Account.

 

(D)                               Any amounts paid under this Article may not be
returned to the Plan.

 

Section 2.                  Account Withdrawal While Employed

 

A Member may voluntarily withdraw his Account (other than his 401(k) Account,
Safe Harbor CODA Account, Profit Sharing Account, or Profit Sharing Rollover
Amounts, if any) while in

 

53

--------------------------------------------------------------------------------


 

Employment by filing a notice of withdrawal with the Pentegra DC Plan Office;
provided, however, that in the event his Employer has elected to provide annuity
options under Article VII, Section 3(B)(2) and a Member has elected an annuity
form of payment, no withdrawals may be made from a married Member’s Account
without the written consent of such Member’s Spouse (which consent shall be
subject to the procedures set forth in Article III, Section 6(B)).
Notwithstanding, the Employer may, at its option, provide that a Member be
allowed to withdraw all or a portion of his Profit Sharing Account or Profit
Sharing Rollover Amounts, if any. Only one in service withdrawal under this
Section may be made in any Plan Year from each of the Member’s Regular Account
and Rollover Account. This restriction shall not, however, apply to a withdrawal
of a Member’s contributions made prior to January 1, 1987 without earnings, or a
withdrawal under this Section in conjunction with a hardship withdrawal as
defined under Article III, Section 4(H).

 

Notwithstanding the foregoing paragraph, a Member shall not withdraw any
Matching, Basic, Profit Sharing, or Supplemental contributions made by his
Employer under Article III, Section 2 or Section 3 and credited to his Regular
Account unless (i) the Member has completed 60 months of participation in the
Plan, (ii) the withdrawal occurs at least 24 months after such Matching, Basic,
Profit Sharing, or Supplemental contributions were made by the Employer,
(iii) the Member’s Employer terminates its participation in the Plan or (iv) the
Member dies, is disabled, retires, terminates Employment or attains age 59½. For
purposes of the preceding requirements, if the Member’s Account includes amounts
that have been transferred from a defined contribution plan established prior to
the adoption of the Plan by the Member’s Employer, the period of time during
which amounts were held on behalf of such Member and the periods of
participation of such Member under such defined contribution plan shall be taken
into account.

 

Section 3.                  Account Withdrawal Upon Termination of Employment or
Employer Participation

 

(A)                               Except as provided in Article III, Sections 4
and 8, a Member who terminates Employment with a participating Employer may
withdraw his Account at any time thereafter up to attainment of age 70½. In
addition, a Member who is actively employed by an Employer on the date the
Employer terminates its participation in the Plan under Article XI, may, in
accordance with the provisions of Article XI, Section 3, transfer his Account,
including all outstanding loan balances, to a qualified successor plan
maintained by his Employer following the termination by the Employer of its
participation under the Plan; provided, however, that the Member may not
transfer outstanding loan balances unless such qualified successor plan provides
participant loans. For purposes of this Section 3, a qualified successor plan is
an employee benefit plan established or maintained by the Employer that (i) has
received a favorable determination letter from the IRS stating that such plan
satisfies the then current qualification and tax exemption requirements of the
Code or with respect to which an opinion of counsel to the same effect, and in
such form as may be satisfactory to the Pentegra DC Plan Office, (ii) has
provided the Pentegra DC Plan Office with written certification by its
appropriate fiduciaries that in the event of a transfer to such successor plan
of the withdrawn assets, the successor plan shall be fully liable for the
payment of all transferred benefits of the Members of such Employer (who consent
to the transfer), and that the Plan shall not be liable for the payment of any
part of such benefits, (iii) has provided each Member’s written consent to the
transfer and his release of all claims against the Plan arising out of his
membership therein, (iv) meets such other requirements of the IRS, other
appropriate

 

54

--------------------------------------------------------------------------------


 

governmental authority or of the Board that may apply, and (v) meets such other
procedures as may be established by the Board from time to time.

 

Any withdrawal under this Section requires that a notice of withdrawal be filed
with the Pentegra DC Plan Office. If a Member does not file such notice, the
value of his Account will be paid to him as soon as practicable after his
attainment of age 70½, but in no event shall payment commence later than April 1
of the calendar year following the calendar year in which the Member attains age
70 1/2, unless otherwise provided by Article VII, Section 3(C) or applicable
law.

 

(B)                               (1)                                 In lieu of
any lump sum payment of his total Account, a Member who has terminated his
Employment may elect in his notice of withdrawal to be paid in installments (no
less frequently than annually), provided that a Member shall not be permitted to
elect an installment period in excess of his remaining life expectancy (or the
joint life expectancy of the Member and his designated beneficiary) and if a
Member attempts such an election, he shall be deemed to have elected the
installment period with the next lowest multiple within the Member’s remaining
life expectancy, subject to the provisions of Article X, Section 4. The amount
of each installment will be equal to the value of the Member’s Account,
multiplied by a fraction, the numerator of which is one and the denominator of
which is the number of remaining installments including the one then being paid,
so that at the end of the installment period so elected, the total Account will
be liquidated. The value of the Units will be determined in accordance with the
Unit values on the Valuation Date on or next following the Pentegra DC Plan
Office’s receipt of his notice of withdrawal and on each anniversary thereafter.
Payment will be made as soon as practicable after each such Valuation Date, but
in no event shall payment commence later than April 1 of the calendar year
following the calendar year in which the Member attains age 70½ subject to
Paragraph (C) below. The election of installments hereunder may not be
subsequently changed by the Member, except that upon written notice to the
Pentegra DC Plan Office, the Member may withdraw the balance of the Units in his
Account in a lump sum at any time.

 

(2)                                 Annuity Option. An Employer may, at its
option, elect to provide an annuity option in addition to the lump sum payment
and installment payment options described in Section 1(A) and Subsection
(B)(1) above. In the event an Employer elects to provide an annuity option, the
following provisions shall apply:

 

Unmarried Members: Any unmarried Member who has terminated his Employment may
elect, in lieu of any lump sum or installment payment of his total
Account(s) under Section 1(A) or Subsection (B) above, to receive a benefit
payable by purchase from an insurance company of a single premium contract
providing for (i) a single life annuity for the life of the Member or (ii) an
annuity for the life of the Member and, if the Member dies leaving a designated
Beneficiary, a 50% survivor annuity for the life of such designated Beneficiary.

 

Married Members: Except as otherwise provided below, (i) any married Member who
has terminated his Employment and who elected an annuity form of payment shall
receive a benefit payable by purchase from an insurance company

 

55

--------------------------------------------------------------------------------


 

of a single premium contract providing for a Qualified Joint and Survivor
Annuity, as defined under Section 6(B)(1) of Article III, unless the Member’s
spouse executed a valid waiver of the Qualified Joint and Survivor Annuity and
(ii) the Surviving Spouse of any married Member who dies prior to the date
payment of his benefit commences and who elected to receive an annuity form of
payment shall be entitled to a Preretirement Survivor Annuity, as defined under
Section 6(B)(4) of Article III, unless the Member’s spouse executed a valid
waiver of the Preretirement Survivor Annuity.

 

(C)                               Unless the Member elects otherwise,
distribution of benefits will begin no later than the 60th day after the latest
of the close of the Plan Year in which (i) the Member attains age 65;
(ii) occurs the 10th anniversary of the year in which the Member commenced
participation in the Plan; or (iii) the Member terminates Employment with an
Employer. Notwithstanding the foregoing, the failure of a Member and Spouse to
consent to a distribution while a benefit is immediately distributable shall be
deemed to be an election to defer commencement of payment of any benefit.

 

Effective as of January 1, 1997, and subject to Section 6 of this Article,
payment of a Member’s Account shall not commence later than April 1 of the
calendar year following the later of (i) the calendar year in which the Member
attains age 70½ or (ii) the calendar year in which the Member retires; provided
however, if the Member is a 5 percent owner (as described in Section 416(i) of
the Code), at any time during the Plan Year ending with or within the calendar
year in which the Employee attains age 70½, any benefit payable to such Member
shall commence no later than April 1 of the calendar year following the calendar
year in which the Member attains age 70½. Such benefit shall be paid, in
accordance with the Regulations, over a period not extending beyond the life
expectancy of such Member (or the joint life expectancy of the Member and his
designated Beneficiary). For purposes of this Section, life expectancy of a
Member and/or a Member’s spouse may at the election of the Member be
recalculated annually in accordance with the Regulations. The election, once
made, shall be irrevocable. If the Member does not make an election prior to the
time that distributions are required to commence, then life expectancies shall
not be recalculated. If a Member dies after distribution of his interest has
begun, the remaining portion of such interest will continue to be distributed at
least as rapidly as under the method of distribution being used prior to the
Member’s death. In addition, to the extent any payments from the Member’s
Account would be made after the Member’s death, such payments shall be made in
accordance with Section 401(a)(9) of the Code and the IRS Regulations thereunder
(including the minimum distribution incidental benefit requirements).

 

Except as provided in Article VII, Section 6, with respect to distributions
under the Plan made on or after November 1, 2001, for calendar years beginning
on or after January 1, 2001, the Plan will apply the minimum distribution
requirements of section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under section 401(a)(9) that were proposed on January 17,
2001 (the 2001 Proposed Regulations), notwithstanding any provision of the Plan
to the contrary. If the total amount of the 2001 required minimum distributions
made to a participant prior to November 1, 2001 are equal to or greater than the
amount of required minimum distributions determined under the 2001 Proposed
Regulations, then no additional distributions are required for such participant
for 2001 on or after such date. If the total amount of required minimum

 

56

--------------------------------------------------------------------------------


 

distributions made to a participant prior to November 1, 2001 for 2001 are less
than the amount determined under the 2001 Proposed Regulations, then the amount
of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 proposed Regulations. This amendment
shall continue in effect until the last calendar year beginning before the
effective date of the final regulations under section 401(a)(9) or such other
date as may be published by the Internal Revenue Service.

 

(D)                               Solely to the extent required under applicable
law and regulations, and notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this
Subsection (D), a Distributee may elect, at the time and in the manner
prescribed by the Board, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. Notwithstanding anything herein to the
contrary, a Distributee who is a non-spousal Beneficiary shall only make an
Eligible Rollover Distribution to an Eligible Retirement Pan if such Direct
Rollover is accomplished through a direct trustee to trustee rollover.

 

For purposes of this Subsection (D), the following terms shall have the
following meanings:

 

(1)                                 Eligible Rollover Distribution: Solely to
the extent required under applicable law and regulations, an Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

 

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code, or to a qualified plan described in section
401(a) or 403(a) of the Code, or effective for distributions that occur after
December 31, 2006, a plan described in section 403(b) of the Code, that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution that is includible in gross
income and the portion of such distribution that is not so includible.

 

(2)                                 Eligible Retirement Plan: An Eligible
Retirement Plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401(a) of the Code, that accepts
the Distributee’s Eligible Rollover Distribution.

 

57

--------------------------------------------------------------------------------


 

However, in the case of an Eligible Rollover Distribution to a Surviving Spouse,
an Eligible Retirement Plan is an individual retirement account or individual
retirement annuity.

 

An Eligible Rollover Distribution excludes hardship withdrawals as defined in
Section 401(k)(2)(B)(i)(IV) of the Code that are attributable to Member’s
401(k) deferrals under Treasury Regulation Section 1.401(k)-1(d)(2)(ii).

 

An Eligible Retirement Plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for amounts transferred into such plan from this
plan.

 

Effective for distributions from the Plan that occur after December 31, 2007, an
Eligible Retirement Plan shall also mean an individual retirement plan described
in Section 408A of the Code (a Roth IRA).

 

Notwithstanding anything herein to the contrary with respect to Distributees who
are non-spousal Beneficiaries, only an individual retirement plan under Sections
408(a) or (b) of the Code, or to the extent allowed by applicable law, a Roth
IRA described in Section 408A of the Code, shall constitute an Eligible
Retirement Plan.

 

(3)                                 Distributee: A Distributee includes an
employee or former employee and effective January 1, 2002, Distributee shall
also include the Member’s Surviving Spouse. In addition, the employee’s or
former employee’s Surviving Spouse and the employee’s or former employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Section 414(p) of the Code, are Distributees with
regard to the interest of the spouse or former spouse.

 

A Distributee shall also include a non-spousal Beneficiary.

 

(4)                                 Direct Rollover: A Direct Rollover is a
payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.

 

(5)                                 Roth Elective Deferral Direct Rollover:
Notwithstanding anything in this Paragraph (D) to the contrary, a Direct
Rollover of a distribution from a Roth 401(k) Account under the Plan will only
be made to another Roth elective deferral account under an applicable retirement
plan described in Section 402A(e)(1) or to a Roth IRA described in Section 408A
of the Code, and only to the extent the rollover is permitted under the rules of
Section 402(c) of the Code.

 

(a)                                 The Plan will not provide for a Direct
Rollover (including an automatic rollover) for distributions from a Member’s
Roth 401(k) Account if the amount of the distributions that are Eligible
Rollover Distributions are reasonably expected to total less than $200 during a
year. In addition, any distribution from a Member’s Roth 401(k) Account is not
taken into account in determining whether distributions from a Member’s other

 

58

--------------------------------------------------------------------------------


 

Accounts are reasonably expected to total less than $200 during a year. However,
Eligible Rollover Distributions from a Member’s Roth 401(k) Account are taken
into account in determining whether the total amount of the Member’s account
balances under the Plan exceeds $500 for purposes of mandatory distributions
from the Plan.

 

(b)                                 The provisions of the Plan that allow a
Member to elect a Direct Rollover of only a portion of an Eligible Rollover
Distribution, but only if the amount rolled over is at least $500, is applied by
treating any amount distributed from the Member’s Roth 401(k) Account as a
separate distribution from any amount distributed from the Member’s other
accounts in the Plan, even if the amounts are distributed at the same time.

 

(E)                                Effective for distributions after
December 31, 2001, a Member’s elective deferrals and earnings attributable to
these contributions may be distributed on account of severance from employment.
However, such a distribution shall be subject to the other provisions of the
Plan regarding distributions, other than provisions that require a separation
from service before such amounts may be distributed.

 

(F)                                 Periods Of Qualified Active Military Service
Treated As Severance From Employment. Notwithstanding anything to the contrary,
for purposes of determining eligibility for distributions from the Plan under
this Article VII, Section 3, Employees who are receiving differential wage
payments (as defined in Article I, Section 40) from an Employer (and any other
Employee similarly treated by the Heroes Earnings Assistance and Relief Tax Act
of 2008) will be treated as having incurred a severance from employment during
such period while they are performing service in the uniformed services (as
described in Section 3401(h)(2)(A) of the Code) and while on active duty for
more than thirty (30) days. The restrictions on in-service distributions found
in Article III, Section 4(H) and Article VII, Section 2 shall not apply to
individuals described in this Article VII, Section 3(F). If an Employee who is a
Plan Member elects to receive a distribution in accordance with this provision,
the Member may not make a 401(k) Elective Deferral (or other employee
contributions) during the six (6) month period beginning on the date of the
distribution.

 

Section 4.                  Account Withdrawal Upon Member’s Disability

 

(A)                               A Member who is separated from Employment by
reason of a disability that is expected to last in excess of 12 consecutive
months and who is either (i) eligible for, or is receiving, disability insurance
benefits under the Federal Social Security Act, (ii) approved for disability
under the provisions of the Pentegra Defined Benefit Plan for Financial
Institutions, formerly known as the Financial Institutions Retirement Fund (a
defined benefit pension plan through which federally insured financial
institutions and organizations serving them may cooperate in providing for the
retirement of their employees), or (iii) approved for disability under the
provisions of any other benefit program or policy maintained by his Employer,
which policy or program is applied on a uniform and nondiscriminatory basis to
all Employees of such Employer, shall be deemed to be disabled for all purposes
under the Plan.

 

59

--------------------------------------------------------------------------------


 

(B)                               The Pentegra DC Plan Office shall determine
whether a Member is disabled in accordance with the terms of Paragraph
(A) above; provided, however, approval of Disability is conditioned upon notice
to the Pentegra DC Plan Office of such Member’s Disability by the Employer
within 13 months of the Member’s separation from Employment. The notice of
Disability shall include a certification that the Member meets one or more of
the criteria listed in Paragraph (A) above.

 

(C)                               Upon an Employer’s filing a written notice of
Disability, a Member may withdraw his total Account balance under the Plan
(including his Rollover Account and/or total Profit Sharing Account balance, if
any) and have such amounts paid to him in accordance with Article VII,
Section 3. In lieu of such lump sum payment, the Member may elect in his notice
of withdrawal to (i) defer receipt of some or all of his vested Account until
April 1 of the calendar year following the calendar year in which the Member
attains 70½, (ii) elect installment payments, as described in Section 3(B) of
this Article and Article III, Section 8(E)(2), or (iii) make periodic
withdrawals not more frequently than once per year pursuant to the provisions of
Article VII, Section 1; provided, however, if a disabled Member becomes
reemployed subsequent to withdrawal of some or all of his Account balance, such
Member may not repay to the Plan any such withdrawn amounts.

 

Section 5.                  Member’s Death

 

(A)                               Subject to Section 3(B)(2) above, if a married
Member dies, his Spouse, as Beneficiary, will receive a death benefit equal to
the value of the Member’s Account determined on the Valuation Date on or next
following the Board’s receipt of notice that such Member died; provided,
however, that if such Member’s Spouse had consented in writing to the
designation of a different Beneficiary, the Member’s Account will be paid to
such designated Beneficiary. Such nonspousal designation may be revoked by the
Member without spousal consent at any time prior to the Member’s death. If a
Member is not married at the time of his death, his Account will be paid to his
designated Beneficiary.

 

(B)                               Subject to Section 3(B)(2) above, a Member may
elect that upon his death, his Beneficiary, pursuant to Paragraph (A) above, may
receive, in lieu of any lump sum payment, payment in 5 annual installments (10
if the Spouse is the Beneficiary, provided that the Spouse’s remaining life
expectancy is at least 10 years) whereby the value of 1/5th of such Member’s
Units (or 1/10th in the case of a spousal Beneficiary, provided that the
Spouse’s remaining life expectancy is at least 10 years) in each Investment Fund
will be determined in accordance with the Unit values on the Valuation Date on
or next following the Board’s receipt of notice of the Member’s death and on
each anniversary of such Valuation Date. Payment will be made as soon as
practicable after each Valuation Date until the Member’s Account is exhausted.
Such election may be filed at any time with the Board prior to the Member’s
death and may not be changed or revoked after such Member’s death. If such an
election is not in effect at the time of the Member’s death, his Beneficiary
(including any spousal Beneficiary) may elect to make withdrawals in accordance
with this Article, provided that any balance remaining in the deceased Member’s
Account be withdrawn (i) on or before the December 31 of the calendar year that
contains the 5th anniversary, or (ii) in periodic payments over such longer
life-expectancy period as shall be allowed by Section 401(a)(9) of the Code and
the IRS regulations issued thereunder. Notwithstanding the foregoing provisions
of this Paragraph (B), payment of a Member’s Account shall commence not later
than the

 

60

--------------------------------------------------------------------------------


 

December 31 of the calendar year immediately following the calendar year in
which the Member died or, in the event such Beneficiary is the Member’s
Surviving Spouse, on or before the December 31 of the calendar year in which
such Member would have attained age 70½, if later (or, in either case, on any
later date prescribed by the IRS Regulations). If, upon the Spouse’s or
Beneficiary’s death, there is still a balance in the Account, the value of the
remaining Units will be paid in a lump sum to such Spouse’s or Beneficiary’s
estate. Notwithstanding anything in this Subsection (B) to the contrary, if a
Member dies after distribution of his or her interest has begun, the remaining
portion of such interest will continue to be distributed at least as rapidly as
under the method of distribution being used prior to the Member’s death. In
addition, to the extent any payments from a Member’s Account would be made after
a Member’s death, such payments shall be made in accordance with
Section 401(a)(9) of the Code and the IRS Regulations thereunder (including the
minimum distribution incidental benefit requirements).

 

(C)                               Death Benefits Under USERRA-Qualified Active
Military Service.

 

Pursuant to the Heroes Earnings Assistance and Relief Tax Act of 2008, in the
case of a Member who dies while performing qualified military service as defined
in Code Section 414(u)(5), the survivors of the Member are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan that they would have been
entitled to had the Member resumed and then terminated employment on account of
death. This paragraph shall apply with respect to deaths occurring on or after
January 1, 2007.

 

Section 6.                  Minimum Distribution Requirements

 

(A)                               General Rules.

 

(1)                                 Effective Date. The provisions of this
Section 6 will apply for purposes of determining required minimum distributions
commencing as of November 1, 2002 and thereafter.

 

(2)                                 Precedence. The requirements of this
Section 6 will take precedence over any inconsistent provisions of the Plan.

 

(3)                                 Requirements of Treasury Regulations
Incorporated. All distributions required under this Plan will be determined in
accordance with Treasury Regulations under Section 401(a)(9) of the Code, and
the minimum distribution incidental death benefit requirement of
Section 401(a)(9)(G) of the Code.

 

(4)                                 Limits on Distributions Periods. As of the
fist distribution calendar year, distributions to a Member, if not made in a
single sum, may only be made over the following periods:

 

(a)                                 the life of the Member,

 

(b)                                 the joint lives of the Member and a
designated Beneficiary,

 

(c)                                  a period certain not extending beyond the
life expectancy of the Member, or

 

61

--------------------------------------------------------------------------------


 

(d)                                 a period certain not extending beyond the
joint life and last survivor expectancy of the Member and a designated
Beneficiary.

 

(B)                                Time and Manner of Distribution.

 

(1)                                 Required Beginning Date. The Member’s entire
interest will be distributed, or begin to be distributed, to the member no later
than the Member’s Required Beginning Date (as defined below).

 

(2)                                 Death of Participant Before Distributions
Begin. If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

(a)                                 If the Member’s Surviving Spouse is the
Member’s sole designated Beneficiary, then, except as provided in the adoption
agreement, distributions to the Surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the Member
died, or by December 31 of the calendar year in which the member would have
attained age 70 1/2, if later.

 

(b)                                 If the Member’s Surviving Spouse is not the
Member’s sole designated Beneficiary, then, except as provided in the adoption
agreement, distributions to the designated Beneficiary will begin by December 31
of the calendar year immediately following the calendar year in which the Member
died.

 

(c)                                  If there is no designated Beneficiary as of
September 30 of the year following the year of the member’s death, the Member’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Member’s death.

 

(d)                                 If the Member’s Surviving Spouse is the
Member’s sole designated Beneficiary and the surviving spouse dies after the
Member but before distributions to the Surviving Spouse begin, this
Section 6(B)(2), other than Section 6(B)(2)(a), will apply as if the Surviving
Spouse were the Member.

 

For purposes of this Section 6(B)(2) and Section 6(D), unless
Section 6(B)(2)(d) applies, distributions are considered to begin on the
Member’s Required Beginning Date. If Section 6(B)(2)(d) applies, distributions
are considered to begin on the date distributions are required to begin to the
surviving spouse under Section 6(B)(2)(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Member before
the member’s Required Beginning Date (or to the Member’s Surviving Spouse before
the date distributions are required to begin to the surviving spouse under
Section 6(B)(2)(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

(3)                                 Forms of Distribution. Unless the Member’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 6.3 and 6.4 of this Article.

 

62

--------------------------------------------------------------------------------


 

If the Member’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury Regulations.

 

(C)                               Required Minimum Distributions During
Participant’s Lifetime.

 

(1)                                 Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the Member’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

 

(a)                                 the quotient obtained by dividing the
Member’s account balance by the distribution period in the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9, Q&A-2, of the Treasury Regulations,
using the Member’s age as of the Member’s birthday in the distribution calendar
year; or

 

(b)                                 if the Member’s sole designated Beneficiary
for the distribution calendar year is the Member’s Spouse, the quotient obtained
by dividing the Member’s account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9, Q&A-3 of the Treasury
Regulations, using the Member’s and Spouse’s attained ages as of the Member’s
and Spouse’s birthdays in the distribution calendar year.

 

(2)                                 Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death. Required minimum distributions
will be determined under this section 6(C) of Article VII beginning with the
first distribution calendar year and up to and including the distribution
calendar year that includes the Member’s date of death.

 

(D)                               Required Minimum Distributions After Member’s
Death.

 

(1)                                 Death On or After Date Distributions Begin.

 

(a)                                 Member Survived by Designated Beneficiary.
If the Member dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Member’s death is the quotient
obtained by dividing the Member’s account balance by the longer of the remaining
life expectancy of the Member or the remaining life expectancy of the Member’s
designated Beneficiary, determined as follows:

 

(i)             The Member’s remaining life expectancy is calculated using the
age of the Member in the year of death, reduced by one for each subsequent year.

 

(ii)          If the Member’s Surviving Spouse is the Member’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Member’s death using
the Surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the

 

63

--------------------------------------------------------------------------------


 

Surviving Spouse is calculated using the age of the Surviving Spouse as of the
Spouse’s birthday in the calendar year of the Spouse’s death, reduced by one for
each subsequent calendar year.

 

(iii)       If the Member’s Surviving Spouse is not the Member’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.

 

(b)                                 No Designated Beneficiary. If the Member
dies on or after the date distributions begin and there is no designated
Beneficiary as of September 30 of the year after the year of the Member’s death,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Member’s death is the quotient obtained by dividing the
Member’s account balance by the Member’s remaining life expectancy calculated
using the age of the Member in the year of death, reduced by one for each
subsequent year.

 

(2)                                 Death Before Date Distributions Begin.

 

(a)                                 Participant Survived by Designated
Beneficiary. Except as provided in the adoption agreement, if the Member dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Member’s death is the quotient obtained by dividing the
Member’s account balance by the remaining life expectancy of the Member’s
designated Beneficiary, determined as provided in section 6(D)(1) of
Article VII.

 

(b)                                 No Designated Beneficiary. If the Member
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.

 

(c)                                  Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin. If the Member dies
before the date distributions begin, the Member’s surviving spouse is the
Member’s sole designated Beneficiary, and the Surviving Spouse dies before
distributions are required to begin to the Surviving Spouse under section
6(B)(2)(a) of Article VII, this section 6(D)(2) of Article VII will apply as if
the Surviving Spouse were the Member.

 

(E)                                Definitions.

 

(1)                                 Designated Beneficiary. The individual who
is designated by the Member (or the Member’s Surviving Spouse) as the
Beneficiary of the Member’s interest under the Plan and who is the designated
Beneficiary under Section 401(a)(9) of Code and Section 1.401(a)(9)-4 of the
Treasury Regulations.

 

64

--------------------------------------------------------------------------------


 

(2)                                 Distribution Calendar Year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the Member’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year that contains the Member’s Required
Beginning Date. For distributions beginning after the Member’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 6(B)(2) of Article VII. The required minimum
distribution for the Member’s first distribution calendar year will be made on
or before the Member’s Required Beginning Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the Member’s
Required Beginning Date occurs, will be made on or before December 31 of that
distribution calendar year.

 

(3)                                 Life Expectancy. Life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9, Q&A-1 of the Treasury
Regulations.

 

(4)                                 Member’s Account Balance. The account
balance as of the last valuation date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

 

(5)                                 Required Beginning Date. The required
beginning date of a Member is April 1 of the calendar year following the later
of the calendar year in which the Member attains age 70½ or the calendar year in
which the participant retires, except that the benefit distributions to a 5%
owner must commence by April 1 of the calendar year following the calendar year
in which the Member attains age 70½.

 

(6)                                 5% owner. A Member is treated as a 5% owner
for purposes of this Section 5 if such Member is a 5% owner as defined in
Section 416 of the Code at any time during the Plan Year ending with or within
the calendar year in which such owner attains age 70 ½. Once distributions have
begun to a 5% owner under this Section 5 they must continue to be distributed,
even if the Member ceases to be a 5% owner in a subsequent year.

 

(F)                                 TEFRA Section 242(b)(2) Elections.

 

(1)                                 Notwithstanding the other requirements of
this Section 6 of Article VII, distribution on behalf of any Employee, including
a 5% owner who has made a designation under section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (a “section 242(b)(2) election”) may be made in
accordance with all of the following requirements (regardless of when such
distribution commences):

 

65

--------------------------------------------------------------------------------


 

(a)                                 The distribution by the Plan is one that
would not have disqualified such Plan under section 401(a)(9) of the Code as in
effect prior to amendment by the Deficit Reduction Act of 1984.

 

(b)                                 The distribution is in accordance with a
method of distribution designated by the Member whose interest in the Plan is
being distributed or, if the Member is deceased, by a Beneficiary of such
Member.

 

(c)                                  Such designation was in writing, was signed
by the Member or the Beneficiary, and was made before January 1, 1984.

 

(d)                                 The Member had accrued a benefit under the
Plan as of December 31, 1983.

 

(e)                                  The method of distribution designated by
the Member or the Beneficiary specifies the time at which distributions will
commence, the period over which distributions will be made, and in the case of
any distribution upon the Member’s death, the Beneficiaries of the Member listed
in order of priority.

 

(2)                                 A distribution upon death will not be
covered by this transitional rule unless the information in the designation
contains the required information described above with respect to the
distributions to be made upon the death of the Member.

 

(3)                                 For any distribution that commences before
January 1, 1984, but continues after December 31, 1983, the Member, or the
Beneficiary, to whom such distribution is being made, will be presumed to have
designated the method of distribution under which the distribution is being made
if the method of distribution was specified in writing and the distribution
satisfies the requirements in Sections 6(F)(1)(a) and 6(F)(1)(e) of Article VII.

 

(4)                                 If a designation is revoked, any subsequent
distribution must satisfy the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations thereunder. If a designation is revoked subsequent to
the date distributions are required to begin, the Plan must distribute by the
end of the calendar year following the calendar year in which the revocation
occurs the total amount not yet distributed that would have been required to
have been distributed to satisfy Section 401(a)(9) of the Code and the Treasury
Regulations thereunder, but for the section 242(b)(2) election. For calendar
years beginning after December 31, 1988, such distributions must meet the
minimum distribution incidental benefit requirements. Any changes in the
designation will be considered to be a revocation of the designation. However,
the mere substitution or addition of another Beneficiary (one not named in the
designation) under the designation will not be considered to be a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life).

 

66

--------------------------------------------------------------------------------


 

(5)                                 In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Treasury
Regulations Section 1.401(a)(9)-8, Q&A-14 and Q&A-15, shall apply.

 

(G)                               Transition Rules.

 

(1)                                 Required minimum distributions before
November 1, 2002 were made pursuant to Article VII, Sections 3(C) and
6(G)(2) through 6(G)(3) below, as applicable.

 

(2)                                 2000 and Before. Required minimum
distributions for calendar years after 1984 and before 2001 were made in
accordance with Section 401(a)(9) and the proposed Treasury Regulations
thereunder published in the Federal Register on July 27, 1987 (the “1987
Proposed Regulations”).

 

(3)                                 2001 and 2002 . Required minimum
distributions for calendar years 2001 and 2002 (made on or after November 1,
2001 and on or before October 31, 2002) were made in accordance with
Section 401(a)(9) and the Treasury Regulations thereunder that were proposed on
January 17, 2001.

 

(H)                              Waiver Of 2009 Calendar Year Required Minimum
Distributions.

 

Notwithstanding any other provision of this Article VII, Section 6, in
accordance with Section 401(a)(9)(H) of the Code (and relevant IRS guidance
thereunder), the Employer hereby suspends the required minimum distributions for
Plan Members or their Beneficiaries for the 2009 calendar year. However, on an
individual basis, Members or Beneficiaries shall have the right to continue
their required minimum distribution payments for calendar year 2009 upon notice
to the Plan. Accordingly, a Member or Beneficiary who would have been required
to receive required minimum distributions for 2009 but for
Section 401(a)(9)(H) of the Code (“2009 RMDs”), and who would have satisfied
that requirement by receiving distributions that are (1) equal to the 2009 RMDs
or (2) one or more payments in a series of substantially equal distributions
(that include the 2009 RMDs) made at least annually and expected to last for the
life (or life expectancy) of the Member, the joint lives (or joint life
expectancy) of the Member and the Member’s designated Beneficiary, (“Extended
RMDs”), will not receive those distributions for the 2009 calendar year unless
the Member or the Beneficiary, as applicable, notifies the Plan in writing of
his or her election to receive such distributions. For the 2009 calendar year,
lump sum distributions and periodic distributions (other than 2009 RMDs and
Extended RMDs) shall be made without regard to Code Section 401(a)(9)(H).

 

A Direct Rollover pursuant to Article VII, Section 3(D) of the Plan will be
offered for 2009 RMDs and Extended RMDs and for any 2009 RMDs paid with an
additional amount that would be an Eligible Rollover Distribution without regard
to Section 401(a)(9)(H) of the Code. Any required minimum distribution received
for the 2009 calendar year may be rolled over to an individual retirement plan
or annuity or other Eligible Retirement Plan by means of an indirect rollover
within the time period permitted by law.

 

The 2009 calendar year shall be disregarded in applying the five (5) year
rule described in Section 6(B)(2)(c) above, except as otherwise elected by the
Beneficiary.

 

67

--------------------------------------------------------------------------------


 

Section 7.                  In-Plan Roth Rollovers

 

(A)                               If so elected by the Employer, distributions
made to Plan Members or Beneficiaries after the applicable effective date (no
earlier than September 28, 2010) from an Employer’s basis of participation that
permits Roth Elective Deferrals may be rolled over from a non-Roth Account to a
designated Roth Account provided that such rollover meets the definition of an
Eligible Rollover Distribution and the requirements of Code Sections 402(c),
403(b)(8) or 457(e)(16) as applicable. A distribution that satisfies the
requirements below will be known as an “In-Plan Roth Rollover”.

 

(1)                                 An amount is eligible for an In-Plan Roth
Rollover only if the Employer has elected to provide for such rollovers. An
In-Plan Roth Rollover may be accomplished by a Direct Rollover (“In-Plan Roth
Direct Rollover,” as described in IRS Notice 2010-84).

 

(2)                                 Any vested amount held in a Member’s Account
(other than amounts held in a designated Roth Account) is eligible for an
In-Plan Roth Rollover to a designated Roth Account in the same Plan. However, an
amount is not eligible for an In-Plan Roth Rollover unless it satisfies the
rules for distribution under the Code and the Plan, and is an Eligible Rollover
Distribution as defined in Code Section 402(c)(4). Therefore, in the case of a
Member in a Code Section 401(k) Plan who has not had a severance from
Employment, an In-Plan Roth Rollover from the Member’s pre-tax elective
deferrals, qualified non-elective, or safe harbor contributions is permitted
only if the Member has reached age 59½, has died or become disabled. Similarly,
a Member in a Code Section 401(k) Plan who has not had a severance from
Employment may elect to make an In-Plan Roth Rollover from employer matching
contributions, employer basic contributions, employer supplemental contributions
or employer profit sharing contributions, provided the Plan permits in-service
withdrawals from each such contribution or the Member has died or become
disabled. If the Plan does not currently allow for in-service withdrawals, the
Plan will not permit In-Plan Roth Direct Rollovers by a Member who is in active
Employment with the Employer. If the Plan permits in-service withdrawals from
some but not all contribution types, then only those in which an in-service
distribution can be taken from will be eligible for In-Plan Roth Direct
Rollovers. Once a Member elects an In-Plan Roth Rollover, such amounts may not
be recharacterized back to pre-tax status.

 

(3)                                 The taxable amount of an In-Plan Roth
Rollover (the fair market value of the distribution, reduced by any basis the
Member has in the distribution) will be included in a Member’s gross income. If
an outstanding loan is rolled over in an In-Plan Roth Rollover, the amount
includible in gross income includes the balance of the loan.

 

(4)                                 In-Plan Roth Rollovers will not be subject
to the 10% additional tax on early distributions; however, a Member who receives
a distribution from the In-Plan Roth Rollover Account within the five (5) year
period that begins on January 1 of the year of the rollover may become subject
to such tax.

 

68

--------------------------------------------------------------------------------


 

(5)                                 In-Plan Roth Rollovers will not be subject
to the 20% mandatory withholding of Code Section 3405(c). However, a Member may
elect to increase his or her payroll withholding or make estimated tax payments
to avoid an underpayment penalty.

 

(6)                                 An In-Plan Roth Rollover may be elected by a
Beneficiary provided such Beneficiary is a Surviving Spouse and by an alternate
payee only if he is a Spouse or former Spouse.

 

(7)                                 Payments from a designated Roth Account will
not be taxed provided such payment occurs after the Member’s attainment of age
59½, death or Disability, and the expiration of the five (5) year period. The
five (5) year period begins on January 1 of the year of the In-Plan Roth
Rollover (or the year of the first contribution to the Member’s designated Roth
Account, if earlier). If the Member’s designated Roth Account is due to a Direct
Rollover from a designated Roth Account in a plan of another employer, the five
(5) year period begins on January 1 of the year the Member’s first contribution
was made to the designated Roth account in this Plan or, if earlier, to the
designated Roth account in the plan of the other employer.

 

(8)                                 An In-Plan Roth Direct Rollover will not be
treated as a distribution for purposes of changing any loan repayment schedule
or creating a new loan; obtaining spousal consent relating to annuities and
distribution of amounts in excess of $5,000 as described by Code Sections
401(a)(11) and 411(a)(11); or the rules regarding the elimination of optional
forms of benefit under Code Section 411(d)(6)(B)(ii). Members who had a
distribution right (such as a right to an immediate distribution of the amount
rolled over) prior to the rollover may not have this right eliminated through an
In-Plan Roth Rollover.

 

(B)                               If so elected by the Employer who has also
elected to permit Roth Elective Deferrals to the Plan, Members or Beneficiaries
may elect, after the applicable effective date of the Employer’s election to
permit such In-Plan Roth Rollovers (but no earlier than January 1, 2013), to
roll over from a non-Roth Account to a designated Roth Account any amount
(including amounts not otherwise distributable under the Plan), in accordance
with Code Section 402A(c)(4)(E) and applicable governmental guidance.

 

69

--------------------------------------------------------------------------------


 

ARTICLE VIII LOAN PROGRAM

 

Section 1.                  General

 

An Employer may, at its option, make available this loan program for any Member
(and, if applicable under Section 8 of this Article, any Beneficiary), subject
to applicable law. In the event amounts are transferred to the Plan from a
retirement plan subject to Section 401(a)(11) of the Code, no loans may be made
from a married Member’s Account without the written consent of such Member’s
Spouse that shall be obtained no earlier than the beginning of the 90-day period
that ends on the date on which the loan is to be secured by any portion of such
Member’s Account. The consent must be in writing, must acknowledge the effect of
the loan, and must be notarized. Such consent shall thereafter be binding with
respect to the consenting Spouse or any subsequent Spouse with respect to that
loan. In the event an Employer elects the loan program under this Article VIII,
loans shall be available from the Rollover Accounts of any Employees of the
Employer who have not yet become Members.

 

Section 2.                  Loan Application

 

(A)                               Subject to the restrictions described in
Paragraph (B) of this Section, a Member in Employment may borrow from his
Account by filing an application with the Pentegra DC Plan Office. Such
application (hereinafter referred to as a “completed application”) shall
(i) specify the terms pursuant to which the loan is requested to be made and
(ii) provide such information and documentation as the Board shall require,
including a note, duly executed by the Member, granting a security interest of
an amount not greater than 50% of his vested Account, to secure the loan. With
respect to such Member, the completed application shall authorize the repayment
of the loan through payroll deductions. Such loan will become effective upon the
Valuation Date coinciding with or next following the date on which his completed
application and other required documents were received by the Pentegra DC Plan
Office, subject to the same conditions with respect to the amount to be
transferred under this Section that are specified in the Plan procedures for
determining the amount of payments made under Article VII, Section 1(A) of the
Plan.

 

(B)                               The Board shall establish standards in
accordance with the Code and ERISA that shall be uniformly applicable to all
Members eligible to borrow from their interests in the Trust Fund similarly
situated and shall govern the approval or disapproval of completed applications.
The terms for each loan shall be set solely in accordance with such standards.

 

(C)                               In accordance with the Board’s established
standards, each completed application shall be reviewed and approved or
disapproved as soon as practicable after the receipt thereof, and the applying
Member shall be promptly notified of such approval or disapproval.
Notwithstanding the foregoing, the review of a completed application, or payment
of the proceeds of an approved loan, may be deferred if the proceeds of the loan
would otherwise be paid during the period commencing on December 1 and ending on
the following January 31.

 

(D)                               Subject to Paragraph (C) of this Section and
Paragraph (C) of Section 6 of this Article VIII, upon approval of a completed
application, payment of the loan to the Member shall be made from the Investment
Fund(s) in the same proportion that the designated portion

 

70

--------------------------------------------------------------------------------


 

of the Member’s Account is invested at the time of the loan, and the relevant
portion of the Member’s interest in such Investment Fund(s) shall be cancelled
and shall be transferred in cash to the Member. The Pentegra DC Plan Office
shall maintain sufficient records regarding such amounts to permit an accurate
crediting of repayments of the loan.

 

Section 3.                  Permitted Loan Amount

 

The amount of each loan may not be less than $1,000 nor more than the maximum
amount as described below. The maximum amount available for loan under the Plan
(when added to the outstanding balance of all other loans from the Plan to the
borrowing Member) shall not exceed the lesser of: (a) $50,000 reduced by the
excess (if any) of (i) the highest outstanding loan balance attributable to the
Account of the Member requesting the loan from the Plan during the one year
period ending on the day preceding the date of the loan, over (ii) the
outstanding balance of all other loans from the Plan to the Member on the date
of the loan, or (b) 50 percent of the value of the Member’s vested Account based
on the latest available information on the date on which the Pentegra DC Plan
Office receives the completed application for the loan and other required
documents. In determining the maximum amount that a Member may borrow, all
vested assets of his Account, will be taken into consideration, provided that,
where the Employer has not elected to make a Member’s entire Account available
for loans or where a Member’s Account contains investments in a brokerage
account that shall not be available for loans, in no event shall the amount of
the loan exceed the value of such vested portion of the Member’s Account from
which loans are permissible.

 

Section 4.                  Source of Funds for Loan

 

The amount of the loan will be deducted from the Member’s Account in the
Investment Funds in accordance with Section 2(D) of this Article and the Plan
procedures for determining the amount of payments made under Article VII,
Section 1(A). An Employer may elect to not make loans available to Members from
a Member’s Regular Account, 401(k) Account, Safe Harbor CODA Account, Profit
Sharing Account (including Profit Sharing Rollover amounts), and/or Rollover
Account from which the loan shall be allocable based upon the Member’s
designation. Any portion of a Member’s Account that is invested in a brokerage
account shall not be available for loans. The account from which the Member
first chooses to borrow must be exhausted before the Member can borrow any
amount from the other account. A loan will first be allocable (to the extent the
Employer permits Members to take loans from one or more of the Members’
Accounts) out of the amounts that are the least accessible to the Member unless
elected otherwise.

 

Section 5.                  Conditions of Loan

 

(A)                               Each loan to a Member under the Plan shall be
repaid in level amounts through regular payroll deductions on each payroll
period after the effective date of the loan. Except as otherwise required by the
Code and the IRS Regulations, each loan shall have a repayment period of not
less than 12 months and not in excess of 60 months except that, if the purpose
of the loan is the purchase of a primary residence, not more than 180 months.
After the first 3 months of payments of the loan have been satisfied, the Member
may pay the outstanding loan balance (including accrued interest from the due
date).

 

71

--------------------------------------------------------------------------------


 

(B)                               The rate of interest for the term of the loan
will be established as of the loan date, and will be the Barron’s Prime Rate
(base rate) plus 1% as published on the last Saturday of the preceding month, or
such other rate as may be required by applicable law and determined by reference
to the prevailing interest rate charged by commercial lenders under similar
circumstances. The applicable rate would then be in effect through the last
business day of the month.

 

(C)                               Repayment of all loans under the Plan shall be
secured by 50% of the Member’s vested interest in his Account determined as of
the origination of such loan.

 

(D)                               Only one loan may be made to a Member in the
Plan Year from his Account (excluding the Member’s Rollover Account), except
that a second loan may be made from the Member’s Rollover Account, if any, in
such Plan Year, unless the Employer does not permit loans to be made from the
Member’s Rollover Account; provided, however that an Employer may, instead of
the one loan per Plan Year limit, elect to specify a maximum number of loans
that a Member may have outstanding at any given time.

 

(E)                                There shall be a reasonable origination fee
and/or an annual administration fee assessed to the Member’s Account for each
loan made to a Member or Beneficiary.

 

Section 6.                  Crediting of Repayment

 

(A)                               Upon lending any amount to a Member, the Board
shall establish and maintain a loan receivable account with respect to, and for
the term of, the loan. The allocations described in this Section shall be made
from the loan receivable account.

 

(B)                               Upon receipt of each payroll period
installment payment and the crediting thereof to the Member’s loan receivable
account, there shall be allocated to the Member’s Account in the Investment
Funds in accordance with his most recent investment instruction the principal
portion of the installment payment plus that portion of the interest equal to
the rate determined in Section 5(B) of this Article.

 

(C)                               The unpaid balance owed by a Member on a loan
under the Plan shall not reduce the amount credited to his Account. However,
from the time of payment of the proceeds of the loan to the Member, such Account
shall be deemed invested, to the extent of such unpaid balance, in such loan
until the complete repayment thereof or distribution from such Account. Any loan
repayment shall first be deemed allocable to a Member’s Regular Account
contributions, then earnings on such Member’s Regular Account contributions and
finally Employer contributions plus earnings. Notwithstanding the preceding
sentence, any loan repayment of amounts derived from a Member’s 401(k) Account,
Regular Account and Rollover Account shall be applied to such accounts on a
proportionate basis that reflects the allocable portion of those Member accounts
deemed invested in the loan.

 

Section 7.                  Cessation of Payments on Loan

 

(A)                                If a Member, while employed, fails to make a
payroll period installment payment when due, as specified in the completed
application, subject to applicable law, he will be deemed to have received a
distribution of the outstanding balance of the loan. If such default occurs
after the first 3 months of payments of the loan have been satisfied, the

 

72

--------------------------------------------------------------------------------


 

Member may pay the outstanding balance, including accrued interest from the due
date, by the last day of the calendar quarter following the calendar quarter
that contains the due date of the last installment payment, in which case no
such distribution will be deemed to have occurred. Subject to applicable law,
notwithstanding the foregoing, a Member that borrows amounts from his
401(k) Account may not cease to make payroll deduction payments while employed
and receiving a Salary from the Employer.

 

(B)                               Except as otherwise provided under Section 8
below, upon a Member’s termination of Employment, death or Disability, or the
termination of his Employer’s participation in the Plan, no further payroll
deduction payments may be made. Unless the outstanding balance, including
accrued interest from the due date, is paid by the last day of the calendar
quarter following the calendar quarter of the date of such occurrence, the
Member will be deemed to have received a distribution of the outstanding balance
of the loan including accrued interest from the due date. This Subsection
(B) shall also apply to a Member (i) whose Employer terminates its participation
in the Plan without establishing or maintaining a qualified successor plan (as
defined in Article VII, Section 3) to which the Member’s Account could be
transferred, (ii) who elects not to transfer the total accumulated balance of
his Account to such qualified successor plan, as provided under Article VII,
Section 3(A), where the Employer has satisfied all conditions and requirements
to permit such transfer, or (iii) who fails to transfer outstanding loan
balances as provided under Article VII, Section 3(A).

 

Section 8.                  Loans to Former Members and Beneficiaries

 

Notwithstanding any other provisions of this Article VIII, a Member who
terminates Employment for any reason or whose Employer terminates participation
in the Plan (a “Terminated Member”) shall be permitted to continue making
scheduled repayments with respect to any loan balance outstanding at the time he
becomes a Terminated Member and any Terminated Member (or Beneficiary) shall be
permitted to borrow from his Account if his Employer (or the Employer of the
Member with respect to whom he is a Beneficiary) permitted loans under the Plan
at the time he became a Terminated Member (or became entitled to benefits as a
Beneficiary). If any individual who continues to make repayments or who borrows
from his Account pursuant to this Section 8 fails to make a payment by the end
of the calendar quarter following the calendar quarter of the scheduled payment
date, he will be deemed to have received a distribution of the outstanding
balance of the loan.

 

Section 9.                  Loans Permitted by Qualified Storm Damage
Individuals

 

A Qualified Storm Damage Individual (as defined in paragraph Article III,
Section 4(H)) may take a loan from his Account that exceeds the maximum loan
amount described above in Section 3. The maximum loan amount available to such
individual cannot exceed the lesser of $100,000 or 100% of the Member’s vested
Account balance when taken or added to any outstanding loan balance during the
“applicable period.” The “applicable period” is defined as the period beginning
on October 3, 2008 and ending on December 31, 2009. Additionally, any Qualified
Storm Damage Individual (as defined in paragraph Article III, Section 4(H)) who
had outstanding loan payments due on or after the Applicable Disaster Date and
before January 1, 2010, may suspend payments for one (1) year upon notifying the
Plan. Any such suspension will not cause the loan to become a deemed
distribution.

 

73

--------------------------------------------------------------------------------


 

ARTICLE IX ADMINISTRATION OF PLAN

 

Section 1.                  Board of Directors

 

(A)                               The general administration of the Plan and the
general responsibility for carrying out the provisions of the Plan shall be
placed in a Board of Directors who must be Members of the Plan. The President of
the Plan shall be the chief administrative officer of the Plan, a member ex
officio of the Board and, for purposes of ERISA, the “plan administrator.” The
Board shall constitute the “named fiduciary” for purposes of ERISA. The Board
may adopt, and amend from time to time, by-laws not inconsistent with the Trust
and the Plan and shall have such duties and exercise such powers as are provided
in the Plan, Trust Agreement and by-laws. The number of Directors, their method
of election and their terms of office shall be governed by such by-laws. The
Board shall hold an annual meeting each year and may hold additional meetings
from time to time.

 

(B)                               The Board members shall serve without
compensation, but shall be reimbursed for any reasonable expenses incurred in
their capacities as Board members. Neither the Plan Administrator, nor any Board
member, officer or employee of the Plan shall be personally liable by virtue of
any contract or other instrument executed by him or on his behalf in such
capacity nor for any mistake of judgment made in good faith. Each Employer, by
its participation in the Plan, agrees that each member of the Board and officer
and employee of the Plan shall be indemnified by the Employer for any liability,
in excess of that which is covered by insurance, arising out of any act or
omission to act in connection with the Plan, except for fraud or willful
misconduct. The obligation to pay any such expense shall be allocated among the
Employers by the Board in such manner as the Board deems equitable.

 

(C)                               The Board shall elect from its membership a
chairman and a vice chairman of the Board, and shall elect such other officers
of the Plan as the Board deems desirable. The Board may appoint committees and
shall arrange for such legal, accounting, investment advisory or management,
administrative and other services as it deems appropriate to carry out the Plan,
and may act in reliance upon the advice and actions of the persons or firms
providing such services. The Board may delegate to any committee, officer,
employee or agent the authority to perform any act pertaining to the Plan or the
administration thereof. No Employer shall under any circumstances or for any
purpose be deemed an agent of the Board. The Board shall cause to be maintained
proper accounts and accounting procedures and shall submit an Annual Report on
the operations of the Plan to each Employer for the information of its members.
The Board may adopt by-laws governing the conduct of its affairs and may amend
such by-laws from time to time.

 

(D)                               The Board shall have the exclusive right to
interpret the Plan and to determine any question arising under or in connection
with the administration of the Plan. Its decision or action in respect thereof
shall be conclusive and binding upon all persons having an interest in the Trust
or under the Plan. The Board shall have no duty to see that contributions
received by the Trustee under the Plan comply with the provisions of the Plan,
nor any duty to enforce payment of any contributions under the Plan.

 

74

--------------------------------------------------------------------------------


 

(E)                                (1)                                 All
claims for benefits under the Plan shall be submitted in writing to, and within
a reasonable period of time decided by, the President of the Plan. If the claim
is wholly or partially denied, written notice of the denial shall be furnished
within 90 days after receipt of the claim; provided that, if special
circumstances require an extension of time for processing the claim, an
additional 90 days from the end of the initial period shall be allowed for
processing the claim, in which event the claimant shall be furnished with a
written notice of the extension prior to the termination of the initial 90-day
period indicating the special circumstances requiring an extension. The written
notice denying the claim shall set forth the reasons for the denial, including
specific reference to pertinent provisions of the Plan on which the denial is
based, a description of any additional information necessary to perfect the
claim and information regarding review of the claim and its denial.

 

(2)                                 A claimant may review all pertinent
documents and may request a review by the Board of a decision denying the claim.
Such a request shall be made in writing and filed with the Board within 60 days
after delivery to the claimant of written notice of the decision. Such written
request for review shall contain all additional information that the claimant
wishes the Board to consider. The Board may hold a hearing or conduct an
independent investigation, and the decision on review shall be made as soon as
possible after the Board’s receipt of the request for review. Written notice of
the decision on review shall be furnished to the claimant within 60 days after
receipt by the Board of a request for review, unless special circumstances
require an extension of time for processing, in which event an additional 60
days shall be allowed for review and the claimant shall be so notified in
writing. Written notice of the decision on review shall include specific reasons
for the decision. For all purposes under the Plan, such decision on claims
(where no review is requested) and decision on review (where review is
requested) shall be final, binding and conclusive on all interested persons as
to participation and benefits eligibility, the amount of benefits and as to any
other matter of fact or interpretation relating to the Plan.

 

Section 2.                  Trust Agreement

 

(A)                               The Board shall enter into one or more Trust
Agreements with a Trustee or Trustees selected by the Board. The Trust
established under any such agreement shall be a part of the Plan and shall
provide that all funds received by the Trustee as contributions under the Plan
and the income therefrom (other than such part as is necessary to pay the
expenses and charges referred to in Paragraph (B) of this Section) shall be held
in the Trust Fund for the exclusive benefit of the Members or their
Beneficiaries, and managed, invested and reinvested and distributed by the
Trustee in accordance with the Plan. Sums received for investment may be
invested (i) wholly or partly through the medium of any common, collective or
commingled trust fund maintained by a bank or other financial institution and
that is qualified under Sections 401(a) and 501(a) of the Code and constitutes a
part of the Plan, or (ii) wholly or partly through the medium of a group annuity
or other type of contract issued by an insurance company and constituting a part
of the Plan, and utilizing, under any such contract, general, commingled or
individual investment accounts. Subject to the provisions of Article XII, the
Board may from time to time and without the consent of any Employer, Member or
Beneficiary (a) amend the

 

75

--------------------------------------------------------------------------------


 

Trust Agreement or any such insurance contract in such manner as the Board may
deem necessary or desirable to carry out the Plan, (b) remove the Trustee and
designate a successor Trustee upon such removal or upon the resignation of the
Trustee, and (c) provide for an alternate funding agency under the Plan. The
Trustee shall make payments under the Plan only to the extent, in the amounts,
in the manner, at the time, and to the persons as shall from time to time be set
forth and designated in written authorizations from the Board.

 

(B)                               The Trustee shall from time to time charge
against and pay out of the Trust Fund taxes of any and all kinds whatsoever that
are levied or assessed upon or become payable in respect of such Fund, the
income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent not paid by the Employers, the Trustee shall
also charge against and pay out of the Trust Fund other expenses incurred by the
Trustee in the performance of its duties under the Trust, the expenses incurred
by the Board in the performance of its duties under the Plan (including
reasonable compensation for agents and cost of services rendered in respect of
the Plan), such compensation of the Trustee as may be agreed upon from time to
time between the Board and the Trustee, and all other proper charges and
disbursements of the Trustee or the Board.

 

76

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS PROVISIONS

 

Section 1.                  General Limitations

 

(A)                               In order that the Plan be maintained as a
qualified plan and trust under the Code, contributions in respect of a Member
shall be subject to the limitations set forth in this Section, notwithstanding
any other provision of the Plan. The contributions in respect of a Member to
which this Section is applicable are his own contributions and his Employer’s
contributions.

 

For purposes of this Section 1, a Member’s contributions shall be determined
without regard to any rollover contributions (as defined by Section 401(a)(5) of
the Code). For purposes of this Section 1, a Member’s compensation shall be a
Member’s Form W-2 compensation (within the meaning of IRS Regulation
Section 1.415(c)-2(d)(4)).

 

(B)                               This Section 1(B) shall be interpreted and
administered in accordance with Code Section 415(c) and the Final Treasury
Regulations issued thereunder on April 5, 2007 (in the form of Treasury Decision
9319 and related modifications thereof).

 

(1)                                 Limitations on Allocations

 

(a)                                 The amount of Annual Additions that may be
credited to the Member’s Account for any Limitation Year shall not exceed the
lesser of the Maximum Permissible Amount or any other limitation contained in
this Plan. If the Employer contribution that would otherwise be contributed or
allocated to the Member’s Account would cause the Annual Additions for the
Limitation Year to exceed the Maximum Permissible Amount, the amount to be
contributed or allocated will be reduced so that the Annual Additions for the
Limitation Year will equal the Maximum Permissible Amount.

 

(b)                                 Prior to determining the Member’s actual
Compensation for the Limitation Year, the Employer may determine the Maximum
Permissible Amount for a Member on the basis of a reasonable estimation of the
Member’s Compensation for the Limitation Year, uniformly determined for all
Members similarly situated.

 

(c)                                  As soon as is administratively feasible
after the end of the Limitation Year, the Maximum Permissible Amount for the
Limitation Year will be determined on the basis of the Member’s actual
Compensation for the Limitation Year.

 

(d)                                 This paragraph applies if, in addition to
this Plan, the Member is covered under another qualified defined contribution
plan maintained by the Employer, a post-retirement medical benefits account (as
described in Code Section 419A(d)) maintained by the Employer, an individual
medical benefit account (as described in Code Section 415(1)) maintained by the
Employer, or a simplified employee pension maintained by the Employer (as
described in Code Section 415(e)), that provides an annual addition as defined
in paragraph 1(g)(i), during any Limitation Year. The

 

77

--------------------------------------------------------------------------------


 

Annual Additions that may be credited to a Member’s Account under this Plan for
any such Limitation Year will not exceed the Maximum Permissible Amount reduced
by the annual additions (as defined in Code Section 415(c) and Treasury
Regulation Section 1.415(c)-1) credited to a Member’s account under the other
qualified defined contribution plans, welfare benefit funds, individual medical
benefit accounts, and simplified employee pensions for the same Limitation Year.
If the annual additions with respect to the Member under other qualified defined
contribution plans, welfare benefit funds, individual medical benefit accounts,
and simplified employee pensions maintained by the Employer are less than the
Maximum Permissible Amount and the employer contribution that would otherwise be
contributed or allocated under this Plan to the Member’s Account under this Plan
would cause the annual additions for the Limitation Year to exceed this
limitation, the amount contributed or allocated under this Plan will be reduced
so that the annual additions for the Member under all such plans and funds for
the Limitation Year will equal the Maximum Permissible Amount. If the annual
additions with respect to the Member under such other qualified defined
contribution plans, welfare benefit funds, individual medical benefit accounts,
and simplified employee pensions in the aggregate are equal to or greater than
the Maximum Permissible Amount, no amount will be contributed or allocated to
the Member’s Account under this Plan for the Limitation Year.

 

(e)                                  If a Member’s annual additions under this
Plan and such other plans would result in an Excess Amount for a Limitation
Year, the Excess Amount will be deemed to consist of the annual additions last
allocated, except that annual additions attributable to a simplified employee
pension will be deemed to have been allocated first, followed by annual
additions to a welfare benefit fund or individual medical benefit account,
regardless of the actual allocation date.

 

(f)                                   If an Excess Amount was allocated to a
Member on an allocation date under this Plan that coincides with an allocation
date of another plan, the Excess Amount attributed to this Plan will be the
product of:

 

(i)                                     the total Excess Amount allocated as of
such date, times

 

(ii)                             the ratio of (i) the Annual Additions allocated
to the Member for the Limitation Year as of such date under this Plan to
(ii) the total annual additions allocated to the Member for the Limitation Year
as of such date under this and all the other qualified defined contribution
plans.

 

(g)                                  Definitions: For purposes of this
Section 1(B), the following defined terms shall apply:

 

78

--------------------------------------------------------------------------------


 

(i)                                “Annual Additions.” The following amounts
credited to a Member’s Account for the Limitation Year shall constitute Annual
Additions:

 

(A)                                       Employer contributions;

 

(B)                                       Employee contributions;

 

(C)                                       Forfeitures;

 

(D)                                    Amounts allocated to an individual
medical benefit account (as defined in Code Section 415(1)(2)), which is part of
a pension or annuity plan established by the Employer pursuant to Code
Section 401(h) and amounts attributable to medical benefits allocated to a
post-retirement medical account for key employees (within the meaning of Code
Section 419A(d)); and

 

(E)                                     Annual additions under a Code
Section 403(b) annuity contract or simplified employee pension plan; excess
contributions (described in Code Section 401(k)(8)(B)) and excess aggregate
contributions (described in Section 401(m)(6)(B)), even if such contributions
are corrected through distributions; and amounts contributed to repay principal
and interest under an employee stock ownership plan (“ESOP”) loan (or, if less,
the fair market value of shares released from the ESOP suspense account due to
the loan repayment for the Limitation Year).

 

For purposes of applying the Maximum Permissible Amount to a Member for a
Limitation Year, the Plan and all other defined contribution plans (without
regard to whether a plan has been terminated) ever maintained by the Employer
(or a predecessor employer) under which a Member receives annual additions are
treated as one defined contribution plan.

 

(ii)                                  “Compensation.”

 

(A)                               Compensation is defined as wages within the
meaning of Code Section 3401(a) and all other payments of compensation to an
Employee by the Employer (in the course of the Employer’s trade or business) for
which the Employer is required to furnish the Employee a written statement under
Code Sections 6041(d), 6051(a)(3), and 6052. Compensation must be determined
without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)). Compensation shall also include amounts that

 

79

--------------------------------------------------------------------------------


 

would be included in wages but for an election under Code Section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b). Amounts that are
includible in the gross income of an Employee under the rules of Code
Section 409A or 457(f)(1)(A) or because the amounts are constructively received
by the Employee shall be included as Compensation.

 

(B)                               For any self-employed individual, Compensation
will mean earned income (within the meaning of Code Section 401(c)(2) but
determined without regards to any exclusion under Code Section 911).

 

(C)                               For purposes of applying the limitations in
this Section 1(B), in the case of a Member who is permanently and totally
disabled (as defined in Code Section 22(e)(3)), the Member’s Compensation shall
be the compensation the Member would have received for the Limitation Year if
the Member had been paid at the Member’s rate of compensation paid immediately
before becoming permanently and totally disabled (if such compensation is
greater than the Member’s compensation determined without regard to this
sentence). The preceding sentence shall apply only if (i) the Member is not a
highly compensated employee (as defined in Code Section 414(q)) immediately
before becoming disabled or the Plan provides for the continuation of
contributions on behalf of all Members who are permanently and totally disabled
for a fixed or determinable period, and (ii) contributions made with respect to
amounts treated as Compensation for a disabled Member are nonforfeitable when
made.

 

(D)                               Notwithstanding anything in this
Section 1(B)(1)(g)(ii) to the contrary, Compensation shall include (i) any
compensation described in Section 1(B)(1)(g)(ii) that is actually paid or made
available to an Employee during the Limitation Year and while the Employee is in
service with the Employer, (ii) in accordance with Treasury Regulation
Section 1.415(c)-2(e)(4), salary continuation payments to an individual who does
not currently perform services for the Employer by reason of “qualified military
service” (as defined in Code Section 414(u)) but only to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service, (iii) distributions from a nonqualified
unfunded deferred compensation plan and (iv) any regular compensation for
services during the Employee’s regular working hours or compensation for
services outside the

 

80

--------------------------------------------------------------------------------


 

Employee’s regular working hours (such as overtime, commissions, bonuses or
other similar payments) if such compensation is paid after the Employee’s
severance from employment but that amount would have been paid to the Employee
prior to severance from employment if the Employee had continued in employment
with the Employer, provided such amounts described in clause (iii) or (iv) are
paid by the later of (A) 2½ months after the Employee’s severance from
employment or (B) the last day of the Limitation Year that includes the date of
the Employee’s severance from employment with the Employer. In addition,
Compensation for any Limitation Year may not reflect compensation that is in
excess of the limitation under Code Section 401(a)(17) applicable for such year.

 

(iii)                               “Employer.” For purposes of this
Section 1(B), Employer shall mean the employer participating in this Plan, and
all members of a controlled group of corporations (as defined in
Section 414(b) of the Code, as modified by Code Section 415(h)), all commonly
controlled trades or businesses (as defined in Code Section 414(c), as modified
by Code Section 415(h)) and all members of an affiliated service group (as
defined in Code Section 414(m)), in each case of which the participating
Employer is a part, and any other entity required to be aggregated with the
Employer pursuant to Code Section 414(o).

 

(iv)                              “Excess Amount.” The excess of the Member’s
Annual Additions for the Limitation Year over the Maximum Permissible Amount.

 

(v)                                 “Limitation Year.” The limitation year shall
be the calendar year.

 

(vi)                              “Maximum Permissible Amount.”

 

For any Limitation Year, an amount equal to the lesser of:

 

(A)                               $45,000 for 2007 ($46,000 for 2008, $49,000
for 2009, 2010 and 2011, $50,000 for 2012, and $51,000 for 2013), as adjusted
for increases in the cost of living under Code Section 415(d) and Treasury
Regulation Section 1.415(d)-1(b), or

 

(B)                               100 percent of the Member’s Compensation for
the Limitation Year.

 

·                  The Compensation limitation referred to in clause (B) above
shall not apply to any individual medical benefit account (as described in Code
Section 415(1)) or to a post-retirement medical benefit account for a key
employee (as described in Code Section 419A(d)(1)).

 

81

--------------------------------------------------------------------------------


 

·                  If a short Limitation Year is created because of an amendment
changing the Limitation Year to a different 12-consecutive month period, the
Maximum Permissible Amount described in clause (A) above for such short
Limitation Year will not exceed the applicable dollar limitation for the
calendar year in which the short Limitation Year ends multiplied by the
following fraction:

 

Number of months (including any fractional parts of a month) in the short
Limitation Year divided by 12.

 

(C)                             If a Member’s Annual Additions exceed the
Maximum Permissible Amount for a Limitation Year, then the Plan shall correct
the Excess Amount in accordance with the provisions of the Employee Plans
Compliance Resolution System, as set forth in Revenue Procedure 2008-50 (or any
superseding or modifying guidance) or as otherwise provided by the IRS.

 

(D)                             In addition to the steps set forth in Paragraph
(C) above, the Board may from time to time adjust or modify the maximum
limitations applicable to contributions made in respect of a Member under this
Section 1 as may be required or permitted by the Code or ERISA prior to or
following the date that allocation of any such contributions commence and shall
take appropriate action to reallocate the annual contributions that would
otherwise have been made but for the application of this Section.

 

(E)                              Membership in the Plan shall not give any
Employee the right to be retained in the Employment of his Employer and shall
not affect the right of the Employer to discharge any Employee.

 

(F)                               Each Member, Spouse and Beneficiary assumes
all risk in connection with any decrease in the market value of the assets of
the Trust Fund. Neither the Board nor the Trustee guarantees that upon
withdrawal the value of a Member’s Account, his Profit Sharing Account, and/or
his Rollover Account will be equal to or greater than the amount of the Member’s
own deferrals or contributions, or those credited on his behalf in which the
Member has a vested interest, under the Plan.

 

(G)                             The establishment, maintenance or crediting of a
Member’s Account pursuant to the Plan shall not vest in such Member any right,
title or interest in the Trust Fund except at the times and upon the terms and
conditions and to the extent expressly set forth in the Plan and the Trust
Agreement.

 

(H)                            The Trust Fund shall be the sole source of
payments under the Plan and the Employer and the Board assume no liability or
responsibility for such payments, and each Member, Spouse or Beneficiary who
shall claim the right to any payment under the Plan shall be entitled to look
only to the Trust Fund for such payment. All contributions to the Trust Fund
shall be deemed to have been made in the State of New York.

 

82

--------------------------------------------------------------------------------


 

Section 2.                  Top Heavy Provisions

 

In respect of any Employer, the Plan will be considered a Top Heavy Plan for any
Plan Year if it is determined to be a Top Heavy Plan as of the last day of the
preceding Plan Year.

 

The provisions of this Section 2 shall apply and supersede all other provisions
in the Plan during each Plan Year with respect to which the Plan, with regard to
such Employer, is determined to be a Top Heavy Plan.

 

(A)                                  For purposes of this Section 2, the
following terms shall have the meanings set forth below:

 

(1)                                  “Affiliate” shall mean any entity
affiliated with any Employer within the meaning of Section 414(b), 414(c) or
414(m) of the Code, or pursuant to the IRS Regulations under Section 414(o) of
the Code, except that for purposes of applying the provisions hereof with
respect to the limitation on contributions, Section 415(h) of the Code shall
apply.

 

(2)                                  “Aggregation Group” shall mean the group
composed of each qualified retirement plan of the Employer or an Affiliate in
which a Key Employee is a member and each other qualified retirement plan of the
Employer or an Affiliate that enables a plan of the Employer or an Affiliate in
which a Key Employee is a member to satisfy Sections 401(a)(4) or 410 of the
Code. In addition, the Board may choose to treat any other qualified retirement
plan as a member of the Aggregation Group if such Aggregation Group will
continue to satisfy Sections 401(a)(4) and 410 of the Code with such plan being
taken into account.

 

(3)                                  “Key Employee” shall mean a “Key Employee”
as defined in Sections 416(i)(1) and (5) of the Code and the IRS Regulations.
For purposes of Section 416 of the Code and for purposes of determining who is a
Key Employee, an Employer that is not a corporation may have “officers” only for
Plan Years beginning after December 31, 1985. For purposes of determining who is
a Key Employee pursuant to this Subparagraph (3), compensation shall have the
meaning prescribed in Section 414(s) of the Code or, to the extent required by
the Code or the IRS Regulations, Section 1.415-2(d) of the IRS Regulations.

 

(4)                                  “Non Key Employee” shall mean a “Non Key
Employee” as defined in Section 416(i)(2) of the Code and the IRS Regulations
thereunder.

 

(5)                                  “Top Heavy Plan” shall mean a “Top Heavy
Plan” as defined in Section 416(g) of the Code and the IRS Regulations
thereunder.

 

(6)                                  “Determination Date” shall mean the last
day of the preceding Plan Year or, in the case of the first Plan Year, the last
day of such Plan Year.

 

(7)                                  “Top Heavy Ratio” is a fraction, the
numerator of which is the sum of the account balances of all Key Employees as of
the applicable Determination Date (including any part of any account balance
distributed in the five-year period ending on the Determination Date), and the
denominator of which is the sum of all account balances (including any part of
any account balance distributed in the

 

83

--------------------------------------------------------------------------------


 

five-year period ending on the Determination Date), both computed in accordance
with Section 416 of the Code and the IRS Regulations thereunder.

 

(B)                               Subject to the provisions of Paragraph
(D) below, for each Plan Year that the Plan is a Top Heavy Plan, the Employer’s
contribution allocable to each Employee (other than a Key Employee) who has
satisfied the eligibility requirement(s) of Article II, Section 2, and who is in
service at the end of the Plan Year shall not be less than the lesser of (i) 3%
of such eligible Employee’s compensation (as defined in Section 414(s) of the
Code or, to the extent required by the Code or the IRS Regulations,
Section 1.415-2(d) of the Regulations), provided that for any Plan Year
beginning on or after January 1, 1994 no more than $150,000 (adjusted for cost
of living to the extent permitted by the Code and the IRS Regulations) shall be
taken into account), or (ii) the percentage at which Employer contributions for
such Plan Year are made and allocated on behalf of the Key Employee for whom
such percentage is the highest. For the purpose of determining the appropriate
percentage under clause (ii), all defined contribution plans required to be
included in an Aggregation Group shall be treated as one plan. Clause (ii) shall
not apply if the Plan is required to be included in an Aggregation Group that
enables a defined benefit plan also required to be included in said Aggregation
Group to satisfy Sections 401(a)(4) or 410 of the Code. Contributions
attributable to salary reduction that are made to a Key Employee’s
401(k) Account and Roth 401(k) Account shall be taken into account in
determining the minimum required contribution under this Subsection (B).

 

(C)                               If the Plan is a Top Heavy Plan for any Plan
Year, and (i) the Employer has elected a vesting schedule under Article VI for
an employer contribution type that does not satisfy the minimum Top Heavy
vesting requirements or (ii) if the Employer has not elected a vesting schedule
for an employer contribution type, the vested interest of each Member, who is
credited with at least one Hour of Employment on or after the Plan becomes a Top
Heavy Plan, for each employer contribution type in his Account described in
clause (i) or (ii) above, shall not be less than the percentage determined in
accordance with the following schedule:

 

Completed

 

 

 

Years of

 

 

 

Employment/Years of

 

Vested

 

Service

 

Percentage

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Notwithstanding the schedule provided above, if the Plan is a Top Heavy Plan for
any Plan Year and if an Employer has elected a cliff vesting schedule for an
employer contribution type described in clause (i) or (ii) above, the vested
interest of each Member, who is credited with at least one Hour of Employment on
or after the Plan becomes a Top

 

84

--------------------------------------------------------------------------------


 

Heavy Plan, for such employer contribution type in his Account, shall not be
less than the percentage determined in accordance with the following schedule:

 

Completed

 

 

 

Years of

 

 

 

Employment/Years of

 

Vested

 

Service

 

Percentage

 

Less than 3

 

0

%

3 or more

 

100

%

 

(D)                                  The Board shall, to the maximum extent
permitted by the Code and in accordance with the IRS Regulations, apply the
provisions of this Section 2 by taking into account the benefits payable and the
contributions made under the Pentegra Defined Benefit Plan for Financial
Institutions or any other qualified plan maintained by an Employer, to prevent
inappropriate omissions or required duplication of minimum contributions.

 

(E)                                   Effective for Plan Years beginning after
December 31, 2001, for purposes of determining whether the Plan is a top-heavy
plan under Section 416(g) of the Code, and whether the Plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years, the
following provisions shall apply:

 

(1)           “Key Employee” shall mean any Employee or former Employee
(including any deceased employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for plan years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of section 415(c)(3) of the Code. The determination of who is
a Key Employee will be made in accordance with section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.

 

(2)                                  The present value of accrued benefits and
the amounts of account balances of an Employee as of the determination date
shall be increased by the distributions made with respect to the Employee under
the Plan and any plan aggregated with the Plan under section 416(g)(2) of the
Code during the 1-year period ending on the determination date. The preceding
sentence shall also apply to distributions under a terminated plan that, had it
not been terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than severance from employment, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

The accrued benefits accounts of any individual who has not performed services
for the employer during the 1-year period ending on the determination date shall
not be taken into account.

 

85

--------------------------------------------------------------------------------


 

(3)                                  Employer matching contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan, or
any other plan maintained by the Employer, to the maximum extent permitted by
the Code and in accordance with the IRS Regulations. Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of section 401(m) of the
Code.

 

The employer may elect to provide that the minimum benefit requirement shall be
met in another plan (including another plan that consists solely of a cash or
deferred arrangement that meets the requirements of section 401(k)(12) of the
Code and matching contributions with respect to which the requirements of
section 401(m)(11) of the Code are met).

 

(F)                                    The Plan, as adopted by the Employer,
shall not constitute a “top heavy plan” if it consists solely of a cash or
deferred arrangement that meets the requirements of Code Section 401(k)(12) or
401(k)(13) and matching contributions that satisfy the requirements of Code
Section 401(m)(11) or 401(m)(12).

 

Section 3.                  Information and Communications

 

Each Employer, Member, Spouse and Beneficiary shall be required to furnish the
Board with such information and data as may be considered necessary by the
Board. All notices, instructions and other communications with respect to the
Plan shall be in such form as is prescribed from time to time by the Board,
shall be mailed by first class mail or delivered personally, and shall be deemed
to have been duly given and delivered only upon actual receipt thereof by the
Board. All information and data submitted by an Employer or a Member, including
a Member’s birth date, marital status, salary and circumstances of his
employment and termination thereof, may be accepted and relied upon by the
Board. All communications from the Board or the Trustee to an Employer, Member,
Spouse or Beneficiary shall be deemed to have been duly given if mailed by first
class mail to the address of such person as last shown on the records of the
Plan.

 

Section 4.                  Small Account Balances

 

Notwithstanding the foregoing provisions of the Plan, and except as provided in
Article III, Section 6(B)(6), if the value of all of a Member’s Account under
the Plan (including a Profit Sharing Account and a Rollover Account, if any),
when aggregated is equal to or exceeds $500, then no Account will be distributed
without the consent of the Member prior to age 65 (at the earliest).

 

Section 5.                  Amounts Payable to Incompetents, Minors or Estates

 

If the Board shall find that any person to whom any amount is payable under the
Plan is unable to care for his affairs because of illness or accident, or is a
minor, or has died, then any payment due him or his estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may be paid to
his Spouse, relative or any other person deemed by the Board to

 

86

--------------------------------------------------------------------------------


 

be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Trust
Fund therefor.

 

Section 6.                  Non-alienation of Amounts Payable

 

Except insofar as may otherwise be required by applicable law, or Article VIII,
or pursuant to the terms of a Qualified Domestic Relations Order, no amount
payable under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, and any attempt to so alienate shall be void; nor
shall the Trust Fund in any manner be liable for or subject to the debts or
liabilities of any person entitled to any such amount payable; and further, if
for any reason any amount payable under the Plan would not devolve upon such
person entitled thereto, then the Board, in its discretion, may terminate his
interest and hold or apply such amount for the benefit of such person or his
dependents as it may deem proper. For the purposes of the Plan, a “Qualified
Domestic Relations Order” means any judgment, decree or order (including
approval of a property settlement agreement) that has been determined by the
Board in accordance with procedures established under the Plan, to constitute a
Qualified Domestic Relations Order within the meaning of Section 414(p)(1) of
the Code. No amounts may be withdrawn under Article VII and Article III,
Section 8, and no loans granted under Article VIII, if the Pentegra DC Plan
Office has received a document that may be determined following its receipt to
be a Qualified Domestic Relations Order prior to completion of review of such
order by the Office within the time period prescribed for such review by the IRS
Regulations.

 

Section 7.                  Unclaimed Amounts Payable

 

If the Board cannot ascertain the whereabouts of any person to whom an amount is
payable under the Plan, and if, after 5 years from the date such payment is due,
a notice of such payment due is mailed to the address of such person, as last
shown on the records of the Plan, and within 3 months after such mailing such
person has not filed with the Board written claim therefor, the Board may direct
in accordance with ERISA that the payment (including the amount allocable to the
Member’s contributions) be cancelled, and used in abatement of the Plan’s
administrative expenses, provided that appropriate provision is made for
recrediting the payment if such person subsequently makes a claim therefor.

 

Section 8.                  Leaves of Absence

 

(A)                               Contribution allocations and vesting service
continue to the extent provided in Paragraphs (B)(1), (2), (3) or (4), below,
during any approved Leave of Absence, provided that the Employer notifies the
Plan of its intention to grant to a specific Employee or Member, pursuant to the
Employer’s policy that is uniformly applicable to all its Employees under
similar circumstances, one of the Leaves of Absence described in Paragraph
(B) below, and agrees to notify the Plan at the conclusion of such leave.

 

(B)                               For purposes of the Plan there are only four
types of approved Leaves of Absence:

 

(1)                                 Non-military leave granted to a Member for a
period not in excess of one year during which service is recognized for vesting
purposes and the Member is entitled to share in any supplemental contributions
under Article III, Section 3 or forfeitures under Article VI, Section 2, if any,
on a pro rata basis, determined by the Salary earned during the Plan Year or
Contribution Determination Period; or

 

87

--------------------------------------------------------------------------------


 

(2)                                 Non-military leave or layoff granted to a
Member for a period not in excess of one year during which service is recognized
for vesting purposes, but the Member is not entitled to share in any
contributions or forfeitures as defined under (1) above, if any, during the
period of the leave; or

 

(3)                                 To the extent not otherwise required by
applicable law, military or other governmental service leave granted to a Member
from which he returns directly to the service of the Employer. Under this leave,
a Member may not share in any contributions or forfeitures as defined under
(1) above, if any, during the period of the leave, but vesting service will
continue to accrue; or

 

(4)                                 To the extent not otherwise required by
applicable law, a military leave granted at the option of the Employer to a
Member who is subject to military service pursuant to an involuntary call-up in
the Reserves of the U.S. Armed Services from which he returns to the service of
the Employer within 90 days of his discharge from such military service. Under
this leave, a Member is entitled to share in any contributions or forfeitures as
defined under (1) above, if any, and vesting service will continue to accrue.
Notwithstanding any provision of the Plan to the contrary, if a Member has one
or more loans outstanding at the time of this leave, repayments on such
loan(s) may be suspended, if the Member so elects, until such time as the Member
returns to the service of the Employer or the end of the leave, if earlier.

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the IRS Regulations thereunder.

 

(C)                               Notwithstanding any provision of this Plan to
the contrary, effective December 12, 1994, contribution allocations and vesting
service with respect to qualified military service will be provided in
accordance with Section 414(u) of the Code. Loan repayments will be suspended
under this Plan as permitted under Section 414(u)(4) of the Code during such
period of qualified military service.

 

Section 9.                  Return of Contributions to Employer

 

(A)                               In the case of a contribution that is made by
an Employer by reason of a mistake of fact, such Employer may request the return
to it of such contribution within one year after the payment of the
contribution, provided such refund is made within one year after the payment of
the contribution.

 

(B)                               In the case of a contribution made by an
Employer or a contribution otherwise deemed to be an Employer contribution under
the Code, such contribution shall be conditioned upon the deductibility of the
contribution by the Employer under Section 404 of the Code. To the extent the
deduction for such contribution is disallowed, in accordance with IRS
Regulations, the Employer may request the return to it of such contribution
within one year after the disallowance of the deduction.

 

88

--------------------------------------------------------------------------------


 

Section 10.           Controlling Law

 

The Plan and all rights thereunder shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of the conflicts of laws thereof) and ERISA.

 

89

--------------------------------------------------------------------------------


 

ARTICLE XI TERMINATION OF EMPLOYER PARTICIPATION

 

Section 1.                  Termination by Employer

 

Any Employer may terminate its participation in the Plan by giving the Board
written notice specifying a termination date that shall be a Valuation Date at
least 60 days subsequent to the date such notice is received by the Board.

 

Section 2.                  Termination by Board

 

The Board may terminate any Employer’s participation, as of a termination date
specified by the Board, if the Board determines that the Employer has failed to
make proper contributions or to comply with any other provision of the Plan or
any applicable rulings or Regulations under the Code, within 15 days after
notice and demand by the Board. Except as provided under Article III, Section 3,
upon complete discontinuance of an Employer’s contributions, its participation
shall automatically terminate, and its termination date shall be a Valuation
Date specified by the Board that is within 3 months subsequent to the last day
through which the Employer’s contributions to the Trust Fund were paid.

 

Section 3.                  Termination Distribution

 

If an Employer’s participation is terminated, the Board shall promptly notify
the IRS and such other appropriate governmental authority as applicable law may
require. Neither the Employer not its Employees shall make any further
contributions under the Plan after the termination date, except that the
Employer shall remit to the Board an amount, as determined by the Board to
defray the cost of implementing its termination. If the Employer elects to
permit transfers to a qualified successor plan in accordance with Article VII,
Section 3, for which Pentegra Services, Inc., will provide services, the Board
may waive the withdrawal fees provided for in this Section 3. Except as
Article III, Section 4 may provide, each Employee may thereafter withdraw the
current value of his Accounts in accordance with Article VII. Subject to the
provisions of Article XII, Paragraph (D), an Employer whose participation has
been terminated pursuant to this Article may transfer assets under its prior
Plan to a qualified successor plan, provided such plan satisfies the
requirements contained in Article VII, Section 3 and the transfer is otherwise
in accordance with the procedures of such Section.

 

Upon the termination of participation under the Plan of an Employee’s or
Member’s Employer, any rights of the Employee or Member to make contributions,
rollovers or transfers to the Plan shall cease.

 

90

--------------------------------------------------------------------------------


 

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN AND TRUST

 

(A)                               The Board shall have the right to amend or
terminate the Plan or Trust Agreement at any time in whole or in part, for any
reason, and without the consent of any Employer, Member or Beneficiary, and each
Employer by its adoption of the Plan and Trust shall be deemed to have delegated
this authority to the Board. No amendment, however, shall impair such rights of
payment as the Member or his Beneficiary would have had, if such amendment had
not been made, with respect to contributions made by him or on his behalf prior
to such amendment, except to the extent that such amendment is, in the opinion
of the Board, necessary or desirable to qualify or maintain the Plan and the
Trust as a plan and trust meeting the requirements of Sections 401(a) and
501(a) of the Code as now in effect or hereafter amended, or any other
applicable section of the Code now or hereafter in force from time to time; and
no amendment shall make it possible for any part of the Trust Fund (other than
such part as may be necessary to pay the expenses and charges referred to in
Article IX) to be used for purposes other than for the exclusive benefit of
Members or their Beneficiaries.

 

(B)                               In the event of termination of the Plan by the
Board or upon a complete discontinuance of contributions under the Plan, the
Units credited to each Member’s Account as of the date of such termination or
complete discontinuance of contributions shall be fully vested in the Member,
and the Trustee shall upon direction of the Board liquidate the assets of the
Trust Fund with such promptness as the Trustee deems prudent. When such
liquidation has been completed and after provision for all expenses and charges
referred to in Article IX, and proportionate adjustment of all Plan Accounts to
reflect such expenses, the Trustee shall pay to each person who was a Member on
such termination date (or in the event of his death on or after such date, to
his Spouse or Beneficiary) a lump sum equal to the amount, if any, then credited
to his Account after such liquidation and provision for expenses and charges.

 

(C)                               Notwithstanding any termination of the Plan by
the Board, the Board shall remain in existence and all the provisions of the
Plan shall remain in force that are necessary for the execution of the Plan and
the distribution of the Trust Fund assets in accordance with this Article.

 

(D)                               No assets of the Plan shall in any event be
merged, consolidated with, or transferred to any other plan unless each Member
affected thereby would, if such plan then terminated immediately after such
event, receive thereunder a benefit that is equal to or greater than the benefit
to which he would have been entitled if the Plan had terminated immediately
before such event.

 

(E)                                In the event that any governmental authority
or the Board determines that a partial termination (within the meaning of ERISA)
of the Plan has occurred as to any Employer, then the Units credited to the
Account of each Member who is affected thereby shall be fully vested in such
Member and the provisions of Article XI and this Article XII, which in the
opinion of the Board are necessary for the execution of the Plan and the
allocation and distribution of assets of the Plan, shall apply.

 

91

--------------------------------------------------------------------------------


 

TRUSTS ESTABLISHED UNDER THE PLAN

 

Assets of the Plan are held in trust under Trust Agreements with Bank of New
York, pursuant to Article IX, Section 2 of the Plan. Any Employer or Member may
obtain a copy of these Trust Agreements from the office of the Plan.

 

92

--------------------------------------------------------------------------------